UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU - Management’s Report on Internal Controls over Financial Reporting Our management, including our Chief Executive Officer and Chief Financial Officer, are responsible for establishing and maintaining adequate internal controls over financial reporting and has assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2013 based on the criteria established in “Internal Control – Integrated Framework (1992)” issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and, based on such criteria, our management has concluded that, as of December 31, 2013, our internal control over financial reporting is effective. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with IFRS. Our internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance ofrecords that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with IFRS, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of the effectiveness of internal control to future periods are subject to the risk that controls may become inadequate because of changes in conditions, and that the degree of compliance with the policies or procedures may deteriorate. The effectiveness of our internal control over financial reporting as of December 31, 2013 has been audited by PricewaterhouseCoopers, an independent registered public accounting firm, as stated in their report which appears herein. There has been no change in our internal control over financial reporting during 2013 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. By: /s/ Patricio Jottar Chief Executive Officer /s/ Felipe Dubernet Chief Financial Officer Dated: February 13, 2014 Distribution: Investor Relation Manager PricewaterhouseCoopers Chief Financial Officer Legal Affairs Manager COMPAÑÍA CERVECERÍAS UNIDAS S.A. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS (Figures expressed in thousands of Chilean pesos) as of and for the year ended December 31, 2013 F-1 F-2 F-3 INDEX CONSOLIDATED STATEMENT OF FINANCIAL POSITION (ASSETS) 4 CONSOLIDATED STATEMENT OF FINANCIAL POSITION (LIABILITIES AND EQUITY) 5 CONSOLIDATED STATEMENT OF INCOME 6 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME 7 STATEMENT OF CHANGES IN EQUITY 8 CONSOLIDATED STATEMENT OF CASH FLOW 9 NOTE 1 GENERAL INFORMATION 10 NOTE 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 15 Basis of preparation 15 Basis of consolidation 16 Financial information as per reportable segments 17 Foreign currency and unidad de fomento (Adjustment unit) 18 Cash and cash equivalents 19 Financial instruments 19 Financial asset impairment 21 Inventories 21 Other non-financial assets 21 Property, plant and equipment 21 Leases 22 Investment property 22 Biological assets 22 Intangible assets other than goodwill 23 Goodwill 23 Impairment of non-financial assets other than goodwill 23 Assets of a disposal group held for sale 24 Income taxes 24 Employees benefits 25 Provisions 25 Revenue recognition 25 Commercial agreements with distributors and supermarket chains 26 Cost of sales of products 26 Other expenses by function 26 Distribution expenses 26 Administration expenses 26 Environment liabilities 27 NOTE 3 ESTIMATES AND APPLICATION OF PROFESSIONAL JUDGMENT 27 NOTE 4 ACCOUNTING CHANGES 27 NOTE 5 RISK ADMINISTRATION 27 NOTE 6 FINANCIAL INSTRUMENTS 34 NOTE 7 FINANCIAL INFORMATION AS PER REPORTABLE SEGMENTS 40 NOTE 8 BUSINESS COMBINATIONS 50 NOTE 9 NET SALES 52 NOTE 10 NATURE OF COST AND EXPENSE 52 NOTE 11 FINANCIAL RESULTS 53 NOTE 12 OTHER INCOME BY FUNCTION 53 F-4 NOTE 13 OTHER GAIN AND LOSS 54 NOTE 14 CASH AND CASH EQUIVALENTS 54 NOTE 15 ACCOUNTS RECEIVABLES – TRADE AND OTHER RECEIVABLES 56 NOTE 16 ACCOUNTS AND TRANSACTIONS WITH RELATED COMPANIES 59 NOTE 17 INVENTORIES 64 NOTE 18 OTHER NON-FINANCIAL ASSETS 65 NOTE 19 INVESTMENTS ACCOUNTED FOR BY THE EQUITY METHOD 65 NOTE 20 INTANGIBLE ASSETS (NET) 67 NOTE 21 GOODWILL 68 NOTE 22 PROPERTY, PLANT AND EQUIPMENT 70 NOTE 23 INVESTMENT PROPERTY 72 NOTE 24 ASSETS OF DISPOSAL GROUP HELD FOR SALE 73 NOTE 25 BIOLOGICAL ASSETS 73 NOTE 26 INCOME TAXES 75 NOTE 27 OTHER FINANCIAL LIABILITIES 78 NOTE 28 ACCOUNTS PAYABLE – TRADE AND OTHER PAYABLES 92 NOTE 29 PROVISIONS 92 NOTE 30 OTHER NON-FINANCIAL LIABILITIES 94 NOTE 31 EMPLOYEE BENEFITS 94 NOTE 32 NON-CONTROLLING INTERESTS 98 NOTE 33 COMMON SHAREHOLDERS’ EQUITY 99 NOTE 34 EFFECTS OF CHANGES IN CURRENCY EXCHANGE RATE NOTE 35 CONTINGENCIES AND COMMITMENTS NOTE 36 ENVIRONMENT NOTE 37 SUBSEQUENT EVENTS F-5 Compañía Cervecerías Unidas S.A. Consolidated Statement of Financial Position (Assets) (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF FINANCIAL POSITION ASSETS Notes As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Current assets Cash and cash equivalent 14 408,853,267 102,337,275 Other financial assets 6 4,468,846 1,380,474 Other non-financial assets 18 21,495,398 16,376,293 Accounts receivable-trade and other receivables 15 211,504,047 204,570,870 Accounts receivable from related companies 16 9,610,305 9,611,990 Inventories 17 153,085,845 141,910,972 Taxes receivables 26 9,139,406 19,287,830 Total current assets different from assets of disposal group held for sale Assets of disposal group held for sale 24 339,901 412,332 Total assets of disposal group held for sale Total current assets Non-current assets Other financial assets 6 38,899 65,541 Other non-financial assets 18 15,281,111 23,239,482 Accounts receivable from related companies 16 350,173 414,115 Investment accounted by equity method 19 17,563,028 17,326,391 Intangible assets other than goodwill 20 64,033,931 60,932,038 Goodwill 21 81,872,847 70,055,369 Property, plant and equipment (net) 22 680,994,421 612,328,661 Biological assets 25 17,662,008 18,105,213 Investment property 23 6,901,461 6,560,046 Deferred tax assets 26 24,525,361 23,794,919 Total non-current assets Total Assets F-6 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. Consolidated Statement of Financial Position (Liabilities and Equity ) (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF FINANCIAL POSITION LIABILITIES AND EQUITY Notes As of December 31, 2013 As of December 31, 2012 LIABILITIES ThCh$ ThCh$ Current liabilities Other financial liabilities 27 120,488,188 54,874,267 Accounts payable-trade and other payables 28 183,508,115 165,392,448 Accounts payable- to related companies 16 7,286,064 8,013,545 Other short-term provisions 29 833,358 401,849 Tax liabilities 26 10,916,865 7,096,722 Employee benefits provisons 31 20,217,733 15,901,531 Other non-financial liabilities 30 65,878,578 62,849,254 Total current liabilities Non-current liabilities Other financial liabilities 27 142,763,030 209,122,735 Others accounts payable 28 841,870 724,930 Accounts payable to related companies 16 377,020 2,391,810 Other long-term provisions 29 2,135,122 1,493,280 Deferred tax liabilities 26 73,033,414 76,758,012 Employee benefits provisions 31 15,196,620 13,171,142 Total non-current liabilities Total liabilities EQUITY Equity attributable to equity holders of the parent 33 Paid-in capital 562,693,346 231,019,592 Other reserves (65,881,809) (48,146,228) Retained earnings 491,864,319 430,346,315 Subtotal equity attributable to equity holders of the parent Non-controlling interests 32 95,568,422 97,298,607 Total Shareholders' Equity Total Liabilities and Shareholders' Equity F-7 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. Consolidated Statement ofIncome (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF INCOME CONSOLIDATED STATEMENT OF INCOME Notes For the years ended December 31. ThCh$ ThCh$ ThCh$ Net sales 9 1,197,226,510 1,075,689,894 969,550,671 Cost of sales 10 (536,696,634) (493,087,247) (447,861,535) Gross margin Other income by function 12 5,508,863 5,584,572 21,312,287 Distribution costs 10 (221,701,175) (186,588,731) (150,071,122) Administrative expenses 10 (93,289,698) (85,387,566) (77,097,849) Other expenses by function 10 (162,782,032) (135,022,711) (123,014,899) Other gains (losses) 13 958,802 (4,478,021) 3,010,058 Income from operational activities Financial Income 11 8,254,170 7,692,672 7,086,555 Financial costs 11 (24,084,226) (17,054,879) (14,410,911) Equity and income form joint ventures 19 308,762 (177,107) (698,253) Foreign currency exchange differences 11 (4,292,119) (1,002,839) (1,078,604) Result as per adjustment units 11 (1,801,765) (5,057,807) (6,728,451) Income before taxes Income taxes 26 (34,704,907) (37,133,330) (45,195,746) Net income of year Net income attibutable to: Equity holders of the parent Non-controlling interests 32 9,868,543 9,544,167 12,050,607 Net income of year Net income per share (Chilean pesos) from: Continuing operations 370.81 359.28 385.40 Diluted earnings per share (Chilean pesos) from: Continuing operations 370.81 359.28 385.40 F-8 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. Consolidated Statement ofComprehensive Income (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME Notes For the years ended December 31. ThCh$ ThCh$ ThCh$ Net income of year 132,904,551 123,976,900 134,802,201 Other income and expenses charged or credited againts equity Cash flow hedges (2) 33 256,592 (826,120) (239,524) Exchange differences of foreign subsidiaries (2) 33 (17,054,187) (21,230,019) 2,372,063 Gains (losses) from defined plans (2) 33 (469,987) - - Income tax related with cash flow hedge (2) 33 (51,304) 189,525 42,580 Income tax relating to defined benefit plans (2) 33 105,151 - - Total other comprehensive income and expense Comprehensive income and expense 115,690,816 102,110,286 136,977,320 Comprehensive income originated by: Equity holders of the parent (1) 107,443,199 94,212,054 124,757,085 Non-controlling interests 8,247,617 7,898,232 12,220,235 Comprehensive income and expense 115,690,816 102,110,286 136,977,320 Corresponds to the income (loss) for the year where no income or expenses have been recorded directly againsts shareholder´s equity. These concepts will be reclassified to the Consolidated Statement of Income when its settled. . F-9 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. Statement of Changes in Equity (Figures expressed in thousands of Chilean pesos) STATEMENT OF CHANGES IN EQUITY STATEMENT OF CHANGES IN EQUITY Paid in capital Other reserves Retained earnings Equity attributable to equity holders of the parent Non-controlling interests Total Shareholders' Equity Common Stock Shares premium Currency translation difference Hedge reserves (5) Actuarial gains and losses on defined benefit plans reserves (5) Other reserves ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Balanced as of January 1, 2011 - Changes Interim dividends (1) - (19,428,675) - (19,428,675) Interim dividends according to policy (2) - (41,947,122) - (41,947,122) Other increase (decrease) in Equity - (59,870) - (10,211,694) (10,271,564) Effects business combination - 4,382,116 4,382,116 Comprehensive income and expense - - 2,133,205 (127,714) - - 122,751,594 12,220,235 136,977,320 Total changes in equity - - - AS OF DECEMBER 31, 2011 - Balanced as of January 1, 2012 - Changes Interim dividends (1) - (20,065,681) - (20,065,681) Interim dividends according to policy (2) - (37,150,689) - (37,150,689) Other increase (decrease) in Equity - (6,702,880) (6,702,880) Comprehensive income and expense - - (19,637,257) (583,422) - - 114,432,733 7,898,232 102,110,286 Increase (decrease) through changes in ownership interests in subsidaries that do not result in loss of control (3) - 7,248,058 - (19,706,470) (12,458,412) Total changes in equity - - - AS OF DECEMBER 31, 2012 - Balanced as of January 1, 2013 - Changes Interim dividends (1) - (23,278,681) - (23,278,681) Interim dividends according to policy (2) - (38,239,323) - (38,239,323) Other increase (decrease) in Equity - (4,961,354) (4,961,354) Effects business combination - 3,138,195 3,138,195 Comprehensive income and expense - - (15,408,235) 164,099 (348,673) - 123,036,008 8,247,617 115,690,816 Other increase (decrease) in Equity 15,479,173 (15,479,173) - Increase (decrease) through changes in ownership interests in subsidaries that do not result in loss of control (3) - 2,867,444 - (8,154,643) (5,287,199) Issuance Equity (4) 331,673,754 - (5,010,216) - - 326,663,538 Total changes in equity AS OF DECEMBER 31, 2013 - Related to declared dividends at December 31 of each year and paid during January of the following year, as agreed by the Board of Directors. Corresponds to the differences between CCU’s policy to distribuite a minimum dividend of at least 50% of the income (Note 33) and the interim dividends declared at December 31 of each year. In 2013, the Company acquired additional interests in Viña San Pedro Tarapaca S.A. with a carrying value to ThCh$ 8,153,946 (ThCh$ 19,774,854 in 2012) for ThCh$ 5,627,425 (ThCh$ 12,521,899 in 2012) resulting in an increase to Other reserves of ThCh$ 2,526,520 (ThCh$ 7,252,955 in 2012) (Note 1 (1)). Additionaly, as a part of the balance of 2013 recorded ThCh$ 341,169 related to an increase in additional interest in Saenz Briones & Cía S.A.I.C. See Note 33, paid in capital. F-10 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. Consolidated Statement of Cash Flow December 31, 2013 CONSOLIDATED STATEMENT OF CASH FLOW CONSOLIDATED STATEMENT OF CASH FLOW Notes For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Net cash flows from (used in) operational activities Collection classes: Proceeds from goods sold and services rendered 1,464,286,085 1,269,625,648 1,099,010,317 Other proceeds from operating activities 19,057,966 16,627,977 20,524,955 Types of payments: Payments of operating activities (950,888,252) (804,986,368) (671,823,189) Payments of salaries (145,277,349) (126,605,495) (104,241,713) Other payments for operating activities (154,495,134) (174,403,470) (147,127,916) Dividends received 95,463 37,834 31,028 Interest paid (21,112,371) (15,257,385) (12,022,016) Interest received 8,244,764 8,318,557 6,748,317 Income tax reimbursed (paid) (26,390,153) (32,838,120) (32,307,744) Other cash movements 634,480 (1,674,431) 8,936,842 Net cash flows from (used in) operational activities Cash flows from (used in) investing activities Cash flows used for control of subsidaries or other businesses 14 (14,566,278) (19,521,964) (3,257,272) Other Cash Payments To Acquire Interests In JointVentures 14 - - (2,456,489) Proceeds from sale of property, plan and equipment 1,740,687 3,194,691 931,714 Acquisition of property, plant and equipment (122,451,045) (115,767,787) (75,527,251) Purchases of intangibles assets (2,107,984) (1,986,089) (2,319,676) Other cash movements 466,710 (259,227) 6,389,344 Net cash flows from (used in) investing activities Cash flows from (used in) financing activities Payments for changes in ownership interests in subsidaries 14 (5,627,425) (12,521,899) - Proceeds from long-term loans 10,852,892 37,606,666 6,680,256 Porceeds from short-term loans 12,040,310 28,550,700 17,963,056 Total amount from loans Loan from related entities - - 2,722,942 Loan payments (22,343,703) (62,424,910) (6,024,782) Proceeds from issuing shares 326,663,538 - - Payments of finance lease liabilities (1,641,370) (1,572,959) (1,520,235) Pays of loan from related entities (1,479,201) (142,569) (7,169,295) Dividends paid (63,680,979) (66,117,348) (62,793,418) Other cash movements (3,162,277) (3,544,966) (15,096,775) Net cash flows from (used in) financing activities Net increase (decrease in cash equivalents, before the effect of changes in exchange rate Effects of changes in exchange rates on cash and cash equivalents Cash and cash equivalents, initial balance Cash and cash equivalents, final balance 14 F-11 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 1 General Information Compañía Cervecerías Unidas S.A. (CCU, or the Company or the Parent Company) was incorporated in Chile as an open stock company, and it is registered in the Securities Record of the Superintendencia de Valores y Seguros de Chile (Local Superintendence of Equity Securities, SVS) under Nº 0007, consequently, the Company is subject to Regulation by the SVS. The Company’s shares are quoted in Chile on the Santiago Stock Exchange, Electronic Stock Exchange and Valparaíso Stock Exchange. The Company is also registered with the United States of America Securities and Exchange Commission (SEC) and it quotes its American Depositary Shares (ADS) on the New York Stock Exchange (NYSE). There was an a mendment to the Deposit Agreement dated December 3, 2012, between the Company, JP Morgan Chase Bank, NA and all holders of ADRs. According to this Amendment, there was an ADS ratio change from 1 ADS to 5 common shares to a new ratio of 1 ADS to 2 common shares. There was no change to CCU's underlying ordinary shares. This action was effective on December 20, 2012, date against which shareholders' ownership was measured for the action was December 14, 2012. Existing ADRs continued to be valid with the amended number of shares and were not exchanged for new ADRs. CCU is a diversified beverage company, with operations mainly in Chile, Argentina and Uruguay. CCU is the largest Chilean brewery, the second brewery in Argentina, the second largest producer of soft drinks in Chile, the second-largest wine producer in Chile, the largest bottler of mineral water and nectar in Chile and one of the largest pisco producer in Chile. It also participates in the business of Home and Office Delivery (“HOD”), in a business of home delivery of purified water in bottles through the use of dispensers, and in the rum and candy in industries Chile. It participates in the industry of the ciders, spirits and wines in Argentina and also participates in the industry of mineral water and soft drinks in Uruguay. In Chile and abroad, CCU and its subsidiaries are the owners of a wide range of brands, under which market our products. In the domestic market, its portfolio of brands in the beer category consists among others of Cristal, Cristal Light, Cristal Cer0 ° 0, Escudo, Kunstmann, Austral, Dolbeck, Royal Guard, Royal Light, Morenita, Dorada and Lemon Stones. It holds exclusive license to produce and market Heineken. In Chile, the Company is the exclusive distributor of Budweiser beer. In Argentina, CCU produces beers in its plants located in the cities of Salta, Santa Fe, and Luján. Its main brands are Schneider, Santa Fé, Salta, Córdoba, Imperial, Bieckert and Palermo, and are the holders of exclusive license for the production and marketing of Budweiser, Heineken and Armstel. CCU also imports Birra Moretti, Corona, Guiness, Negra Modelo and Kunstmann. Additionally, exports beer to different countries in the region mainly under the Schneider, Heineken and Budweiser brands. Besides, participates in the cider business, controlling of Saenz Briones and Sidra La Victoria. In these categories, its portfolio brands are Real, La Victoria, Saenz Briones 1888 and Apple Storm ciders, among others. Also participates in the spirits business, which is marketed under the brand El Abuelo. In Uruguay, the Company participates in the mineral waters and soft drinks business with Native and Nix brand, respectively. In addition, it sells beers imported under Heineken brand. In Paraguay, the Company participates in the non-alcoholic beverages and beer business since December 2013. Its portfolio of non-alcoholic brands consists of Pulp, Maxi, Watt's, Puro Sol, La Fuente, Villavicencio, Evian, Ser and Levite. These brands include own, licensed and imported. In the beer business, the Company imports Heineken, Carlsberg, Coors Light, Paulaner and Schneider, brands. Within the non-alcoholic segment in Chile, CCU has the Bilz, Bilz Light, Pap, Pap Light, Kem, Kem Xtreme, Kem Xtreme Girl, Nobis, Cachantun, Cachantun Light, Cachantun Más and Porvenir brands. Regarding the HOD category, CCU has the Manantial brand. The Company, directly or through its subsidiaries, has license agreements with Pepsi, Crush, Canada Dry Limón Soda, Ginger Ale and Agua Tónica, Gatorade, Sobe Adrenaline Rush, Lipton Ice Tea, Nestlé Pure Life, Perrier and Watt´s. In the spirits segment in Chile, in the category of pisco, CCU owns the brand Mistral, Ruta, Control, La Serena, Campanario and their respective extensions; Tres Erres and Horcón Quemado. In addition, the Company has exclusive license to produce and market in Chile the Pisco Bauzá brand. In rum category Company owns the brands Sierra Morena and their extensions and Cabo Viejo. The Company has the Fehrenberg brand and is exclusive distributor in Chile of Pernod Ricard’s products. F-12 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 In the wines segment, through its subsidiary Viña San Pedro Tarapacá S.A. (“VSPT”), produces wines and sparkling, which are sold in the domestic and overseas markets exporting to more than 80 countries. Its main brands are Cabo de Hornos, Tierras Moradas, “1865”, Castillo de Molina, Kankana del Elqui, 35 Sur, Gato, Gato Negro, Las Encinas, Urmeneta, Manquehuito, Altaïr, Sideral, Supremo, La Celia, La Consulta, Leyda, the portfolio of Viña Santa Helena S.A. which includes “Cuatro Estaciones” formed by Vernus, Notas de Guarda and D.O.N. (De Origen Noble), which add to Selección del Directorio, Santa Helena Reserva, Parras Viejas, Siglo de Oro and Gran Vino. The brands´s portfolio acquired via merger of Viña Tarapacá ex Zavala S.A., includes: Gran Tarapacá, Tarapacá Reserva, León de Tarapacá, Tarapacá Plus, Tara Pakay, Etiqueta Negra, Gran Reserva, Zavala, Misiones de Rengo, Viña Mar, Casa Rivas and Tamarí, among others. In the business of sweet snacks in Chile, different products are produced under the brands Calaf, including the Duetto brand and others under which some cookies are made. In addition, the Company has other specific brands for each product line. The joint venture in Foods Compañía de Alimentos CCU S.A. ("Foods") also owns the Natur brand and participates in the Nutrabien brand. The detail of the described licenses appears below: Main brands under license Licenses Validity Date Watt's rigid packaging, except carton Indefinite Pisco Bauzá Indefinite Budweiser for Argentina and Uruguay December 2025 Heineken for Chile and Argentina (1) 10 years renewable Heineken for Paraguay (2) November 2022 Pepsi, Seven Up and Té Lipton December 2043 Crush, Canada Dry (Ginger Ale, Agua Tónica and Limón Soda) December 2018 Budweiser for Chile December 2015 Austral July 2014 Gatorade (3) March 2015 Negra Modelo and Corona for Argentina December 2014 Nestlé Pure Life (4) December 2017 (1) License for 10 years, renewable every year, for a period of 10 years automatically, under identical conditions (Rolling Contract), unless notice of non-renewal. (2) License 10 years, renewable automatically, under identical conditions, for a period of 5 years, unless notice of non-renewal. (3) Renewable License for 2 or 3 year period, subject to compliance with contractual conditions. (4) Renewable License for periods of five years, subject to compliance with contractual conditions. The Company’s address and main office is located in Santiago, Chile, at Avenida Vitacura Nº 2670, Las Condes district and its tax identification number (Rut) is 90,413,000-1. As of December 31 , 2013 the Company had a total of 6,889 employees according to the following detail: Number of employes Parent company Consolidated Main Executives 84 282 Professionals and techniciens 296 1,816 Workers 55 4,791 Total Compañía Cervecerías Unidas S.A. is under the control of Inversiones y Rentas S.A. (IRSA), which is the direct and indirect owner of 61.6% of the Company shares. IRSA is currently a joint venture between Quiñenco S.A. and Heineken Chile Limitada, a company controlled by Heineken Americas B.V, each with a 50% equity participation. F- 13 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The consolidated financial statements include the following direct and indirect significant subsidiaries where the percentage of participation represents the economic interests at the consolidated level: Subsidiary Tax ID Country of origin Functional currency Share percentage direct and indirect As of December 31, 2013 As of December 31, 2012 Direct Indirect Total Total Cervercera CCU Chile Ltda. 96,989,120-4 Chile Chilean Pesos 99.7500 0.2499 99.9999 99.9999 Embotelladora Chilenas Unidas S.A. (4) 99,501,760-1 Chile Chilean Pesos 96.8291 3.1124 99.9415 99.9415 Cía. Cervecerías Unidads Argentina S.A. 0-E Argentina Argentine Pesos - 99.9907 99.9907 99.9907 Viña San Pedro de Tarapacá S.A. 91,041,000-8 Chile Chilean Pesos - 64.6975 64.6975 60.4321 Compañía Pisquera de Chile S.A. 99,586,280-8 Chile Chilean Pesos 46.0000 34.0000 80.0000 80.0000 Transportes CCU Limitada 79,862,750-3 Chile Chilean Pesos 98.0000 2.0000 100.0000 100.0000 CCU Investments Limited 0-E Islas Cayman Chilean Pesos 99.9999 0.0001 100.0000 100.0000 Inversiones INVEX DOS CCU Limitada 76,126,311-0 Chile Chilean Pesos 99.0000 0.9997 99.9997 99.9997 CRECCU S.A. 76,041,227-9 Chile Chilean Pesos 99.9602 0.0398 100.0000 100.0000 Fábrica de Envases Plásticos S.A. 86,150,200-7 Chile Chilean Pesos 90.9100 9.0866 99.9966 99.9966 Southern Breweries Establishment 0-E Vaduz-Leichtenstein Chilean Pesos 50.0000 49.9950 99.9950 99.9950 Comercial CCU S.A. 99,554,560-8 Chile Chilean Pesos 50.0000 49.9862 99.9862 99.9862 CCU Inversiones S.A. (1) 76,593,550-4 Chile Chilean Pesos 98.8396 1.1328 99.9724 99.9724 Millahue S.A. 91,022,000-4 Chile Chilean Pesos 99.9621 - 99.9621 99.9621 Aguas CCU-Nestlé Chile S.A. (2) 76,003,431-2 Chile Chilean Pesos - 50.0707 50.0707 50.0707 Compañía Cervecera Kunstmann S.A. (3) 96,981,310-6 Chile Chilean Pesos 50.0007 - 50.0007 50.0007 CCU Inversiones II Limitada 76,349,531-0 Chile Chilean Pesos 80.0000 20.0000 100.0000 100.0000 Inversiones INVEX TRES Limitada 76,248,389-0 Chile Chilean Pesos 99.0000 1.0000 100.0000 100.0000 In addition to the table presented above, below are the percentages of participation with voting rights, in each of the subsidiaries as of December 31, 2013 and December 31, 2012, respectively. Each shareholder has one vote per share which he owns or represents. The percentage of participation with voting rights represents the sum of the direct participation and indirect participation via subsidiary. F- 14 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Subsidiary Tax ID Country of origin Functional currency Share percentage with voting rights As of December 31, 2013 As of December 31, 2012 % % Cervecera CCU Chile Ltda. 96,989,120-4 Chile Chilean Pesos 100.0000 100.0000 Embotelladora Chilenas Unidas S.A. (4) 99,501,760-1 Chile Chilean Pesos 99.9426 99.9426 Cía. Cervecerías Unidas Argentina S.A. 0-E Argentine Argentine Pesos 100.0000 100.0000 Viña San Pedro Tarapacá S.A. 91,041,000-8 Chile Chilean Pesos 64.7153 60.4488 Compañía Pisquera de Chile S.A. 99,586,280-8 Chile Chilean Pesos 80.0000 80.0000 Transportes CCU Limitada 79,862,750-3 Chile Chilean Pesos 100.0000 100.0000 CCU Investments Limited 0-E Islas Cayman Chilean Pesos 100.0000 100.0000 Inversiones INVEX DOS CCU Limitada 76,126,311-0 Chile Chilean Pesos 100.0000 100.0000 CRECCU S.A. 76,041,227-9 Chile Chilean Pesos 100.0000 100.0000 Fábrica de Envases Plásticos S.A. 86,150,200-7 Chile Chilean Pesos 100.0000 100.0000 Southern Breweries Establishment 0-E Vaduz-Leichtenstein Chilean Pesos 100.0000 100.0000 Comercial CCU S.A. 99,554,560-8 Chile Chilean Pesos 100.0000 100.0000 CCU Inversiones S.A. (1) 76,593,550-4 Chile Chilean Pesos 99.9729 99.9729 Millahue S.A. 91,022,000-4 Chile Chilean Pesos 99.9621 99.9621 Aguas CCU-Nestlé Chile S.A. (2) 76,003,431-2 Chile Chilean Pesos 50.1000 50.1000 Compañía Cervecera Kusntmann S.A. (3) 96,981,310-6 Chile Chilean Pesos 50.0007 50.0007 CCU Inversiones II Limitada 76,349,531-0 Chile Chilean Pesos 99.9945 99.9945 Inversiones INVEX TRES Limitada 76,248,389-0 Chile Chilean Pesos 99.9997 99.9997 As explained in Note 8 , the Company acquired 100% of shares of Marzurel S.A., Milotur S.A. and Coralina S.A., which are Uruguayan companies and develop the mineral waters and soft drinks business in that country and in December 2013, the Company acquired 50.005% and 49.995% of shares of Paraguayan companies Bebidas del Paraguay S.A. and Distribuidora del Paraguay S.A., respectively. The main movements in the ownership of the subsidiaries included in these consolidated financial statements are the following: (1) CCU Inversiones S.A. O n September and November, 2012, the Company, through its subsidiary CCU Inversiones S.A., acquired an additional 10.4430% interest in Viña San Pedro Tarapacá S.A. for ThCh$ 12,521,899 increasing its ownership interest to 60.4488%. Subsequently, during 2013, acquired an additional 4.2664% interest for ThCh$ 5,627,426 increasing its ownership interest to 64.7153%. As the Company has control of this subsidiary, the difference of ThCH$ 7,254,957 and ThCh$ 2,527,217 generated between purchase price and the equity method value was recorded under the item Other reserves in Equity in 2012 and 2013, respectively. (2) Aguas CCU-Nestlé S.A. As explained in Note 8 , on December 24, 2012, the Company, through the subsidiary Aguas CCU-Nestlé S.A., acquired 51% of shares of Manantial S.A. for ThCh$ 9,416,524. Manantial S.A. is a Chilean company that specializes in purified water in bottles for home and office, use through dispensers referred to internationally as HOD (Home and Office Delivery). Subsequently, on June 7, 2013, the Company paid the outstanding balance of ThCh$ 1,781,909. (3) Compañía Cervecera Kunstmann S.A. On September 27, 2012, the Company, through the subsidiary Cervecera Kunstmann S.A., acquired 49% of rights of Los Huemules S.R.L. for ThCh$ 271,843. Los Huemules S.R.L. is an Argentinian company that specializes in gastronomic services. F- 15 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 (4) Embotelladora Chilenas Unidas S.A. – Bebidas CCU-Pepsico SpA On October 23, 2013, formed a new company called CCU-PepsiCo Beverages SpA, which is define as an arrangement operation, where the subsidiary Embotelladoras Chilenas Unidas S.A. has the 50% of participation. The capital of this entity amounts to ThCh$ 1,000. The purpose of this company is the manufacture, production, processing, transformation, transport, import, export, purchase, sale and in general comercialization of all type of concentrates. Its operations will start from January 1, 2014. Below we briefly describe the companies that qualify as joint operations: (a) Promarca S.A. Promarca S.A. is a closed stock company with its main activity being the acquisition, development and administration of trademarks and their corresponding licenses to their operators. At December 31 , 2013, Promarca S.A. recorded a profit of ThCh$ 4,540,335 (ThCh$ 3,976,943 in 2012 and ThCh$ 3,535,127 in 2011), which in accordance with the Company´s policies is 100% distributable. (b) Compañía Pisquera Bauzá S.A. On December 2, 2011, the subsidiary Compañía Pisquera de Chile S.A. (CPCh) signed a license agreement for the commercialization and distribution of the pisco brand Bauzá in Chile. In addition, this transaction included the acquisition by CPCh of 49% of Compañía Pisquera Bauzá S.A. (CPB), owner of the brand Bauzá in Chile. The family Bauzá owns 51% of that company and all of its productive assets, thereby continuing the link to the production of pisco Bauzá maintaining its quality, origin and premium character. The total cost of this transaction as of December 31, 2011, was ThCh$ 4,721,741 and the total disbursement was ThCh$ 2,456,489. On December 2, 2013 the Company proceeded to pay outstanding balance of ThCh$ 1,529,715. At December 31, 2013, CPB recorded a profit of ThCh$ 133,635 (ThCh$ 85,140 in 2012), which in accordance with the Company´s policies is 100% distributable. The companies mentioned above (letter a) and b)) meet the conditions stipulated in IFRS 11 to be considered "joint operations", as the primary assets in both entities are trademarks, the contractual arrangements establishes that the parties to the joint arrangement share all interests in the assets relating to the arrangement in a specified proportion and their income is 100% royalty charged to the joint operators from the sale of products using these trademarks. F- 16 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 2 Summary of significant accounting policies Significant accounting policies adopted for the preparation of these consolidated financial statements are described below: Basis of preparation The accompanying consolidated financial statements have been prepared in accordance with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standard Board (IASB), which have been applied uniformly to the periods presented. The consolidated financial statements cover the following periods: Statement of Financial Position as of December 31 , 2013 and December 31, 2012, Statement of changes in Equity, Statement of Income, Statement of Comprehensive Income and Statement of Cash Flow for the years ended December 31, 2013, 2012 and 2011. The amounts shown in the attached financial statements are expressed in thousands of Chilean pesos, which is the Company’s functional currency. All amounts have been rounded to thousand pesos, except when otherwise indicated. The consolidated financial statements have been prepared on the historical basis, as modified by the revaluation of financial assets and financial liabilities (including derivative instruments) at fair value through profit and loss. The preparation of the consolidated financial statements in accordance with IFRS requires the use of certain critical accounting estimates. It also requires that management uses its professional judgment in the process of applying the Company’s accounting policies. See Note 3 for disclosure of significant accounting estimates and judgments. At the date of issuance of these consolidated financial statements the following Amendments, Improvements and Interpretations to existing IFRS standards have been published during the financial year 2013 and the Company has adopted and implemented as appropriate. These were made mandatory from the following dates: New Standard Improvements and Amendments Mandatory for years beginning in: Amendment IFRS 7 Disclosures - Offsetting Financial Assets and Financial Liabilities January 1,2013 IFRS 13 Fair Value Measurement January 1,2013 Amendment IAS 19 Employee Benefits January 1,2013 Improvement IAS 1, IAS 16, IAS 32 and IAS 34 Clarification of the requirements for comparative information, Classification of servicing equipment, Tax effect of distribution to holders of equity instruments and Interim financial reporting and segment information for total assets and liabilities, respectively January 1,2013 The adoption of these standards had no significant impact on the consolidated financial statements. F- 17 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 At the date of issuance of these consolidated financial statements the following IFRS Amendments, Improvements and Interpretations to the existing standards have been published, which are not yet effective and the Company has not adopted earlier application: New Standard Improvements and Amendments Mandatory for years beginning in: Amendment IAS 32 Offsetting Financial Assets and Financial Liabilities January 1, 2014 Amendment NIIF 10, 12 AND IAS 27 Investment Entities January 1, 2014 Amendment IAS 36 Impairment of assets on recoverable amount disclosures January 1, 2014 IFRIC 21 Levies January 1, 2014 Amendment IAS 39 Novation of derivatives January 1, 2014 Amendment IAS 19 Defined Benefit Plans: Employee Contributions January 1, 2014 Improvement IFRS 2 Share-based Payment July 1, 2014 Improvement IFRS 3 Business Combination - Accounting for contingent consideration in a business combination July 1, 2014 Improvement IFRS 8 Operating Segments - Aggregation of operating segments and Reconciliation of the total of the reportable segments' assets to the entity's assets July 1, 2014 Improvement IFRS 13 Fair Value Measurement - Short-term receivables and payables July 1, 2014 Improvement IAS 16 Property, Plant and Equipment - Revaluation method July 1, 2014 Improvement IAS 24 Related Party Disclosures July 1, 2014 Improvement IAS 38 Intangible Assets - Revaluation method July 1, 2014 Improvement IFRS 3 Business Combinations - Scope exceptions for joint ventures July 1, 2014 Improvement IFRS 13 Fair Value Measurement - Scope of paragraph 52 July 1, 2014 Improvement IAS 40 Investment Property - Clarifying the interrelationship between IFRS 3 and IAS 40 July 1, 2014 IFRS 9 Financial Instruments: Classification and Measurement Undetermined The Company estimates that the adoption of the Standards, Amendments and Interpretations as described above will not have a material impact on the consolidated financial statements upon initial application. From beginning 2012, the Company had early adopted the following standards: New Standard Improvements and Amendments Mandatory for years beginning in: IFRS 10 Consolidated Financial Statements January 1, 2013 IFRS 11 Joint Arrangements January 1, 2013 IFRS 12 Disclosure of Interests in Other Entities: Transition Guidance January 1, 2013 Amendment IAS 27 Separate Financial Statements January 1, 2013 Improvement IAS 28 Investments in Associates and Joint Ventures January 1, 2013 Amendment IFRS 10, 11 and 12 Transition guidance January 1, 2013 Basis of consolidation Subsidiaries Subsidiaries are the entities over which the Company is empowered to direct financial and operational policies, which is generally the result of ownership of over half the voting rights. Subsidiaries are consolidated as from the date on which control was obtained by the Company, and they are excluded from consolidation as of the date the Company loses such control. F- 18 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The acquisition method is used for the accounting of acquisition of subsidiaries. The acquisition cost is the fair value of the assets delivered, of the equity instruments issued and of the liabilities incurred or assumed as of the exchange date. The identifiable assets acquired, as well as the identifiable liabilities and contingencies assumed in a business combination are initially valued at their fair value on the acquisition date, independently from the scope of minority interests. Goodwill is initially measured as the excess of the aggregate of the consideration transferred and the fair value of non-controlling interest over the net identifiable assets acquired and liabilities assumed. If this consideration is lower than the fair value of the net assets of the subsidiary acquired, the difference is recognized as income. Joint operations As explained in Note 1 , in those joint arrangements that qualify as joint operations, the Company recognises the assets, liabilities, gains (losses) from operational activities respect of its interest in the joint operations in accordance with IFRS 11. Intercompany transaction Intercompany transactions, balances and unrealized gains from transactions between the Group’s entities are eliminated during consolidation. Unrealized losses are also eliminated, unless the transaction provides evidence of an impairment of the asset transferred. Whenever necessary, the subsidiaries’ accounting policies are amended to ensure uniformity with the policies adopted by the Company. Non-controlling Interest The non-controlling interest is presented in the Equity section of the Statement of Financial Position. The net income attributable to equity holder of the parent and the non-controlling interest are each disclosed separately in the Consolidated Statement of Income after net income. Investments accounted for by the equity method Joint ventures The Company maintains investments in joint arrangements that qualify as joint ventures, which correspond to a contractual agreement by which two or more parties carry out an economic activity that is subject to joint control, and normally involves the establishment of a separate entity in which each party has a share based on a shareholders’ agreement. The Company accounts for its participation in joint arrangement that qualify as joint ventures using the equity method. The financial statements of the joint ventures are prepared for the same year, under accounting policies consistent with those of the Company. Adjustments are made to conform any difference in accounting policies that may exist to the Company´s accounting policies. Whenever the Company contributes or sells assets to the companies under joint control, any part of the income or loss originated by the transaction is recognized based on how the asset is realized. Whenever the Company purchases assets of such companies, it does not recognize its share in the income or loss of the joint venture as regards to such transaction until the asset is sold or realized by the joint venture. Financial information as per reportable segments The Company has defined three reportable segments within which identified six operating segments, which are formed by the assets and resources intended to supply products that are subject to risks and benefits different from those of other operating segments, and that normally correspond to subsidiaries that develop such business activities. Operating Result of these segments is the total of the following IFRS performance measures: Earnings before Other Gains (Losses), Net Financial Expense, Equity and Income of Joint Venture, Foreign Currency Exchange Differences, Results as per Adjustment Units and Income Taxes). ORBDA (Operating Result Before Depreciation and Amortization) by segments is regularly reviewed by the Board of Directors of the respective subsidiaries and by the Company´s Board of Directors, in order to make decisions on the resources to be allotted to the segments and to appraise their performance (See Note 7) . The segments performance is measured according to several indicators, of which Operating Result, ORBDA, ORBDA margin (ORBDA’s % as compared to Net sales of segment), the sales volumes and Net sales are the most important. Sales between segments are carried out at arm’s length and net sales as per geographical location are based on the producing and selling entity´s location. F- 19 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Foreign currency and unidad de fomento (Adjustment unit) Presentation and functional currency The Company uses the Chilean peso ($ or CLP) as its functional currency and for the presentation of its financial statements. The functional currency has been determined considering the economic environment in which the Company carries out its operations and the currency in which the main cash flows are generated. The functional currency of the Argentine, Uruguayan and Paraguayan subsidiaries is the Argentine peso, Uruguayan peso and Paraguayan guarani, respectively. Transactions and balances Transactions in foreign currencies and adjustment units (“Unidad de Fomento” or “UF”) are initially recorded at the exchange rate of the corresponding currency or adjustment unit as of the date on which the transaction occurs. The Unidad de Fomento (UF) is a Chilean inflation-indexed peso-denominated monetary unit. The UF rate is set daily in advance based on changes in the previous month’s inflation rate. At the close of each Consolidated Statement of Financial Position, the monetary assets and liabilities denominated in foreign currencies and adjustment units are translated into Chilean pesos at the exchange rate of the corresponding currency or adjustment unit. The exchange difference arising, both from the liquidation of foreign currency transactions, as well as from the valuation of foreign currency monetary assets and liabilities, is included in statement of income, in Foreign currency exchange differences, while the difference arising from the changes in adjustment units are recorded in the statement of income as result per adjustment units. For consolidation purposes, the assets and liabilities of the subsidiaries whose functional currency is different from the Chilean peso are translated into Chilean pesos by using the exchange rates valid as of the date of the consolidated financial statements, and the exchange differences originated by the translation of the assets and liabilities are recorded in Equity Reserve, under the Currency Translation Reserves item. The income and expense are translated at the monthly average exchange rate for the corresponding terms as differences since there have not been significant fluctuations in the exchange rates during each month. The exchange rates of the primary foreign currencies and adjustment units used in the preparation of the consolidated financial statements as of December 2013, 2012 and 2011 are as follows: Chilan Pesos as pero unit of foreign currency or adjustable unit As of December 31, 2013 As of December 31, 2012 As of December 31, 2011 Ch$ Ch$ Ch$ Foreign currencies UD Dollar USD 524.61 479.96 519.20 Euro EUR 724.30 634.45 672.97 Argentine Peso ARG 80.45 97.59 120.63 Uruguayan Peso UYU 24.49 25.12 25.99 Canadian Dollar CAD 492.68 482.27 511.12 Sterling Pound GBP 866.41 775.76 805.21 Swiss Franc CHF 591.24 525.52 553.64 Australina Dollar AUD 467.86 498.04 531.80 Danish Krone DKK 97.11 85.05 90.53 Japanese Yen JPY 4.99 5.58 6.74 Brazilian Real BRL 222.71 234.98 278.23 Paraguayan guarani PYG 0.11 0.11 0.12 Adjustment Units Unidad de fomento UF 23,309.56 22,840.75 22,294.03 * The Unidad de Fomento (UF) is a Chilean inflation-indexed, peso-denominated monetary unit. The UF rate is set daily in advance based on changes in the previous month´s inflation rate. F-20 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Cash and cash equivalents Cash and cash equivalents includes cash available, bank balances, time deposits at financial entities, investments in mutual funds and financial instruments acquired under re-sale agreements, as well as short-term investments with a high liquidity, normally with an original maturity of up to three months. Financial instruments Financial assets The Company recognizes a financial asset in its Consolidated Statement of Financial Position according to the following: As of the date of the initial recognition, Management classifies its financial assets (i) at fair value through profit and loss and (ii) collectible credits and accounts, depending on the purpose for which the financial assets were acquired. For those instruments not classified at fair value through income, any cost attributable to the transaction is recognized as part of the asset value. The fair value of the instruments that are actively quoted in formal markets is determined by the quoted price as of the financial statement closing date. For those investments without an active market, the fair value is determined using valuation technique including (i) the use of recent market transactions, (ii) references to the current market value of another financial instrument of similar characteristics, (iii) discounted cash flow, and (iv) other valuation models. After the initial recognition the Company values the financial assets as described below: Financial assets at fair value through profit and loss These assets are valued at fair value and the income or losses originated by the fair value variation are recognized in the Consolidated Statement of Income. The assets at fair value through profit and loss include financial assets classified as held for trading by the Company. Financial assets are classified as held for trading when acquired with the purpose of selling them within a short term. Derivative instruments are classified as held for trading unless they are classified as hedge instruments. Accounts receivable Trade receivable credits or accounts are recognized according to their invoice value. Estimated losses from bad debts are determined by applying differentiated percentages, taking into account maturity factors, until reaching 100% of the balance in most of the debts older than 180 days, with the exception of those cases that in accordance with current policies, losses are estimated due to partial deterioration based on a case by case analysis. Current trade receivable credits and accounts are initially recognized at their nominal value and are not discounted because they do not differ significantly from their fair value. The Company has determined that the calculation of the amortized cost is not materially different from the invoiced amount because the transactions do not have significant associated costs. Financial liabilities The Company recognizes a financial liability in its Consolidated Statement of Financial Position according to the following: Debts and financial liabilities that accrue interests Loans and financial obligations accruing interest are initially recognized at the fair value of the resources obtained, less costs incurred directly attributable to the transaction. After initial recognition, loans and obligations accruing interest are valued at their amortized cost. The difference between the net amount received and the value to be paid is recognized in the Consolidated Statement of Income during the term of the loan, using the effective interest rate method. Interest paid and accrued related to debts and obligations used in a financing operations appear under financial expense. F- 21 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Loans and obligations accruing interest with a maturity within twelve month period are classified as current liabilities, unless the Company has the unconditional right to defer the payment of the obligation for at least a twelve month period after the financial statement closing date. Trade accounts payable and other payables Accounts payable and other accounts payable are initially recognized at their nominal value because they do not differ significantly from fair value. The Company has determined that no significant differences exist between the carrying value and amortized cost using the effective interest method. Derivative Instruments All derivative financial instruments are initially recognized as of the date of the agreement and subsequently revalued at their fair value as of the date of the financial statements. Gains and losses resulting from fair value measurement are recorded in the Statement of Income as gains or losses due to fair value of financial instruments, unless the derivative instrument qualifies is designated, and is effective as a hedging instrument. In order to classify a derivative as a hedging instrument for accounting purposes, the Company documents (i) as of the transaction date or at designation time, the relationship or correlation between the hedging instrument and the hedged item, as well as the risk management purposes and strategies, (ii) the assessment, both at designation date as well as on a continuing basis, whether the instrument used is effective to offset changes in fair value or in the cash flows of the hedged item. A hedge is considered effective when changes in the fair value or in the cash flows of the underlying directly attributable to the risk hedged are offset with the changes in fair value, or in the cash flows of the hedging instrument with effectiveness between 80% to 125%. Derivative instruments classified as hedges are accounted for as cash flow hedges. The total fair value of hedging derivatives are classified as assets or financial liabilities in Other non-current if the maturity of the hedged item is more than 12 months and as other assets or current liabilities if the remaining maturity of the hedged item is less than 12 months. The effect on results of these instruments can be viewed in Other gains (losses) of the Consolidated Statements of Income. The effective portion of the change in the fair value of derivative instruments that are designated and qualified as cash flow hedges are initially recognized in Cash Flow Hedge Reserve in a separate component of Equity. The income or loss related to the ineffective portion is immediately recognized in the Statement of Income. The amounts accumulated in Equity are reclassified in Income during the same period in which the corresponding hedged item is reflected in the Statement of Income. When a cash flow hedge ceases to comply with the hedge accounting criteria, any accumulated income or loss existing in Equity remains in Equity and is recognized when the expected transaction is finally recognized in the Statement of Income. When it is estimated that an expected transaction will not occur, the accumulated gain or loss recorded in Equity is immediately recognized in the Statement of Income. Deposits for returns of bottles and containers Deposits for returns of bottles and containers corresponds to the liabilities registered by the guarantees of money received from customers for bottles and containers placed at their disposal and represents the value that will be returned to the customer when it returns the bottles to the Company in good condition along with the original document. This value is determined by the estimation of the bottles and containers in circulation that are expected to be returned to the Company in the course of time based on the historic experience, physical counts held by clients and independent studies over the quantities that are in the hands of end consumers, valued at the average weighted guarantees for each type of bottles and containers. The Company does not intend to make significant repayment of these deposits within the next 12 months. However, from December 2012, such amounts are classified within current liabilities, under the line Other financial liabilities, since the Company does not have the legal ability to defer this payment for a period exceeding 12 months. This liability is not discounted, since it is considered a payable on sight, with the original document and the return of the respective bottles and containers and it does not have adjustability or interest clauses of any kind in its origin. F-22 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Financial asset impairment At each financial statement date the Company assesses if a financial asset or financial group of assets is impaired. The Company assesses impairment of accounts receivable collectively by grouping the financial assets according to similar risk characteristics, which indicate the debtor’s capacity to comply with their obligations under the agreed upon conditions. When there is objective evidence that a loss due to impairment has been incurred in the accounts receivable, the loss amount is recognized in the Consolidated Statement of Income, as Administrative expenses. In the event that during subsequent periods the impairment loss amount decreases and such decrease may be objectively related to an event occurring after impairment recognition, the impairment loss previously recognized is reversed. Any subsequent impairment reversal is recognized in Income provided that the book value of the asset does not exceed its value as of the date the impairment was recognized. Inventories Inventories are stated at the lower of cost acquisition or production cost and net realizable value. The production cost of finished products and of products under processing includes raw material, direct labor, indirect manufacturing expenses based on a normal operational capacity and other costs incurred to place the products at the locations and in the conditions necessary for sale, net of discounts attributable to inventories. The net realizable value is the estimated sale price in the normal course of business, less marketing and distribution expenses. When market conditions cause the production cost to be higher than its net realizable value, an allowance for assets deterioration is registered for the difference in value. This allowance for inventory deterioration also includes amounts related to obsolete items due to low turnover, technical obsolescence and products withdrawn from the market. The inventories and cost of products sold, is determined using the Weighted Average Cost (WAC). The Company estimates that most of the inventories have a high turnover. The materials and raw materials purchased from third parties are valued at their acquisition cost; once used, they are incorporated in finished products using the WAC methodology. Costs associated with agricultural activities (winery) are deferred up to the harvest date, at which time they become part of inventory cost for subsequent processes. Other non-financial assets Other non-financial assets mainly include disbursements related to commercial advertising preparation that is in process but has not yet been shown, advances to property, plant and equipment to suppliers and current and non-current advertising agreements. Property, plant and equipment Property, plant and equipment are recorded at their historic cost, less accumulated depreciation and impairment losses. The cost includes both the disbursements directly attributable to the asset acquisition or construction, as well as the financing interest directly related to certain qualified assets, which are capitalized during the construction or acquisition period, as long as these assets qualify for these purposes considering the period necessary to complete and prepare the assets to be operative. Disbursements after the purchase or acquisition are only capitalized when it is likely that the future economic benefits associated to the investment flow towards the Company, and costs may be reasonably measured. Subsequent disbursements related to repairs and maintenance are recorded as expense when incurred. Property, plant and equipment depreciation, including the assets under financial lease, is calculated on a straight line basis over the estimated useful life of the fixed assets, taking into account their estimated residual value. When an asset is formed by significant components with different useful lives, each part is separately depreciated. Property, plant and equipment useful lives and residual values estimates are reviewed and adjusted at each financial statement closing date, if necessary. F- 23 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Property, plant and equipment estimated useful lives are as follows: Type of Assets Number of years Land Indefinite Buildings and Constructions 20 to 60 Machinery and equipment 10 to 25 Furniture and accesories 5 to 10 Other equipment (coolers and mayolicas) 5 to 8 Glass containers, and plastic containers 3 to 12 Gain and losses resulting from the sale of properties, plants and equipment are calculated comparing their book values against the related sales proceeds and are included in the Consolidated Statement of Income. When the book value of an item of Property, plant and equipment exceeds its recoverable amount, it is immediately reduced to its recoverable amount (See Note 2.16). Leases Lease agreements are classified as financial leases when the agreement transfers to the Company substantially all the risks and rewards inherent to the asset ownership, according to International Accounting Standard No. 17 “Leases”. For those agreements that qualify as financial leases, at the initial date an asset and a liability are recognized at a value equivalent to the lower of the fair value of the asset and the present value of future lease payments. Subsequently, lease payments are allocated between the financial expense and the obligation reduction, so that a constant interest rate on the obligation balance is obtained. Lease agreements that do not qualify as financial leases are classified as operating leases. Lease payments of operating leases are charged to income on a straight line basis over the life of the lease. Investment property Investment property consists of land held by the Company with the purpose of generating appreciation and are not used in the normal course of business, and are recorded at historic cost less impairment loss, if any. Investment property depreciation is calculated on a straight line basis over the estimated useful life of such property, taking into account the estimated residual value of such property. Biological assets Biological assets held by Viña San Pedro Tarapacá S.A. (VSPT or the Company) and its subsidiaries consist of vines under formation and under production. The harvested grapes are used for the later production of wines. Vines under production are valued at the historic cost, less depreciation and any impairment loss. Agricultural production (grapes) resulting from the vines under production is valued at its cost value when harvested. Depreciation of under production vines is recorded on a straight-line basis based on the 25-years estimated production useful life, which is periodically assessed. Vines under formation are not depreciated until they start production. Costs incurred in acquiring and planting new vines are capitalized. The Company uses the amortized historical cost to value its biological assets, on the basis that management considers that it represents a reasonable approximation of fair value. F- 24 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Intangible assets other than goodwill Commercial Trademarks The Company’s commercial trademarks correspond to intangible assets with an indefinite useful life that are presented at their historic cost, less any impairment loss. The Company believes that through marketing investments trademarks maintain their value, consequently they are considered as having an indefinite useful life and they are not amortizable. Such assets are subject to impairment tests on a yearly basis, or when factors exist indicating a likely loss of value (Note 2.16). Software Program Software Program licenses acquired are capitalized at the value of the costs incurred for their acquisition and preparation for the use of the specific programs. Such costs are amortized over their estimated useful lives (4 to 7 years). The maintenance costs of the software programs are recognized as expense in the year during which they are incurred. Research and development Research and development expenses are recognized in the period incurred. Water Rights Water Rights acquired by the Company correspond to the existing exploitation rights of water from natural sources, and they are recorded at their attributed cost as of the transition date to IFRS. Given that such rights are perpetual they are not amortizable, nevertheless they are annually subject to impairment assessment, or when factors exist that indicate a likely loss of value (See Note 2.16) . Goodwill Goodwill represents the excess of cost of a business combination over the Company’s share in the fair value of identifiable assets, liabilities and contingent liabilities as of the acquisition date, and is accounted for at its cost value less accumulated impairment losses. Goodwill related to joint venture acquisitions is included in the investment accounting value. For the purposes of impairment tests, goodwill is assigned Cash Generating Units (CGU) that are expected to benefit from the synergies of a business combination. Each unit or group of units (CGU - See Note 21) represents the lowest level inside the Company at which goodwill is monitored for internal administration purposes, which is not larger than a business segment. The cash generating units to which the goodwill is assigned are tested for impairment annually or with a higher frequency, when there are signs indicating that a cash generating unit could experience impairment or some of the significant market conditions have changed. Goodwill in the acquisition of joint ventures is assessed for impairment as part of the investment, provided that there are signs indicating that the investment may be impaired. An impairment loss is recognized for the amount that the book value of the cash generating unit exceeds its recoverable value, the recoverable value being the higher of the fair value of the cash generating unit, less costs to sell and its value in use. An impairment loss is first assigned in goodwill to reduce its book value, and then to other assets in the cash generating unit. A recognized impairment loss is not reversed in the following years. Impairment of non-financial assets other than goodwill The Company annually assesses the existence of impairment indicators on non-financial assets. When indicators exist, the Company estimates the recoverable amount of the impaired asset. In case it is not possible to estimate the recoverable amount of the impaired asset at an individual level, the Company estimates the recoverable amount of the cash generating unit to which the asset belongs. For indefinite useful life intangible assets, which are not amortized, the Company performs all required to ensure that the carrying amount does not exceed recoverable value. F- 25 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The recoverable amount is defined as the higher of the fair value, less cost to sell and the value in use. The value in use is determined by estimating future cash flows associated with the asset or with the cash generating unit, discounted from its current value by using interest rates before taxes, which reflect the time value of money and the specific risks of the asset. In the event the asset book value exceeds its recoverable amount, the Company records an impairment loss in the Statement of Income. For other non-financial assets different than goodwill and intangibles with indefinite useful life, the Company assesses the existence of impairment indicators when some event or change in business circumstances indicate that the book value of the asset may not be recoverable and impairment is recognised when the book value is higher than its recoverable value. The Company annually assesses if impairment indicators of non-financial assets for which impairment losses were recorded during prior years have disappeared or decreased. In the event of such situation, the recoverable amount of the specific asset is recalculated and its book value increased, if necessary. Such increase is recognized in the Statement of Income as reversal of impairment losses. The increase in the value of the previously impaired asset is recognized only when it is originated by changes in the assumptions used to calculate the recoverable amount. The asset amount increase resulting from the reversal of the impairment loss is limited to the amount that would have been recorded had impairment not occurred. Assets of a disposal group held for sale Property, plant and equipment expected to be recovered primarily through sale rather than through continuing use, for which active sale negotiations have begun and it is estimated that they will be sold within twelve months following the closing date are classified as assets of a disposal group held for sale. These assets are measured at the lower of their book value and the estimated fair value, less costs to sell. From the moment in which the assets are classified as assets of a disposal group held for sale they are no longer depreciated. Income taxes Income taxes are composed by the legal obligations and the deferred taxes recognized according to International Accounting Standard Nº 12 – Income Taxes. Income tax is recognized in the Statement of Income, except when it is related to entries directly recorded in Equity, in which case the tax effect is also recognized in Equity. Income Tax Obligation Income tax obligations are recognized in the financial statements on the basis of the best estimates of the taxable profits as of the financial statement closing date, and the income tax rate valid as of that date in the countries where the Company operates, which are Chile, Argentina and Uruguay. Deferred Tax Deferred taxes are those the Company expects to pay or to recover in the future, due to temporary differences between the book value of assets and liabilities (carrying amount for financial reporting purposes) and the corresponding tax basis of such assets and liabilities used to determine the profits subject to taxes. Deferred tax assets and liabilities are generally recognized for all temporary differences, and they are calculated at the rates that will be valid on the date the liabilities are paid or the assets realized. Deferred tax is recognized for temporary differences arising from investments in subsidiaries and associates, except in those cases where the Company is able to control the date on which temporary differences will be reversed, and it is likely that they will not be reverted in the foreseeable future. Deferred tax assets, including those originated by tax losses are recognized provided it is likely that in the future there are taxable profits against which deductible temporary differences may be charged. Deferred tax assets and liabilities are offset when there is a legal right to offset tax assets against tax liabilities, and the deferred tax is related to the same taxable entity and the same taxing authority. F- 26 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Employees benefits Employees Vacation The Company accrues the expense associated with staff vacation when the employee earns the benefit. Employees Bonuses The Company recognizes a liability and an expense for bonuses when it’s contractually obligated, it is estimated that, depending on the income requirement at a given date, bonuses will be paid out at the end of the year. Severance Indemnity The Company recognizes a liability for the payment of irrevocable severance indemnities, originated from the collective and individual agreements entered into with employees. Such obligation is determined based on the actuarial value of the accrued cost of the benefit, a method which considers several factors in the calculation, such as estimates of future continuance, mortality rates, future salary increases and discount rates. The determined value is shown at its present value by using the accrued benefits for years of service method. The discount rates are determined by reference to market interest rates curves. The current losses and gains are directly recorded in Income. As of December 31, 2012, the actuarial gains and losses originated by the valuation of the liabilities subject to such plans, was recorded directly in the Consolidated Statement of Income. Additionally, at the same date, the financial cost related to severance indemnity was recorded under Cost of sales or Administrative expenses. Beginning January 1, 2013 due to the amendment of IAS 19 (applied prospectively), the actuarial gains and losses are recognised directly in Other Comprehensive Income, under Equity and, according to the accounting policies of the Company, financial costs related to the severance indemnity are directly recorded under Financial cost in the Consolidated Statement of Income. Provisions Provisions are recognized when: (i) the Company has a current obligation, legal or implicit, as a result of past events, (ii) it is probable that monetary resources will be required to settle the obligation and (iii) the amounts can be reasonably established. The amounts recognized as provisions as of financial statements closing date, are Management´s best estimates, and consider the necessary disbursements to liquidate the obligation. The concepts by which the Company establishes provisions against Income correspond to civil, labour and taxation proceedings that could affect the Company (See Note 29) . Revenue recognition Revenues are recognized when it is likely that economic benefits flow to the Company and can be measured reliably. Income is measured at the fair value of the economic benefits received or to be received, and they are presented net of valued added taxes, specific taxes, returns, discounts and rebates. Sales of goods are recognized after the Company has transferred to buyer all the risks and benefits inherent in the ownership of such goods, and it does not hold the right to dispose of them; in general, this means that sales are recorded at the transfer of risks and benefits to clients, pursuant to the terms agreed in the commercial agreements. Sale of products in the domestic market The Company obtains its revenues, both in Chile and Argentina, mainly from the sales of beers, soft drinks, mineral waters, purified water, juices, wines, cider and spirits, products that are distributed through retail establishments, wholesale distributors and supermarket chains. None of which act as commercial agents of the Company. Such revenues in the domestic markets, net of the value added tax, specific taxes, returns, discounts and rebates to clients, are recognized when products are delivered, together with the transfer of all risks and benefits related to them. Exports In general, the Company´s delivery conditions for sale are the basis for revenue recognition related to exports. F- 27 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The structure of revenue recognition is based on the grouping of Incoterms, mainly in the following groups: • "FOB (Free on Board) shipping point", by which buyer organizes and pays for transportation, consequently the sales occur and revenue is recognized upon the delivery of merchandise to the transporter hired by buyer. • “CIF (Cost, Insurance & Freight) and similar", by which the Company organizes and pays for external transportation and some other expenses, although CCU ceases being responsible for the merchandise after delivering it to the maritime or air company in accordance with the relevant terms. The sales occur and revenue is recognized upon the delivery of the merchandise at the port of destination. In the event of discrepancies between the commercial agreements and delivery conditions those established in the agreements shall prevail. Commercial agreements with distributors and supermarket chains The Company enters into commercial agreements with its clients, distributors and supermarkets through which they establish: (i) volume discounts and other client variables, (ii) promotional discounts that correspond to an additional rebate on the price of the products sold by reason of commercial initiatives development (temporary promotions), (iii) services payment and rendering of counter-services (advertising and promotion agreements, use of preferential spaces and others) and (iv) shared advertising, which corresponds to the Company’s participation in advertising campaigns, promotion magazines and opening of new sales locations. Volume discounts and promotional discounts are recognized as a reduction in the sales price of the products sold. Shared advertising contributions are recognized when the advertising activities agreed upon with the distributor have been carried out, and they are recorded as marketing expenses incurred, under Other expenses by function. The commitments with distributors or importers in the exports area are recognized on the basis of existing trade agreements. Cost of sales of products The costs of sales include the production cost of the products sold and other costs incurred to place inventories in the locations and under the conditions necessary for the sale. Such costs mainly include raw material costs, packing costs, production staff labour costs, production-related assets depreciation, returnable bottles depreciation, license payments, operational costs and plant and equipment maintenance costs. Other expenses by function Other expenses by function include, mainly advertising and promotion expenses, depreciation of assets sold, selling expenses, marketing costs (sets, signs, neon signs at client’s facilities) and marketing and sales staff remuneration and compensations. Distribution expenses Distribution costs include all the necessary costs to deliver products to clients. Administration expenses Administration expenses include the support units staff remuneration and compensation, depreciation of offices, equipment, facilities and furniture used for these functions, non-current assets amortization and other general and administration expenses. F- 28 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Environment liabilities Environmental liabilities are recorded based on the current interpretation of environmental laws and regulations, or when an obligation is likely to occur and the amount of such liability can be calculated reliably. Disbursements related to environmental protection are charged to the Consolidated Statements of Income as incurred, except, investments in infrastructure designed to comply with environmental requirements, are recorded following the accounting policies for property, plant and equipment. Note 3 Estimates and application of professional judgment Financial statement preparation requires estimates and assumptions from Management affecting the amounts included in the consolidated financial statements and their related notes. The estimates made and the assumptions used by the Company are based on the historical experience, changes in the industry and the information supplied by external qualified sources. Nevertheless, final results could differ from the estimates under certain conditions. Significant estimates and accounting policies are defined as those that are important to correctly reflect the Company’s financial position and income, and/or those that require a high level of judgment by Management. The primary estimates and professional judgments relate to the following concepts: • The valuation of goodwill acquired to determine the existence of losses due to potential impairment (Note 2.15 and Note 21) . • The valuation of commercial trademarks to determine the existence of potential losses due to potential impairment (Note 2.14 and Note 20) . • The assumptions used in the current calculation of liabilities and obligations to employees (Note 2.19 and Note 31) . • Useful life of property, plant and equipment (Note 2.10 and Note 22) , biological assets (Note 2.13 and Note 25) and intangibles (Note 2.14 and Note 20) . • The assumptions used for the calculation of fair value financial instruments (Note 2.6 and Note 6) . • The occurrence likelihood and the estimates amount in an uncertain or contingent manner (Note 2.20, Note 29) . Such estimates are based on the best available information of the events analysed to date in these consolidated financial statements. However, it is possible that events that may occur in the future that result in adjustments to such estimates, which would be recorded prospectively. Note 4 Accounting changes As of December 31, 2013, there have been no significant changes in the use of accounting principles or relevant changes in any accounting estimates with regard to previous years that have affected these consolidated financial statements. Note 5 Risk Administration Risk administration In those companies without a significant non-controlling interest, the Company’s Administration and Finance Officer provides a centralized service for the group’s companies to obtain financing and administration of exchange rate, interest rate, liquidity, inflation, raw material and loan risks. Such activity operates according to a policies and procedures framework, which is regularly reviewed to comply with the purpose of administrating the risk originated by the business needs. In those companies with a significant non-controlling interest (VSPT, CPCh, Aguas CCU-Nestlé and Cervecera Kunstmann) each Administration and Finance Officer exercises such responsibility. When necessary, the Board of Directors has the final responsibility for establishing and reviewing the risk administration structure, as well as for the review of significant changes made to the risk administration policies. F- 29 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 According to the financial risk policies, the Company uses derivative instruments only for the purpose of covering exposures to the interest rate and exchange rate risks originated by the Company’s operations and its financing sources. The Company does not acquire derivative facilities with speculative or investment purposes nevertheless, some derivatives are not treated as hedges for accounting purposes because they do not qualify as such. Transactions with derivative instruments are exclusively carried out by staff under the Finance Management and Internal Audit Management regularly reviews the control environment of this function. The relationship with Credit Rating Agencies and the monitoring of financial restrictions (covenants) are also administered by Finance Management. The Company’s main risk exposure is related to the exchange rates, interest rates, inflation and raw material prices (commodities), taxes, client’s accounts receivable and liquidity. For the purpose of managing the risk originated by such exposures, several financial instruments are used. For each of the following, where applicable, sensitivity analysis developed are for illustrative purposes, since in practice the sensitized variables rarely change without affecting each other and without affecting other factors that were considered as constants. Exchange rate risk The Company is exposed to exchange rate risks originated by: a) its net exposure to foreign currency assets and liabilities, b) exports sales, c) the purchase of raw material, products and capital investments effected in foreign currencies, or indexed in such currencies, and d) the net investment of subsidiaries in Argentina and Uruguay. The Company’s greatest exchange rate exposure is the variation of the Chilean peso as compared to the US Dollar, Euro, Sterling Pound, Argentine Peso and Uruguayan Peso. As of December 31 , 2013, the Company maintained foreign currency obligations amounting to ThCh$ 46,597,983 (ThCh$ 37,348,464 in 2012), mostly denominated in US Dollars. Foreign currency obligations accruing variable interest (ThCh$ 21,618,277 in 2013 and ThCh$ 14,156,408 in 2012) represent 9% (6% in 2012) of the total of Other financial liabilities. The remaining 91% (94% in 2012) is denominated in inflation-indexed Chilean pesos (see inflation risk section). In addition, the Company maintains foreign currency assets for ThCh$ 41,416,467 (ThCh$ 35,305,805 in 2012) that mainly correspond to exports accounts receivable. Regarding the Argentine subsidiaries operations, the net exposure liability in US Dollars and other currencies amounts to ThCh$ 9,412,041 (ThCh$ 4,793,940 in 2012). Regarding the Uruguayan subsidiaries operations, the net exposure liability in US Dollars and other currencies amounts to ThCh$ 466,519. To protect the value of the net foreign currency assets and liabilities position of its Chilean operations, the Company enters into derivative agreements (currency forwards) to ease any variation in the Chilean peso as compared to other currencies. As of December 31 , 2013, the Company’s mitigate net asset exposure in foreign currencies in Chile, after the use of derivative instruments, is an asset amounting to ThCh$ 1,068,823 (ThCh$ 2,932,576 in 2012). Of the Company’s total sales, both in Chile, Argentina and Uruguay, 8% (9% in 2012) corresponds to export sales made in foreign currencies, mainly US Dollars, Euro and Sterling Pound and of the total costs 57% (57% in 2012) corresponds to raw materials and products purchased in foreign currencies, or indexed to such currencies. The Company does not hedge the eventual variations in the expected cash flows from such transactions. The Company is also exposed to movements in exchange rates relating to the conversion from Argentine pesos and Uruguayan pesos to Chilean Pesos with respect to assets, liabilities, income and expenses of its subsidiaries in Argentina and Uruguay. The Company does not cover the risks associated with the conversion of its subsidiaries, which effects are recorded in Equity. As of December 31, 2013, the net investment in Argentine subsidiaries amounted to ThCh$ 84,362,639 (ThCh$ 92,745,976 in 2012), Uruguay amounted to ThCh$ 8,815,230 and in Paraguay amounted to ThCh$ 11,254,656. F- 30 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Exchange rate sensitivity analysis The exchange rate differences effect recognized in the Consolidated Statement of Income for the period ended as of December 31 , 2013, related to the foreign currency denominated assets and liabilities, was a loss of ThCh$ 4,292,119 (ThCh$ 1,002,839 in 2012 and ThCh$ 1,078,604 in 2011). Considering the exposure as of December 31 , 2013, and assuming a 10% increase (or decrease) in the exchange rate, and maintaining constant all other variables, such as interest rates, it is estimated that the effect over the Company’s income would be income (loss) after taxes of ThCh$ 85,506 (income (loss) of ThCh$ 234,606 in 2012 and ThCh$ 143,146 in 2011). Considering that approximately 8% of the Company’ sales relates to export sales carried out in Chile, in currencies different from the Chilean Peso, and that in Chile approximately 52% (52% in 2012 and 56% in 2011) of the costs are indexed to the US Dollar, and assuming that the Chilean Peso will be appreciated or (depreciated) by 10% as compared to the set of foreign currencies, when maintaining constant the rest of the variables the hypothetical effect on the Company’s income would be income (loss) after taxes of ThCh$ 9,970,631 (income (loss) from ThCh$ 8,965,359 in 2012 and ThCh$ 8,807,019 in 2011). The Company can also be affected by the variation of the exchange rate of Argentina and Uruguay, since the result is converted to Chilean Pesos at the average rate of each month . The result of the operations in Argentina and Uruguay during the year 2013 were ThCh$ 27,908,982 (ThCh$ 28,181,889 in 2012) and a loss of ThCh$ 1,216,031, respectively. Therefore, a depreciation (or appreciation) of 10% in the exchange rate of the Argentine and Uruguayan Peso, would be a loss (income) before tax of ThCh$ 2,790,898 (ThCh$ 2,818,189 in 2012) and ThCh$ 121,603, respectively. The net investment maintained in subsidiaries that operate in Argentina amounts to ThCh$ 84,362,639 as of December 31, 2013 (ThCh$ 92,745,976 in 2012). Assuming a 10% increase or decrease in the Argentine peso exchange rate as compared to the Chilean Peso, and maintaining constant all the rest of the variables, the increase (decrease) would hypothetically result in income (loss) of ThCh$ 8,436,264 (ThCh$ 9,274,598 in 2012 and ThCh$ 9,874,219 in 2011) recorded as a credit (charge) against Equity. The net investment maintained in subsidiaries that operate in Uruguay amounts to ThCh$ 8,815,230 as of December 31, 2013. Assuming a 10% increase or decrease in the Uruguayan peso exchange rate as compared to the Chilean Peso, and maintaining constant all the rest of the variables, the increase (decrease) would hypothetically result in income (loss) of ThCh$ 881,523 recorded as a credit (charge) against Equity. The net investment maintained in subsidiaries that operate in Paraguay amounts to ThCh$ 11,254,656 as of December 31, 2013. Assuming a 10% increase or decrease in the Uruguayan peso exchange rate as compared to the Chilean Peso, and maintaining constant all the rest of the variables, the increase (decrease) would hypothetically result in income (loss) of ThCh$ 1,125,466 recorded as a credit (charge) against Equity. The company does not cover the risks associated with the currency conversion of the financial statements of its subsidiaries that have other functional currency, whose effects are reported in Equity. Interest rates risk The interest rate risk mainly originated from the Company’s financing sources. The main exposure is related to LIBOR variable interest rate indexed obligations. As of December 31, 2013, the Company had a total ThCh$ 11,840,117 in debt indexed to LIBOR (ThCh$ 14,156,408 in 2012). Consequently, as of December 31, 2013, the company’s financing structure is made up (without considering the effects of cross currency swaps effect) of approximately 5% (6% in 2012) in debt with variable interest rates, and 95% (94% in 2012) in debt with fixed interest rates. To administer the interest rate risk, the Company has a policy that intends to reduce the volatility of its financial expense, and to maintain an ideal percentage of its debt in fixed rate instruments. The financial position is mainly set by the use of short-term and long-term debt, as well as derivative instruments such as cross currency interest rate swaps. As of December 31, 2013, after considering the effect of interest rates and currency swaps, approximately 100% (99% in 2012) of the Company’s long-term debt has fixed interest rates. F- 31 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The terms and conditions of the Company’s obligations as of December 31, 2013, including exchange rates, interest rates, maturities and effective interest rates, are detailed in Note 27 . Interest rates sensitivity analysis The total financial expense recognized in the Consolidated Statement of Income for the twelve month ended as of December 31, 2013, related to short-term and long-term debts amounted to ThCh$ 24,084,226 (ThCh$ 17,054,879 in 2012 and ThCh$ 14,410,911 in 2011). As of December 31, 2013 we were 100% covered against interest rate fluctuations. As of December 31, 2012, whereas only 2% of total debt (net of derivatives) is subject to variable interest rate, and if assuming an increase or decrease in interest rates in Chilean Pesos and U.S. Dollars of approximately 100 basis points, and keeping all other variables constant, such as the exchange rate, the increase (decrease) would hypothetically result in a loss (gain) of ThCh$ 18,543 (ThCh$ 18,543 in 2012 and at December 31, 2011 we were 100% covered against interest rate fluctuations) in the Consolidated Statement of Income. Inflation risk The Company maintains a series of Unidad de Fomento* (UF) indexed agreements with third parties, as well as UF indexed financial debt, which means that the Company is exposed to the UF fluctuations, generating increases in the value of the agreements and inflation adjustable liabilities, in the event it experiences growth. This risk is mitigated by the Company’s policy of keeping the unitary net sales in UF constant, as long as the market conditions allows it. * The Unidad de Fomento (UF) is a Chilean inflation-indexed, peso-denominated monetary unit. The UF rate is set daily based on changes in the previous month´s inflation rate. Inflation sensitivity analysis The income for total adjustment unit recognized in the Consolidated Statement of Comprehensive Income for the twelve month ended as of December 31, 2013, related to UF indexed short-term and long-term debt, and resulted in a loss of ThCh$ 1,801,765 (ThCh$ 5,057,807 in 2012 and ThCh$ 6,728,451 in 2011). Assuming a reasonably possible increase (decrease) of the Unidad de Fomento by approximately 3% and maintaining constant all the rest of the variables, such as interest rates, the aforementioned increase (decrease) would hypothetically result in a loss (income) of ThCh$ 2,999,467 (ThCh$ 5,079,454 in 2012 and ThCh$ 6,133,010 in 2011) in the Consolidated Statement of Income. Raw material price risk The main exposure to the raw material price variation is related to barley and malt used in the production of beer, concentrates, sugar and plastic containers used in the production of soft drinks and bulk wine and grapes for the manufacturing of wine and spirits. Barley, malt and cans In Chile, the Company obtains its barley and malt supply both from local producers and the international market. Long-term supply agreements are entered into with local producers where the barley price is set annually according to market prices, which are used to determine the malt price according to the agreements. The purchases commitments made expose the Company to a raw material price fluctuation risk. During 2013, the Company purchased 54,162 tons (48,396 tons in 2012) of barley and 32,203 tons (32,300 tons in 2012) of malt. CCU Argentina acquires mainly malt from local producers. Such raw materials represent approximately 30% (31% in 2012) of the direct cost of beer. Of the cost of beer in Chile, the cost of cans represents 38% of the direct cost of raw materials (41% in 2012). Meanwhile in Argentina the cans represent 24% of the direct cost of raw materials (24% in 2012). Concentrates, Sugar and plastic containers The main raw materials used in the production of non-alcoholic beverages are concentrates, which are mainly acquired from licensees, sugar and plastic resin for the manufacturing of plastic bottles and containers. The Company is exposed to price fluctuation risks of these raw materials, which jointly represent 56% (56% in 2012) of the direct cost of non-alcoholic beverages. F- 32 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Grapes and wine The main raw material used by the subsidiary VSPT for wine production are harvested grapes from own production and grapes and wines acquired from third parties through long term and spot contracts. Approximately 31% (28% in 2012) of the export wine supply comes from its own vineyards. Whereas the previous percentage of own production and that this goes to the production for export market and fine wines for domestic market, the own production supplies 50% (46% in 2012) of exports, including the fine wines of the domestic market. The remaining 69% (72% in 2012) the supply is purchased from third parties through long-term and spot contracts. During 2013, the subsidiary VSPT acquired 55% (59% in 2012) of the necessary grapes and wine from third parties through spot contracts, these mainly for the massive domestic market wine business. In addition, it also performs long-term transactions that represent 15% of total supply. As of December 31, 2013, we must consider that wine represents 58% (58% in 2012) of the total direct cost of VSPT. Raw material price sensitivity Analysis The total direct cost in the Consolidated Statement of Income for 2012 amounts to ThCh$ 382,645,778 (ThCh$ 361,570,855 in 2012 and ThCh$ 372,626,307 in 2011). Assuming a reasonably possible increase (decrease) in the direct cost of each operating segment of 8% and maintaining constant all the rest of the variables, such as exchange rates, the aforesaid increase (decrease) would hypothetically result into a loss (income) of ThCh$ 8,016,584 (ThCh$ 7,288,550 in 2012 and ThCh$ 6,783,393 in 2011) for Beer Chile, ThCh$ 5,001,286 (ThCh$ 5,018,556 in 2012 and ThCh$ 4,867,084 in 2011) for Beer Argentina, ThCh$ 9,442,707 (ThCh$ 8,584,592 in 2012 and ThCh$ 7,655,225 in 2011) for non-alcoholic beverages, ThCh$ 6,180,951 (ThCh$ 6,553,854 in 2012 and ThCh$ 6,076,016 in 2011) for Wines and ThCh$ 2,904,362 (ThCh$ 2,546,142 in 2012 and ThCh$ 1,825,378 in 2011) for Spirits. Credit risk The credit risk to which the Company is exposed originates from: a) the commercial accounts receivable maintained with retail clients, wholesale distributors and supermarket chains of domestic markets; b) accounts receivable from exports; and c) financial facilities maintained with Banks and financial institutions, such as demand deposits, mutual funds investments, facilities acquired under resale commitments and derivatives. Domestic market The credit risk related to commercial collectible accounts of domestic markets is administered by the Loan and Collection Administration Officer, and it is monitored by the Loan Committee of each business unit. The Company has a wide client base that is subject to the policies, procedures and controls established by the Company. The loan limits are established for all clients on the basis of an internal qualification and payment performance. Outstanding commercial accounts receivable are regularly monitored. In addition, the Company acquires loan insurances covering 90% of the individually significant accounts receivable balances, a coverage that as of December 31, 2013, amounts to 90% (85% in 2012) of the total accounts receivable. Overdue but not impaired commercial accounts receivable corresponds to clients that show delays of less than 21 days (21.5 days in 2012). As of December 31, 2013, the Company had approximately 854 clients (803 clients in 2012) indebted in over Ch$ 10 million each that together represent approximately 86.1% (85.5% in 2012) of the total commercial accounts receivable. There were 184 clients (182 clients in 2012) with balances over Ch$ 50 million each, representing approximately 76% (75% in 2012) of the total accounts receivable. The 95% (93% in 2012) of such accounts receivable are covered by the loan insurance. The Company believes that no additional credit risk provisions are needed to the individual and collective provisions determined at December 31, 2013, as a large percentage of these are covered by insurance. F- 33 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Exports market The loan risk related to accounts receivable for exports is administered by VSPT Head of Loan and Collection, and it is monitored by VSPT Administration and Finance Officer. The Company has a large client base, in over eighty countries, which are subject to the policies, procedures and controls established by the Company. In addition, the Company acquires loan insurance covering 87% (98% in 2012) of the total accounts receivable. Pending payment of commercial accounts receivable is regularly monitored. Apart from the loan insurance, having diversified sales in different countries decreases the loan risk. As of December 31, 2013, there were 31 clients (75 clients in 2012) indebted for over ThCh$ 65,000 each, which represent 87% (87% in 2012) of the total accounts receivable of the export market. Overdue but not impaired commercial accounts receivable corresponds to clients that show delays of less than 47 days (42 days in 2012). The Company estimates that no loan risk provisions are necessary in addition to the individual and collective provisions determined as of December 31, 2013. See analysis of accounts receivables maturities and losses due to impairment of accounts receivables ( Note 15 ). The Company has policies limiting the counterparty loan risk exposure with respect to financial institutions, and such exposures are frequently monitored. Consequently, the Company does not have significant risk concentration with any specific financial institutions as of December 31, 2013. Tax risk Our businesses are taxed with different duties, particularly with excise taxes on the consumption of alcoholic and non-alcoholic beverages. The Argentine excise tax is 8.7% for beer, and the Chilean excise tax is 15% for beer and wine, 27% for spirits, and 13% for carbonated soft drinks beverages and nectars and juices. An increase in the rate of these or any other tax could negatively affect our sales and profitability. Liquidity risk The Company administers liquidity risk at a consolidated level. The cash flows originated from operational activities being the main liquidity source. Additionally, the Company has the ability to issue debt and equity instruments in the capital market according to our needs. To manage short-term liquidity, the Company considers projected cash flows for a twelve months moving period and maintains cash and cash equivalents available to meet its obligations. Based on the current operational performance and its liquidity position, the Company estimates that cash flows originated by operating activities and the cash available shall be sufficient to finance working capital, capital investments, interest payments, dividend payments and debt payment requirements for the next 12-month period and the foreseeable future. F- 34 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 A summary of the Company’s financial liabilities with their maturities as of December 31, 2013 and 2012, based on the non-discounted contractual cash flows appears below: As of December 31, 2013 Book value Contractual flows maturities Less than 1 year Between 1 and 5 years More than 5 years Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Other financial liabilities no derivative Bank borrowings 80,971,892 38,895,940 50,142,798 1,817,484 90,856,222 Bond payable 153,032,487 77,504,882 24,887,830 81,315,757 183,708,469 Financial leases obligations 16,932,430 1,744,243 5,271,866 28,476,487 35,492,596 Deposits for return of bottles and containers 11,451,873 11,451,873 - - 11,451,873 Sub-Total 262,388,682 129,596,938 80,302,494 111,609,728 321,509,160 Derivative financial liabilities Liability coverage 201,063 137,151 66,551 - 203,702 Derivative hedge liabilities 661,473 661,473 - - 661,473 Sub-Total 862,536 798,624 66,551 - 865,175 Total 263,251,218 130,395,562 80,369,045 111,609,728 322,374,335 As of December 31, 2012 Book value Contractual flows maturities Less than 1 year Between 1 and 5 years More than 5 years Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Other financial liabilities no derivative Bank borrowings 81,963,852 38,327,451 47,614,737 1,772,491 87,714,679 Bond payable 152,835,990 8,533,797 94,640,190 87,626,906 190,800,893 Financial leases obligations 16,479,152 1,418,678 5,883,498 27,861,359 35,163,535 Deposits for return of bottles and containers 11,861,158 11,861,158 - - 11,861,158 Sub-Total 263,140,152 60,141,084 148,138,425 117,260,756 325,540,265 Derivative financial liabilities Liability coverage 361,838 204,017 164,017 - 368,034 Derivative hedge liabilities 495,012 495,012 - - 495,012 Sub-Total 856,850 699,029 164,017 - 863,046 Total 263,997,002 60,840,113 148,302,442 117,260,756 326,403,311 View current and non-current book value in Note 6 . F- 35 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 6 Financial Instruments Financial instruments categories The following are the book values of each financial instrument category at the closing of each year: As of December 31, 2013 As of December 31, 2012 Current Non current Current Non current ThCh$ ThCh$ ThCh$ ThCh$ Cash and cash equivalents 408,853,267 - 102,337,275 - Other financial assets 4,468,846 38,899 1,380,474 65,541 Accounts receivable - trade and other receivable (net) 211,504,047 - 204,570,870 - Acoounts receivable from related companies 9,610,305 350,173 9,611,990 414,115 Total financial assets Bank borrowings 33,193,852 47,778,040 37,526,738 44,437,114 Bonds payable 74,432,086 78,600,401 4,414,725 148,421,265 Financial leases obligations 612,491 16,319,939 371,748 16,107,404 Derivative hedge liabilities 661,473 - 495,012 - Liability coverage 136,414 64,649 204,886 156,952 Deposits for return of bottles and containers 11,451,873 - 11,861,158 - Total other non-financial liabililities (*) Account payable- trade and other payable 183,508,115 841,870 165,392,448 724,930 Accounts payable to related entities 7,286,064 377,020 8,013,545 2,391,810 Total financial liabilities (*) See Note 27 Other financial liabilities . F- 36 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Financial instruments fair value The following tables show the fair values, based on the financial instrument categories, as compared to the book value included in the Consolidated Statements of Financial Position: a) Composition of financial assets and liabilities: As of December 31, 2013 As of December 31, 2012 Book Value Fair Value Book Value Fair Value ThCh$ ThCh$ ThCh$ ThCh$ Cash and cash equivalents 408,853,267 408,853,267 102,337,275 102,337,275 Other financial assets 4,507,745 4,507,745 1,446,015 1,446,015 Accounts receivable - trade and other receivable (net) 211,504,047 211,504,047 204,570,870 204,570,870 Acoounts receivable from related companies 9,960,478 9,960,478 10,026,105 10,026,105 Total financial assets Bank borrowings 80,971,892 81,571,288 81,963,852 80,144,744 Bonds payable 153,032,487 149,220,332 152,835,990 155,225,274 Financial leases obligations 16,932,430 19,849,691 16,479,152 22,954,053 Derivative hedge liabilities 661,473 661,473 495,012 495,012 Liability coverage 201,063 201,063 361,838 361,838 Deposits for return of bottles and containers 11,451,873 11,451,873 11,861,158 11,861,158 Total other non-financial liabililities (*) Account payable- trade and other payable 184,349,985 184,349,985 166,117,378 166,117,378 Accounts payable to related entities 7,663,084 7,663,084 10,405,355 10,405,355 Total financial liabilities The book value of current accounts receivables, cash and cash equivalents and other financial assets and liabilities approximate fair value due to the short-term nature of such facilities, and in the case of accounts receivable, due to the fact that any collection loss is already reflected in the impairment loss provision. The fair value of non-derivative financial assets and liabilities that are not quoted in active markets are estimated through the use of discounted cash flows calculated on market variables observed as of the date of the financial statements. The fair value of derivative instruments is estimated through the discount of future cash flows, determined according to information observed in the market or to variables and prices obtained from third parties. b) Financial instruments as per category: As of December 31, 2013 Fair value with changes in income Cash and cash equivaletns and loans and accounts receivables Hedge derivatives Total ThCh$ ThCh$ ThCh$ ThCh$ Assets Derivative financial instruments 2,349,405 - 1,039,003 3,388,408 Marketable securities and investments in other companies 1,119,337 - - 1,119,337 Total other financial assets - Cash and cash equivalents - 408,853,267 - 408,853,267 Accounts receivable-trade and other receivables (net) - 211,504,047 - 211,504,047 Account receivable from to related companies - 9,960,478 - 9,960,478 Total F- 37 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 As of December 31, 2013 Fair value with changes in income Hedge derivatives Financial libilities measured at amortized cost Total ThCh$ ThCh$ ThCh$ ThCh$ Liabilities Bank borrowings - - 80,971,892 80,971,892 Bonds payable - - 153,032,487 153,032,487 Financial leases obligations - - 16,932,430 16,932,430 Deposits for return of bottles and containers - - 11,451,873 11,451,873 Derivative financial instruments 661,473 201,063 - 862,536 Total others financial liabililities Account payable- trade and other payable - - 184,349,985 184,349,985 Accounts payable to related entities - - 7,663,084 7,663,084 Total As of December 31, 2012 Fair value with changes in income Cash and cash equivaletns and loans and accounts receivables Hedge derivatives Total ThCh$ ThCh$ ThCh$ ThCh$ Assets Derivative financial instruments 153,223 - 65,541 218,764 Marketable securities and investments in other companies 1,227,251 - - 1,227,251 Total other financial assets - Cash and cash equivalents - 102,337,275 - 102,337,275 Accounts receivable-trade and other receivables (net) - 204,570,870 - 204,570,870 Account receivable from to related companies - 10,026,105 - 10,026,105 Total As of December 31, 2012 Fair value with changes in income Hedge derivatives Financial libilities measured at amortized cost Total ThCh$ ThCh$ ThCh$ ThCh$ Liabilities Bank borrowings - - 81,963,852 81,963,852 Bonds payable - - 152,835,990 152,835,990 Financial leases obligations - - 16,479,152 16,479,152 Deposits for return of bottles and containers - - 11,861,158 11,861,158 Derivative financial instruments 495,012 361,838 - 856,850 Total others financial liabililities Account payable- trade and other payable - - 166,117,378 166,117,378 Accounts payable to related entities - - 10,405,355 10,405,355 Total F- 38 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Derivative Instruments The detail of maturities, number of derivative agreements, contracted nominal amounts, fair values and the classification of such derivative instruments as per type of agreement at the closing of each year is as follows: As of December 31, 2013 As of December 31, 2012 Number agreegments Nominal amounts thousand Asset Liability Number agreegments Nominal amounts thousand Asset Liability ThCh$ ThCh$ ThCh$ ThCh$ Cross currency interest rate swaps UF/CLP 1 - Less than a year 1 3,000 1,000,104 - Cross currency interest rate swaps USD/USD 2 1 - Less than a year - 117 - 91,852 - 107 - 72,658 Between 1 and 5 years 2 18,000 9,351 64,649 1 10,000 - 156,952 Cross currency interest rate swaps USD/EURO 1 2 Less than a year - 40 - 44,562 1 3,947 - 132,228 Between 1 and 5 years 1 4,436 29,548 - 1 4,436 65,541 - Forwards USD 20 17 Less than a year 20 90,559 2,202,537 275,200 17 55,692 119,823 430,580 Forwards Euro 10 4 6 Less than a year 10 4 143,749 325,638 6 2,132 22,569 64,432 Forwards CAD 2 1 - Less than a year 2 1,850 3,119 9,651 1 2,740 1,932 - Forwards GBP 2 - 3 - Less than a year 2 1,500 - 50,984 3 1,432 8,899 - Total derivative instruments 38 30 These derivative agreements have been entered into as a hedge of exchange rate risk exposure. In the case of forwards, the Company does not comply with the formal requirements for hedging classified; consequently their effects are recorded in Income, in Other gain (loss), separately from the hedged item. F- 39 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 In the case of Cross Currency Interest Rate Swaps and the Cross Interest Rate Swap, these qualify as cash flow hedges of the flows related to loans from Banco Estado, Banco de Chile and Banco Scotiabank. See additional disclosures in Note 27 . As of December 31, 2013 Entity Nature of risks covered Rights Obligations Fair value of net asset (liabilities) Maturity Currency Amount Currency Amount Amount ThCh$ ThCh$ ThCh$ Scotiabank Interest rate fluctuation in loans USD 4,211,482 USD 4,207,536 3,946 06-22-2015 Banco de Chile Interest rate and exchange rate fluctuation in loans USD 2,368,588 EUR 2,383,602 (15,014) 07-11-2016 Banco de Chile Interest rate fluctuation in loans USD 5,340,215 USD 5,491,311 (151,096) 07-07-2016 Banco de Chile Interest rate fluctuation in bond UF 70,704,908 CLP 69,704,804 1,000,104 03-17-2014 As of December 31, 2012 Entity Nature of risks covered Rights Obligations Fair value of net asset (liabilities) Maturity Currency Amount Currency Amount Amount ThCh$ ThCh$ ThCh$ Scotiabank Interest rate and exchange rate fluctuation in loans USD 1,872,482 EUR 1,970,324 (97,842) 06-20-2013 Banco de Chile Interest rate and exchange rate fluctuation in loans USD 2,162,489 EUR 2,131,334 31,155 07-11-2016 Banco de Chile Interest rate and exchange rate fluctuation in loans USD 4,875,173 USD 5,104,783 (229,610) 07-07-2016 The Consolidated Statement of Other Comprehensive Income includes under the caption cash flow hedge, for the years ended December 31 , 2013, 2012 and 2011, a credit debit after income taxes of ThCh$ 256,592 (a debit after income taxes of ThCh$ 826,120 and ThCh$ 239,524, in 2012 and 2011, respectively), relating to the fair value of the Cross Currency Interest Swap and Cross Interest Rate Swap derivatives instruments. Fair value hierarchies The financial instruments recorded at fair value in the Statement of Financial Position are classified as follows, depending on the method used to obtain their fair values: Level 1 Fair values obtained through direct reference to quoted market prices, without any adjustment. Level 2 Fair values obtained through the use of valuation models accepted in the market and based on prices different from those of Level 1, which may be directly or indirectly observed as of the measurement date (adjusted prices). F- 40 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Level 3 Fair values obtained through internally developed models or methodologies that use information which may not be observed or which is illiquid. The fair value of financial facilities recorded at fair value in the Consolidated Financial Statements, are as follows: As of December 31, 2013 Recorded fair value fair value hierarchy level 1 level 2 level 3 ThCh$ ThCh$ ThCh$ ThCh$ Derivative hedge assets 1,039,003 - 1,039,003 - Derivative financial instruments 2,349,405 - 2,349,405 - Market securities and investments in other companies 1,119,337 1,119,337 - - Fair value financial assets - Derivative hedge liabilities 201,063 - 201,063 - Derivative financial instruments 661,473 - 661,473 - Fair value financial liabilities - - As of December 31, 2012 Recorded fair value fair value hierarchy level 1 level 2 level 2 ThCh$ ThCh$ ThCh$ ThCh$ Derivative financial instruments 153,223 - 153,223 - Market securities and investments in other companies 1,227,251 1,227,251 - - Derivative hedge assets 65,541 - 65,541 - Fair value financial assets - Derivative hedge liabilities 361,838 - 361,838 - Derivative financial instruments 495,012 - 495,012 - Fair value financial liabilities - - During year ended as of December 31 , 2013, the Company has not made any significant instrument transfer between levels 1 and 2. Credit Quality of financial assets The Company uses two credit assessment systems for its clients: a) Clients with loan insurance are assessed according to the external risk criteria (trade reports, non-compliance and protested documents that are available in the local market), payment capability and equity situation required by the insurance company to grant a loan coverage; b) All other the clients are assessed through an ABC risk model, which considers internal risk (non-compliance and protested documents), external risk (trade reports, non-compliance and protested documents that are available in the local market) and payment capacity and equity situation. The uncollectible rate during the last two years has not been significant. F- 41 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 7 Financial Information as per reportable segments The Company has defined three reportable segments within which identified six operating segments, with corporate expense presented separately. The accounting policies used for each segment are the same as those used in the Consolidated Financial Statements described in Note 2.3 . As we have been mentioning during 2013 Press Releases, in a future, on a date to be defined, CCU will report its Consolidated Results in the following three business segments: 1.- Chile 1 , 2.- Río de la Plata 2 and 3.- Wines 3 (Domestic, Exports from Chile and Argentina). This is consistent with the way the Company is managed and responds to how the results reported in CCU. This change will be implemented beginning with the Q1’14 Results. Business segment Operating segment Operations included in the segments Chile Beer Chile Cervecera CCU Chile Ltda. and Compañía Cervecera Kunstmann S.A. Non-alcoholic Embotelladoras Chilenas Unidas S.A. , Aguas CCU-Nestlé Chile S.A., Vending S.A., Promarca S.A. and Manantial S.A. Spirits Compañía Pisquera de Chile S.A. and Compañía Pisquera Bauzá S.A. Río de la Plata CCU Argentina CCU Argentina S.A., Compañía Industrial Cervecera S.A., Doña Aida S.A. and Don Enrique Pedro S.A. Uruguay Milotur S.A., Marzurel S.A. and Coralina S.A. Paraguay Bebidas del Paraguay S.A. and Distribuidora del Paraguay S.A. Wines Wines Viña San Pedro Tarapacá S.A. Others Others (*) UES and UAC. (*) UES: Strategic Service Unit: Transportes CCU Limitada, Comercial CCU S.A., CRECCU S.A. y Fábrica de Envases Plásticos S.A. UAC: Corporate Support Units located in the Parent Company. In addition this segment presents the elimination of transactions between segments. The Company’s operations are carried out primarily in Chile, Argentina, Paraguay and Uruguay, the second includes exclusively segments of beers, cider and wines in the domestic market sales. The rest of the segments, except Uruguay, operate only in Chile. The Company does not have any customers representing more than 10% of consolidated revenues. The detail of the segments is presented in the following tables. 1 Chile includes: Beer Chile, Non-alcoholic and Spirits. 2 Río de la Plata includes: CCU Argentina, Uruguay, and since December 2013, Paraguay. 3 Wines includes: Domestics, Exportation from Chile and Argentina. F- 42 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 a) Information as per reportable segments for the years ended as of December 31 , 2013 and 2012: Business Segment Chile Business Segment Rio de la Plata Business Segment Wines Others Total 2013 2012 2013 2012 2013 2012 2013 2012 2013 2012 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Sales revenue external customers 751,079,523 665,913,311 274,029,865 248,970,437 146,938,005 144,593,467 - 5 1,172,047,393 1,059,477,220 Other income 8,560,450 6,364,664 7,405,658 4,777,057 4,524,947 4,642,408 4,688,062 428,545 25,179,117 16,212,674 Sales revenue between segments 5,555,707 4,250,836 999,777 78,860 792,495 321,491 (7,347,979) (4,651,187) - - Net sales Change % 13.1 - 11.3 - 1.8 - - - 11.3 - Cost of sales (343,230,330) (308,358,522) (113,264,790) (100,032,812) (92,864,092) (95,634,950) 12,662,578 10,939,037 (536,696,634) (493,087,247) % of Net sales 44.9 45.6 40.1 39.4 61.0 63.9 - - 44.8 45.8 Gross margin % of Net sales 55.1 54.4 59.9 60.6 39.0 36.1 - - 55.2 54.2 MSD&A (1) (275,202,656) (231,695,795) (142,972,002) (126,048,966) (46,036,147) (43,175,330) (9,312,740) (4,322,674) (473,523,545) (405,242,765) % of Net sales 36.0 34.2 50.6 49.7 30.2 28.9 - - 39.6 37.7 Other operating income (expenses) 1,385,111 1,746,137 1,038,067 312,587 (166,311) 306,013 1,991,965 1,463,592 4,248,832 3,828,329 Operating result before Exceptional Items (EI) Change % 7.2 - (2.9) - 19.3 - - - 5.6 - % of Net sales 19.4 20.4 9.6 11.1 8.7 7.4 - - 16.0 16.8 Exceptional Items (EI) (2) (780,458) - (543,111) - (275,700) - (1,390,060) - (2,989,329) - Operating result (3) Change % 6.6 - (4.9) - 16.8 - - - 3.9 - % of Net sales 19.3 20.4 9.5 11.1 8.5 7.4 - - 15.7 16.8 Net financial expense - (15,830,056) (9,362,207) Equity and income of joint venture - 308,762 (177,107) Foreign currency exchange differences - (4,292,119) (1,002,839) Results as per adjustment units - (1,801,765) (5,057,807) Other gains (losses) - 958,802 (4,478,021) Income before taxes Income taxes (34,704,907) (37,133,330) Net income for year Non-controlling interests 9,868,543 9,544,167 Net income attributable to equity holders of the parent Depreciation and amortization ORBDA before EI Change % 8.3 - 6.0 - 15.9 - - - 8.3 - % of Net sales 24.3 25.4 13.2 13.8 13.4 11.8 - - 21.3 21.9 ORBDA (4) Change % 7.8 - 4.5 - 14.4 - - - 7.0 - % of Net sales 24.2 25.4 13.0 13.8 13.2 11.8 - - 21.1 21.9 MSD&A, included Marketing, Selling, Distribution and Administrative expenses Exceptional Items are income or expenses that do not occur regularly as part of the normal activities of the Company. It’s presented separately because its important items for the understanding the normal operations of the Company due to importance or nature.For the year 2013, the Company has considered this result as an Exceptional items (EI) related to restructuring process which implied the early retirement of managers replaced internaly, promotions and the sole and exceptional payments of incentives to the leaving and remaining personnel. Operating result (For management purposes we have defined as earnings before other gains (losses), net financial expense, equity and income of joint venture, foreign currency exchange differences, result as per adjustment units and income taxes). ORBDA (For management purpose we have defined as Operating Result before Depreciation and Amortization). F- 43 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 b) Information as per reportable segments for the years ended as of December 31 , 2012 and 2011: Business Segment Chile Business Segment Río de la Plata Business Segment Wines Others Total 2012 2011 2012 2011 2012 2011 2012 2011 2012 2011 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Sales revenue external customers 665,913,311 601,977,269 248,970,437 216,194,072 144,593,467 132,933,733 5 1,059,477,220 951,105,074 Other income 6,364,664 4,926,549 4,777,057 4,488,308 4,642,408 5,390,734 428,545 3,640,006 16,212,674 18,445,597 Sales revenue between segments 4,250,836 5,557,719 78,860 220,708 321,491 23,820 (4,651,187) (5,802,247) - - Net sales Change % 10.5 - 14.9 - 8.1 - - - 10.9 - Cost of sales (308,358,522) (275,282,572) (100,032,812) (91,236,912) (95,634,950) (89,849,938) 10,939,037 8,507,887 (493,087,247) (447,861,535) % of Net sales 45.6 44.9 39.4 41.3 63.9 64.9 - - 45.8 46.2 Gross margin % of Net sales 54.4 55.1 60.6 58.7 36.1 35.1 - - 54.2 53.8 MSD&A (1) (231,695,795) (201,485,381) (126,048,966) (100,412,990) (43,175,330) (40,241,921) (4,322,674) (6,867,078) (405,242,765) (349,007,370) % of Net sales 34.2 32.9 49.7 45.5 28.9 29.1 - - 37.7 36.0 Other operating income (expenses) 1,746,137 1,912,293 312,587 (52,044) 306,013 2,165,898 1,463,592 3,204,267 3,828,329 7,230,414 Operating result before Exceptional Items (EI) Change % 0.4 - (3.9) - 6.1 - - - 0.7 - % of Net sales 20.4 22.5 11.1 13.2 7.4 7.5 - - 16.8 18.6 Exceptional Items (EI) (2) - 6,871,545 - (384,107) - 6,467,220 - (49,284) - 12,905,374 Operating result (3) Change % (4.3) - (2.6) - (34.6) - - - (6.0) - % of Net sales 20.4 23.6 11.1 13.0 7.4 12.2 - - 16.8 19.9 Net financial expense - (9,362,207) (7,324,356) Equity and income of joint venture - (177,107) (698,253) Foreign currency exchange differences - (1,002,839) (1,078,604) Results as per adjustment units - (5,057,807) (6,728,451) Other gains (losses) - (4,478,021) 3,010,058 Income before taxes Income taxes (37,133,330) (45,195,746) Net income for year Non-controlling interests 9,544,167 12,050,607 Net income attributable to equity holders of the parent Depreciation and amortization ORBDA before EI Change % 3.3 - (0.1) - 4.6 - - - 3.6 - % of Net sales 25.4 27.1 13.8 15.9 11.8 12.2 - - 21.9 23.5 ORBDA (4) Change % (0.8) - 1.1 - (24.4) - - - (1.9) - % of Net sales 25.4 28.2 13.8 15.7 11.8 16.8 - - 21.9 24.8 MSD&A, included Marketing, Selling, Distribution and Administrative expenses Exceptional Items are income or expenses that do not occur regularly as part of the normal activities of the Company. Its presented separately because its are important items for the understanding the normal operations of the Company due to importance or nature.The Company has considered this result as an Exceptional items (EI) related to earthquake insurance compensation for an amount of ThCh$ 13,289,481 (Note 12) and restructuring charges of cider business in Argentina for an amount of ThCh$ 384,107, both figures for the year 2011. Operating result (For management purposes we have defined as earnings before other gains (losses), net financial expense, equity and income of joint venture, foreign currency exchange differences, result as per adjustment units and income taxes). ORBDA (For management purpose we have defined as Operating Result before Depreciation and Amortization). F- 44 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 c) Information as per Chile operating segment for the years ended as of December 31, 2013 and 2012: Beer Chile Non-alcoholic Spirits Business Segment Chile 2013 2012 2013 2012 2013 2012 2013 2012 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Sales revenue external customers 348,006,978 316,545,195 334,715,473 287,312,904 68,357,072 62,055,212 751,079,523 665,913,311 Other income 3,637,948 3,739,080 3,634,887 1,222,039 1,287,615 1,403,545 8,560,450 6,364,664 Sales revenue between segments 1,399,051 559,331 3,882,580 3,597,936 274,076 93,569 5,555,707 4,250,836 Net sales Change % 10.0 - 17.1 - 10.0 - 13.1 - Cost of sales (143,382,294) (130,587,289) (156,249,899) (138,906,303) (43,598,137) (38,864,930) (343,230,330) (308,358,522) % of Net sales 40.6 40.7 45.7 47.5 62.4 61.2 44.9 45.6 Gross margin % of Net sales 59.4 59.3 54.3 52.5 37.6 38.8 55.1 54.4 MSD&A (1) (120,814,292) (105,512,857) (134,487,631) (107,666,627) (19,900,733) (18,516,311) (275,202,656) (231,695,795) % of Net sales 34.2 32.9 39.3 36.9 28.5 29.1 36.0 34.2 Other operating income (expenses) 606,615 358,389 713,300 (213,583) 65,196 1,601,331 1,385,111 1,746,137 Operating result before Exceptional Items (EI) Change % 5.1 - 15.1 - (16.6) - 7.2 - % of Net sales 25.3 26.5 15.3 15.5 9.3 12.2 19.4 20.4 Exceptional Items (EI) (2) (191,700) - (526,658) - (62,100) - (780,458) - Operating result (3) Change % 4.9 - 14.0 - (17.4) - 6.6 - % of Net sales 25.3 26.5 15.1 15.5 9.2 12.2 19.3 20.4 Depreciation and amortization ORBDA before EI Change % 5.1 - 17.7 - (12.9) - 8.3 - % of Net sales 31.1 32.5 19.7 19.6 12.3 15.5 24.3 25.4 ORBDA (4) Change % 4.9 - 16.8 - (13.5) - 7.8 - % of Net sales 31.0 32.5 19.6 19.6 12.2 15.5 24.2 25.4 See definition of (1), (2), (3) and (4) in information as per reportable segments. d) Information as per Chile operating segment for the years ended as of December 31, 2012 and 2011: Beer Chile Non-alcoholic Spirits Business Segment Chile 2012 2011 2012 2011 2012 2011 2012 2011 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Sales revenue external customers 316,545,195 309,286,574 287,312,904 243,329,756 62,055,212 49,360,939 665,913,311 601,977,269 Other income 3,739,080 3,208,076 1,222,039 1,226,330 1,403,545 492,143 6,364,664 4,926,549 Sales revenue between segments 559,331 521,953 3,597,936 3,953,248 93,569 1,082,518 4,250,836 5,557,719 Net sales Change % 2.5 - 17.6 - 24.8 - 10.5 - Cost of sales (130,587,289) (122,416,520) (138,906,303) (123,713,022) (38,864,930) (29,153,030) (308,358,522) (275,282,572) % of Net sales 40.7 39.1 47.5 49.8 61.2 57.2 45.6 44.9 Gross margin % of Net sales 59.3 60.9 52.5 50.2 38.8 42.8 54.4 55.1 MSD&A (1) (105,512,857) (97,195,786) (107,666,627) (88,697,801) (18,516,311) (15,591,794) (231,695,795) (201,485,381) % of Net sales 32.9 31.1 36.9 35.7 29.1 30.6 34.2 32.9 Other operating income (expenses) 358,389 678,693 (213,583) 1,041,356 1,601,331 192,244 1,746,137 1,912,293 Operating result before Exceptional Items (EI) Change % (9.5) - 22.1 - 21.8 - 0.4 - % of Net sales 26.5 30.1 15.5 14.9 12.2 12.5 20.4 22.5 Exceptional Items (EI) (2) - 5,328,789 - 1,235,685 - 307,071 - 6,871,545 Operating result (3) Change % (14.4) - 18.2 - 16.2 - (4.3) - % of Net sales 26.5 31.8 15.5 15.4 12.2 13.1 20.4 23.6 Depreciation and amortization ORBDA before EI Change % (5.3) - 20.5 - 19.1 - 3.3 - % of Net sales 32.5 35.2 19.6 19.1 15.5 16.2 25.4 27.1 ORBDA (4) Change % (9.7) - 17.4 - 14.8 - (0.8) - % of Net sales 32.5 36.9 19.6 19.6 15.5 16.8 25.4 28.2 See definition of (1), (2), (3) and (4) in information as per reportable segments. F- 45 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 e) Information as per Río de la Plata operating segment for the years ended as of December 31 , 2013 and 2012: Argentina Uruguay Business Segment Rio de la Plata 2013 2012 2013 2012 2013 2012 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Sales revenue external customers 264,093,845 246,140,112 9,936,020 2,830,325 274,029,865 248,970,437 Other income 7,405,658 4,777,057 - - 7,405,658 4,777,057 Sales revenue between segments 999,777 78,860 - - 999,777 78,860 Net sales Change % 8.6 - 251.1 - 11 - Cost of sales (105,082,191) (97,711,455) (8,182,599) (2,321,357) (113,264,790) (100,032,812) % of Net sales 38.6 38.9 82.4 82.0 40 39.4 Gross margin % of Net sales 61.4 61.1 17.6 18.0 60 60.6 MSD&A (1) (140,066,362) (125,399,631) (2,905,640) (649,335) (142,972,002) (126,048,966) % of Net sales 51.4 50.0 29.2 22.9 51 49.7 Other operating income (expenses) 1,060,659 296,946 (22,592) 15,641 1,038,067 312,587 Operating result before Exceptional Items (EI) Change % 0.8 - 841.9 - (3) - % of Net sales 10.4 11.2 (11.8) (4.4) 10 11.1 Exceptional Items (EI) (2) (502,404) - (40,707) - (543,111) - Operating result (3) Change % (1.0) - 874.6 - (5) - % of Net sales 10.2 11.2 (12.2) (4.4) 9 11.1 Depreciation and amortization ORBDA before EI Change % 8.3 - 1,920.7 - 6 - % of Net sales 14.0 14.0 (8.4) (1.5) 13 13.8 ORBDA (4) Change % 6.9 - 2,019.1 - 4 - % of Net sales 13.8 14.0 (8.8) (1.5) 13 13.8 See definition of (1), (2), (3) and (4) in information as per reportable segments. f) Information as per Río de la Plata operating segment for the year ended as of December 31 , 2012 and 2011: Argentina Uruguay Business Segment Rio de la Plata 2012 2011 2012 2011 2012 2011 ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Sales revenue external customers 246,140,112 216,194,072 2,830,325 - 248,970,437 216,194,072 Other income 4,777,057 4,488,308 - - 4,777,057 4,488,308 Sales revenue between segments 78,860 220,708 - - 78,860 220,708 Net sales - Change % 13.6 - - - 14.9 - Cost of sales (97,711,455) (91,236,912) (2,321,357) - (100,032,812) (91,236,912) % of Net sales 38.9 41.3 82.0 - 39.4 41.3 Gross margin - % of Net sales 61.1 58.7 18.0 - 60.6 58.7 MSD&A (1) (125,399,631) (100,412,990) (649,335) - (126,048,966) (100,412,990) % of Net sales 50.0 45.5 22.9 - 49.7 45.5 Other operating income (expenses) 296,946 (52,044) 15,641 - 312,587 (52,044) Operating result before Exceptional Items (EI) - Change % (3.5) - - - (3.9) - % of Net sales 11.2 13.2 (4.4) - 11.1 13.2 Exceptional Items (EI) (2) - (384,107) - - - (384,107) Operating result (3) - Change % (2.2) - - - (2.6) - % of Net sales 11.2 13.0 (4.4) - 11.1 13.0 Depreciation and amortization - ORBDA before EI - Change % 0.1 - - - (0.1) - % of Net sales 14.0 15.9 (1.5) - 13.8 15.9 ORBDA (4) - Change % 1.2 - - - 1.1 - % of Net sales 14.0 15.7 (1.5) - 13.8 15.7 See definition of (1), (2), (3) and (4) in information as per reportable segments. F- 46 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Sales information by geographic location Net sales per geographical location For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Chile 907,947,965 813,918,521 739,131,946 Argentina 279,342,525 258,941,048 230,418,725 Uruguay 9,936,020 2,830,325 - Total See distribution of domestic and exports revenues in Note 9 . Depreciation and amortization as per reportable and operating segments Property, plant and equipment depreciation and amortization of software For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Business Segment Chile 37,534,253 33,285,317 28,469,312 Beer Chile 20,179,827 19,256,773 16,165,010 Non-alcoholic 15,272,383 11,965,428 10,427,300 Spirits 2,082,043 2,063,116 1,877,002 Business Segment Río de la Plata 9,957,053 7,022,680 5,897,854 CCU Argentina 9,618,537 6,939,340 5,897,854 Uruguay 338,516 83,340 - Business Segment Wines 7,238,886 6,566,207 6,418,774 Wines 7,238,886 6,566,207 6,418,774 Others 9,516,304 7,885,916 6,996,063 Others (1) 9,516,304 7,885,916 6,996,063 Total Other includes depreciation and amortization corresponding to the Corporate Support Units and Strategic Service Units. F- 47 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Capital expenditures as per reportable and operating segments Capital expenditures (property, plant and equipment and software additions) For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Business Segment Chile 70,441,360 52,724,178 39,293,356 Beer Chile 41,215,109 23,220,813 23,504,694 Non-alcoholic 26,850,507 27,659,048 14,758,599 Spirits 2,375,744 1,844,317 1,030,063 Business Segment Río de la Plata 29,779,226 26,945,555 13,994,020 CCU Argentina 29,276,105 26,945,555 13,994,020 Uruguay 503,121 - - Business Segment Wines 4,839,881 9,137,730 8,309,162 Wines 4,839,881 9,137,730 8,309,162 Others 19,498,562 28,838,059 16,250,389 Others (1) 19,498,562 28,838,059 16,250,389 Total Other includes the capital investments corresponding to the Corporate Support Units and Strategic Service Units. Assets as per reportable and operating segments Assets per segment As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Business Segment Chile 560,654,096 509,042,500 Beer Chile 249,023,527 243,325,487 Non-alcoholic 238,108,247 197,885,103 Spirits 73,522,322 67,831,910 Business Segment Rio de la Plata 199,389,168 212,223,910 CCU Argentina 182,245,341 197,683,498 Uruguay 17,143,827 14,540,412 Business Segment Wines 277,730,436 270,696,952 Wines 277,730,436 270,696,952 Others 689,946,555 336,746,449 Others (1) 689,946,555 336,746,449 Total 1,727,720,255 1,328,709,811 Other includes goodwill and the assets corresponding to the Corporate Support Units and Strategic Service Units. F- 48 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Assets per geographic location Assets per geographical location As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Chile 1,514,645,406 1,102,342,723 Argentina 195,931,022 211,826,776 Uruguay 17,143,827 14,540,312 Total 1,727,720,255 1,328,709,811 F- 49 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Segment’s additional information The Consolidated Statement of Income classified according to the Company’s operations management is as follows: CONSOLIDATED STATEMENT OF INCOME Notes For the years ended December 31. ThCh$ ThCh$ ThCh$ Sales revenue external customers 1,172,047,393 1,059,477,220 951,105,074 Other income 25,179,117 16,212,674 18,445,597 Net sales 9 Change % 11.3 10.9 - Cost of sales (536,696,634) (493,087,247) (447,861,535) % of Net sales 44.8 45.8 46.2 Gross margin % of Net sales 55.2 54.2 53.8 MSD&A (1) (473,523,545) (405,242,765) (349,007,370) % of Net sales 39.6 37.7 36.0 Other operating income (expenses) 4,248,832 3,828,329 7,230,414 Operating result before Exceptional Items (EI) Change % 5.6 0.7 - % of Net sales 16.0 16.8 18.6 Exceptional Items (EI) (2) (2,989,329) - 12,905,374 Operating result (3) (5) Change % 3.9 (6.0) - % of Net sales 15.7 16.8 19.9 Net financial expense 11 (15,830,056) (9,362,207) (7,324,356) Equity and income of joint venture 19 308,762 (177,107) (698,253) Foreign currency exchange differences 11 (4,292,119) (1,002,839) (1,078,604) Results as per adjustment units 11 (1,801,765) (5,057,807) (6,728,451) Other gains (losses) 13 958,802 (4,478,021) 3,010,058 Income before taxes Income taxes 26 (34,704,907) (37,133,330) (45,195,746) Net income for year Non-controlling interests 32 9,868,543 9,544,167 12,050,607 Net income attributable to equity holders of the parent Depreciation and amortization ORBDA before EI Change % 8.3 3.6 - % of Net sales 21.3 21.9 23.5 ORBDA (4) Change % 7.0 (1.9) - % of Net sales 21.1 21.9 24.8 See definition of (1), (2), (3) and (4) in information as per operating segment. F- 50 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 (5) The following is a reconciliation of our gains (losses) from operational activities, the most directly comparable IFRS measure to Operating Result for the years ended December 31, 2013, 2012 and 2011: For the years ended December 31. ThCh$ ThCh$ ThCh$ Income from operational activities Add (Subtract): Results derivative contracts (2,390,493) 4,030,484 (2,459,262) Marketable securities to fair value 107,914 (92,469) 227,034 Other 1,323,777 540,006 (777,830) Exceptional Items (EI) (2) 2,989,329 - (12,905,374) Operating result before EI Exceptional Items (EI) (2) (2,989,329) - 12,905,374 Operating result (3) See definition of (2) and (3) in information as per operating segment. Information per segments of joint ventures The Company’s Management reviews the financial position and the operating results of all its joint ventures described in Note 19 . The information that appears below relates to 100% joint ventures: Cervecería Austral S.A. (beer segment) and Foods Compañía de Alimentos CCU S.A. (foods segment), which represents the figures that have not been consolidated in the Company’s financial statements as joint ventures are accounted for under the equity method, as explained in Note 2.2 . The figures for each entity 100% of each in summary form are as follows: As of December 31, 2013 As of December 31, 2012 Al 31 de diciembre de 2011 Viña Valles de Chile S.A. (1) Cervecería Austral S.A. Foods S.A. Viña Valles de Chile S.A. (1) Cervecería Austral S.A. Foods S.A. Viña Valles de Chile S.A. (1) Cervecería Austral S.A. Foods S.A. ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Net sales - 7,949,500 23,312,230 - 6,633,014 20,529,548 5,249,831 6,742,979 18,963,856 Operating result - 506,859 (268,040) - 91,569 (413,580) (1,611,372) 319,065 301,086 Net income for year - 446,348 174,201 - 95,114 (449,925) (1,251,395) 260,699 (381,620) Capital expenditures - 39,967 811,079 - 703,445 1,009,462 281,811 694,159 1,530,179 Depreciation and amortization - (366,308) (1,050,432) - (358,850) (922,112) (625,161) (312,912) (659,743) Current assets - 3,491,797 10,118,422 - 3,159,893 8,364,951 - 3,010,585 7,912,917 Non-current assets - 4,302,124 28,109,818 - 4,270,639 27,321,395 - 3,864,213 27,263,481 Current liabilities - 1,588,759 11,796,719 - 1,582,482 9,709,334 - 1,120,721 9,109,055 Non-current liabilities - 277,527 1,007,569 - 231,159 727,260 - 205,455 367,666 (1) See Note 19 . F- 51 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 8 Business Combinations a) Doña Aída S.A. and Don Enrique Pedro S.A. Year 2010 and 2011 Acquisitions On December 27, 2010, the following acquisitions of shares were executed through the subsidiary Compañía Industrial Cervecera S.A. (CICSA): (a) 71.456% of the shares and voting rights of Doña Aida S.A., which also owns 49.777% of Sáenz Briones & Cía. S.A.I.C. y C; (b) 71.467% of the shares and voting rights of Don Enrique Pedro S.A., which also owns 99.968% of Sidra La Victoria S.A., and (c) 0.4377% of the shares and voting rights of Sáenz Briones & Cía. S.A.I.C. y C., as a consequence CICSA became 50.215% owner of this last company. On April 6, 2011, Compañía Industrial Cervecera S.A. (CICSA) made an additional purchase of shares of 14.272% of Doña Aída S.A. and 14.2667% of Don Enrique Pedro S.A. As a consequence, CICSA became the owner of 85.728% and 85.734%, respectively, of these subsidiaries. Subsequently, on September 20, 2011, CICSA, acquired the remaining percentage of the equity rights of Doña Aída S.A. and Don Enrique Pedro S.A. As a consequence CICSA became the owner of 100% of those subsidiaries. During December 2011, CICSA sold 5% of Doña Aida S.A. and Don Enrique Pedro S.A to CCU Argentina. The Company disbursed for these transaction a total amount of ThCh$ 9,157,728 (ThCh$ 3,023,219 in 2011 and ThCh$ 6,134,509 in 2010). At the date of issue of these consolidated financial statements, fair values of assets, liabilities and contingent liabilities have been determined resulting in goodwill and intangible assets ( See Note 20 and 21 ). During November 2013, CICSA increases its participation in Saenz Briones & Cía. S.A.I.C. from 0.4377% to 67.2095% due to debt capitalization. b) Marzurel S.A., Milotur S.A. and Coralina S.A. and Los Huemules S.R.L. Year 2012 Acquisitions b.1) On September 13, 2012, the Company acquired 100% of stock, voting and economic rights of Marzurel S.A., Milotur S.A. and Coralina S.A., which are Uruguayan companies that develop the mineral waters and soft drinks business in that country. At December, 31 2012, the total amount of this transaction was ThCh$ 10,512,588 and was recorded under Other non-financial assets, due to the Company was in the process of assessing the fair values of this acquisition and the estimated impact of this process was not considered significant to the financial statement as of that date (See Note 18) . b.2) O n September 27, 2012, the Company, through the subsidiary Cervecera Kunstmann S.A., acquired 49% of rights of Los Huemules S.R.L. for ThCh$ 271,843. Los Huemules S.R.L. is an Argentinian company that specializes in gastronomic services. c) Manantial S.A. Year 2012 Acquisitions On December 24, 2012, the Company acquired 51% of the stock of Manantial S.A., a Chilean company that develops the business of purified water in large bottles at home and offices through the use of dispensers, business that is known internationally as HOD (Home and Office Delivery). At December, 31 2012, the total amount of this transaction was ThCh$ 9,416,524 and was recorded under Other non-financial assets (Note 18) . F- 52 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Year 2013 Acquisitions On June 7, 2013, the Company proceeded to pay outstanding balance of ThCh$ 1,781,909 related to the acquisition of Manantial S.A. For the acquisition of the Uruguayan, Argentine and Chilean companies, the Company have been determined the fair values of the assets, liabilities and contingent liabilities, generating goodwill for an amount of ThCh$ 14,616,297, among others ( Note 21 ). d) Bebidas del Paraguay S.A. y Distribuidora del Paraguay S.A. Year 2013 Acquisitions During December 2013, the Company acquired 50.005% and 49.995% of the stock of Bebidas del Paraguay S.A. and Distribuidora del Paraguay S.A., respectively. This transaction allows the Company, participates in the beer distribution business, and production and marketing of non-alcoholic drinks, waters and nectars. The total amount of this transaction was ThCh$ 11,254,656 and was recorded under Other non-financial assets (Note 18) . At the date of issuance of these consolidated financial statements the Company is in the process of assessing the fair values of acquisitions above mentioned. It is expected that the acquisition of these companies increases their productive capacities, through the expansion of their productive assets, growth in market share through the various brands market and participation in local and foreign markets, as well as operational improvements as a result of synergies obtained in the operational and administrative functions. F- 53 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 9 Net Sales Net sales distributed between domestic and export, are as follows: For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Domestic sales 1,102,834,492 980,795,179 877,824,070 Exports sales 94,392,018 94,894,715 91,726,601 Total Note 10 Nature of cost and expense Operational cost and expense grouped by natural classification are as follows: For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Raw material cost 382,645,778 361,570,855 327,626,307 Materials and maintenance expense 32,596,344 27,740,998 25,709,929 Personal expense (1) 155,010,442 128,161,486 114,803,745 Transportation and distribution 184,417,248 154,488,838 123,422,050 Advertising and promotion expense 85,063,591 75,977,235 70,028,455 Lease expense 12,201,288 10,985,054 8,345,266 Energy expense 25,398,656 27,713,998 25,932,251 Depreciation and amortization 64,246,496 54,760,120 47,782,003 Other expenses 72,889,696 58,687,671 54,395,399 Total See Note 31 Employee benefits. F- 54 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 11 Financial results The financial income composition for the year ended as of December 31, 2013, 2012 and 2011, is as follows: For the years ended as of December 31, Financial Results ThCh$ ThCh$ ThCh$ Financial income 8,254,170 7,692,672 7,086,555 Financial cost (24,084,226) (17,054,879) (14,410,911) Foreign currency exchange differences (4,292,119) (1,002,839) (1,078,604) Result as per adjustment units (1,801,765) (5,057,807) (6,728,451) Total Note 12 Other income by function The detail of other income by function is as follows: For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Sales of fixed assets 2,381,160 2,525,648 2,922,746 Lease expense 318,830 409,325 598,189 Others 2,808,873 2,649,599 4,501,871 Earthquake insurance compensation (1) - - 13,289,481 Total (1) Earthquake insurance compensation As of December 31, 2010 the insurance claim process related to the damages caused by the earthquake of February 27, 2010, was still on going. The final liquidator´s report and its subsequent ratification by the parties were pending. As of December 31, 2010, the recovery of ThCh$ 27,315,436 related to the recorded book value of assets damaged and expenses incurred was considered to be virtually certain under IAS 37 by the Company. Of this amount, ThCh$ 21,721,759 was received in cash from the insurance company at December 31, 2010 and reflected in cash flow from operating activities. Additionally, ThCh$ 5,593,677 was recorded as an account receivable based on a confirmation from the insurance company, amount that was collected in the year 2011, when the insurance claims process was completed. At the date of such final settlement the total amount of the book value of the damaged assets and expenses incurred was ThCh$ 30,188,980, receiving a total compensation for ThCh$ 43,617,835, of which ThCh$ 21,896,076 was received during the year 2011. As a result of it, a net positive effect of ThCh$ 13,289,481 was recorded in the Statement of Income during the year ended December 31, 2011. This result, which is an exceptional item one, includes compensation for the following: 1. ThCh$ 8,481,854 as compensation for a) the excess of net selling price over the cost basis for finished goods destroyed in the earthquake, and b) business interruption. 2. ThCh$ 4,807,627 as compensation for the excess of the replacement value over the cost basis for machinery and equipment. F- 55 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 13 Other Gain and Loss The detail of other gain (loss) items is as follows: Other gain and (loss) For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Results derivative contracts 2,390,493 (4,030,484) 2,459,262 Marketable securities to fair value (107,914) 92,469 (227,034) Other (1,323,777) (540,006) 777,830 Total Note 14 Cash and cash equivalent s Cash and cash equivalent balances were as follows: For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Cash 16,242 11,015 136,754 Overnight deposits 883,299 1,119,358 308,625 Bank balances 29,614,669 44,411,396 22,955,522 Time deposits 282,628,752 9,454,130 100,723,260 Investments in mutual funds 503,838 - 104,926 Securities purchased under resale agreements 95,206,467 47,341,376 53,836,671 Total The currency composition of cash and cash equivalents at December 31 , 2013, is as follows: Chilean Peso Unidad de Fomento US Dollar Euro Argentine Peso Uruguayan Peso Others Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Cash 6,446 - 42 - 1,217 8,537 - 16,242 Overnight deposits - - 883,299 - 883,299 Bank balances 24,559,899 - 695,292 1,718,676 1,730,671 545,378 364,753 29,614,669 Time deposits 282,628,752 - 282,628,752 Investments in mutual funds 503,838 - 503,838 Securities purchased under resale agreements 95,206,467 - 95,206,467 Total - F- 56 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The currency composition of cash and cash equivalents at December 31, 2012, is as follows: Chilean Peso Unidad de Fomento US Dollar Euro Argentine Peso Uruguayan Peso Others Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Cash 10,659 - 356 - 11,015 Overnight deposits 1,119,358 - 1,119,358 Bank balances 26,813,548 - 412,941 303,571 16,847,635 - 33,701 44,411,396 Time deposits 8,892,234 - 561,896 - 9,454,130 Securities purchased under resale agreements 47,341,376 - 47,341,376 Total - - The currency composition of cash and cash equivalents at December 31, 2011, is as follows: Chilean Peso Unidad de Fomento US Dollar Euro Argentine Peso Uruguayan Peso Others Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Cash 136,711 - 43 - 136,754 Overnight deposits 308,625 - 308,625 Bank balances 19,190,647 - 2,685,721 141,146 936,632 - 1,375 22,955,521 Time deposits 81,865,113 18,963,052 - 100,828,165 Investments in mutual funds - 22 - - 22 Securities purchased under resale agreements 53,836,671 - 53,836,671 Total - The total accumulated cash flows paid in business combinations are as follows: For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Total paid for business acquisitions: Amount paid by changes in the ownership shares in subsidiaries (1) (5,627,425) (12,521,899) - Amount paid in cash and cash equivalent for business acquisitions (2) (14,566,278) (19,521,964) (3,257,272) Other cash payments to acquire interests in joint ventures(3) - - (2,456,489) Total Corresponds to additionally percentage of acquisition in VSPT ( Note 1 ) in 2013 and 2012. Corresponds to the purchase of Bebidas del Paraguay S.A., Distribuidora del Paraguay S.A. and a pay of outstanding balance related to the acquisition in Manantial S.A. and Compañía Pisquera Bauzá S.A. in 2013; Marzurel S.A, Milotur S.A. and Coralina S.A., Manantial in 2012 and Doña Aída S.A. and Don Enrique Pedro S.A. in 2011. Corresponds to acquisitions of 49% of Compañía Pisquera Bauzá S.A. F- 57 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 15 Accounts receivables – Trade and other receivables The accounts receivables – trade and other receivables were as follows: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Accounts receivables Beer Chile 35,973,230 34,240,155 Non-alcoholic 34,125,732 27,386,073 Spirits 13,566,079 13,050,238 Total Chile reportable segment CCU Argentina 35,932,691 43,837,015 Uruguay 4,058,840 - Total Río de la Plata reportable segment Wines 38,645,382 37,944,826 Total Wines reportable segment Others (1) 39,682,847 38,353,266 Total Others reportable segment Others accounts receivables 15,314,439 15,396,835 Impairment loss estimate (5,795,193) (5,637,538) Total Primarly includes Comercial CCU S.A. which makes sales multiclass on behalf of Cervecera CCU Chile, ECUSA, CPCh, VSPT and Foods. The Company’s accounts receivable are denominated in the following currencies: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Chilean Peso 137,392,333 128,498,015 Argentine Peso 37,420,770 46,422,310 US Dollar 23,341,142 20,142,827 Euro 7,263,490 6,973,740 Unidad de Fomento 45,225 103,408 Uruguayan Pesos 3,856,106 - Others currencies 2,184,981 2,430,570 Total F- 58 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The detail of the accounts receivable maturities as of December 31 , 2013, is as follows: Total Current balance Overdue balances 0 a 3 months 3 a 6 months 6 a 12 months More than 12 months ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Accounts receivables Beer Chile 35,973,230 32,472,687 2,488,512 168,643 307,389 535,999 Non-alcoholic 34,125,732 29,757,319 3,034,726 212,962 382,360 738,365 Spirits 13,566,079 12,531,580 796,222 65,002 56,639 116,636 Total Chile reportable segment CCU Argentina 35,932,691 30,649,916 3,616,652 890,264 7,395 768,464 Uruguay 4,058,840 3,254,874 493,813 85,055 141,391 83,707 Total Río de la Plata reportable segment Wines 38,645,382 33,201,043 4,134,689 814,425 288,308 206,917 Total Wines reportable segment Others (1) 39,682,847 34,783,229 2,665,321 631,147 268,940 1,334,210 Total Others reportable segment Others accounts receivables 15,314,439 14,787,403 416,358 110,678 - - Sub Total Impairment loss estimate (5,795,193) - (293,402) (736,915) (1,247,743) (3,517,133) Total Primarly includes Comercial CCU S.A. which makes sales multiclass on behalf of Cervecera CCU Chile, ECUSA, CPCh, VSPT and Foods . The detail of the accounts receivable maturities as of December 31, 2012, is as follows: Total Current balance Overdue balances 0 a 3 months 3 a 6 months 6 a 12 months More than 12 months ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Accounts receivables Beer Chile 34,240,155 31,761,325 1,561,732 300,944 366,185 249,969 Non-alcoholic 27,386,073 24,680,075 1,282,518 543,269 285,845 594,366 Spirits 13,050,238 11,698,262 1,079,484 54,392 55,135 162,965 Total Chile reportable segment CCU Argentina 43,837,015 36,994,466 5,833,134 304,199 529,073 176,143 Total Río de la Plata reportable segment Wines 37,944,826 32,384,595 4,347,028 804,473 205,511 203,219 Total Wines reportable segment Others (1) 38,353,266 31,351,626 4,884,814 623,745 226,507 1,266,574 Total Others reportable segment Others accounts receivables 15,396,835 15,396,835 - Sub Total Impairment loss estimate (5,637,538) - (761,880) (966,986) (1,306,619) (2,602,053) Total Primarly includes Comercial CCU S.A. which makes sales multiclass on behalf of Cervecera CCU Chile, ECUSA, CPCh, VSPT and Foods . F- 59 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The Company markets its products through retail, wholesale clients, chains and supermarkets. As of December 31 , 2013, the accounts receivable from the three most important supermarket chains in Chile and Argentina represent 31% (29% in 2012) of the total accounts receivable. As indicated in the Risk management note (Note 5) , for Credit Risk purposes, the Company acquires credit insurance policies to cover approximately 90% of the accounts receivable balances. For this reason, management estimates that it does not require establishing allowances for further deterioration, in addition to those already constituted based on an aging analysis of these balances. Regarding amounts aged more than 6 months and for which no allowances have been constituted, they correspond mainly to amounts already covered by the credit insurance policies. In addition, there are amounts overdue within ranges for which, in accordance with current policies are only partially impaired for, based on a case by case analysis. The movement of the impairment losses provision for accounts receivable is as follows: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Balance at the beginning of year 5,637,538 4,715,359 Impairment estimate for accounts receivable 1,018,454 2,012,996 Uncollectible accounts (720,031) (883,706) Effect of translation into presentation currency (140,768) (207,111) Total F- 60 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 16 Accounts and transactions with related companies Transactions between the Company and its subsidiaries occur in the normal course of operations and have been eliminated during the consolidation process. The amounts indicated as transactions in the following table relate to trade operations with related companies, which are effected at arm’s length with respect to price and payment conditions. There are no uncollectible estimates decreasing accounts receivable or guarantees provided to related companies. Balances and transactions with related companies consist of the following: (1) Business operations agreed upon in Chilean Pesos. Companies not under a current trade account agreement not accrue interest and have payment terms of 30 days. (2) Business operations agreed upon in Chilean Pesos. The remaining balance accrues interest at 90-days active bank rate (TAB) plus an annual spread. Interests is paid or charged against the trade current account. (3) Business operations in foreign currencies, not covered by a current trade account, that do not accrue interest and have payment terms of 30 days. Balances are presented at the closing exchange rate. (4) An agreement between the subsidiary Compañía Pisquera de Chile S.A. with Cooperativa Agrícola Control Pisquero de Elqui and Limarí Ltda. due to differences resulting from the contributions made by the latter. It establishes a 3% annual interest over capital, with annual payments to be made in eight instalments of UF 1,124 each. Begining February 28, 2007, and UF 9,995 payment on February 28, 2014. (5) An agreement of grape supply between the subsidiary Compañía Pisquera de Chile S.A. with Cooperativa Agrícola Control Pisquero de Elqui y Limaría Ltda. These contracts stipulate a 3% annual interest on the capital, with a term of eight years, and annual payments due on May 31, 2018. (6 ) An agreement between the subsidiary Compañía Pisquera de Chile S.A. with Comarca S.A. related to the payment of the access fee for the distribution of products. The pending amount is agreed at two quotes of UF 17,888. Maturities correspond to November 2, 2012 and December 2, 2013, respectively. (7) Relates to an agreement between the subsidiary Compañía Pisquera de Chile S.A. with Fondo de inversion privado Mallorca, related to the acquisition of 49% of the associated Compañía Pisquera Bauzá S.A. pending amount corresponds to a single payment of UF 65,832 due on December 1, 2013. The transaction schedule includes all the transactions made with related parties. The detail of the accounts receivable and payable from related companies as of December 31, 2013 and 2012, is as follows: F- 61 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Accounts receivable from related companies Current: Tax ID Company Country of origin Ref. Relationship Transaction Currency As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ 96,919,980-7 Cervecería Austral S.A. Chile (1) Joint venture Sales of products CLP 188,278 177,100 96,919,980-7 Cervecería Austral S.A. Chile (1) Joint venture Royalty collected CLP 5,194 5,489 96,919,980-7 Cervecería Austral S.A. Chile (1) Joint venture Billed services CLP 20,253 19,005 77,755,610-K Comercial Patagona Ltda. Chile (1) Subsidary of joint venture Sales of products CLP 224,650 674,851 77,755,610-K Comercial Patagona Ltda. Chile (1) Subsidary of joint venture Leases cranes CLP 1,481 970 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile (1) Joint venture Sales of products CLP 187,525 55,664 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile (1) Joint venture Transport service CLP 1,034,550 863,022 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile (2) Joint venture Remittance send CLP 6,335,472 4,929,610 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile (2) Joint venture Interests CLP 65,779 91,943 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile (2) Joint venture Sale service CLP 227,842 198,925 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile (1) Joint venture Shared service CLP 135,638 232,508 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limari Ltda. Chile (1) Subsidary shareholders Purchase advanced CLP 57,625 753,305 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limari Ltda. Chile (1) Subsidary shareholders Sales of products CLP - 527,822 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limari Ltda. Chile (5) Subsidary shareholders Supply contract U.F. 67,637 118,169 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limari Ltda. Chile (4) Subsidary shareholders Loan U.F. 259,179 303,864 77,051,330-8 Cervecería Kunstmann Ltda. Chile (1) Subsidary shareholders Sales of products CLP 90,519 125,980 0-E Heineken Brouwerijen B.V. Netherland (3) Parent company related Sales of products USD 33,948 282,841 96,427,000-7 Inversiones y Rentas S.A. Chile (1) Parent company related Sales of products CLP 6,046 2,992 97,004,000-5 Banco de Chile Chile (1) Related to controller Sales of products CLP 167,704 130,031 79,903,790-4 Soc. Agrícola y Ganadera Río Negro Ltda. Chile (1) Related to controller Sales of products CLP - 62,927 91,021,000-9 Madeco S.A. Chile (1) Related to controller Sales of products CLP 3,683 3,177 92,236,000-6 Watt's S.A. Chile (1) Related to joint venture Services CLP 18,164 18,164 76,178,803-5 Viña Tabalí S.A. Chile (1) Related to controller Recaudation for division CLP - 33,631 76,178,803-5 Viña Tabalí S.A. Chile (1) Related to controller Billing services CLP 6,015 - 90,081,000-8 Compañía Chilena de Fosforo S.A. Chile (1) Subsidary shareholders Sales of products CLP 4,805 - 0-E Bebidas del Paraguay S.A. Paraguay (1) Subsidary Sales of prodcuts USD 468,318 - Total Non Current: Tax ID Company Country of origin Ref. Relationship Transaction Currency As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limari Ltda. Chile (5) Joint venture Supply contract U.F. 350,173 414,115 Total F- 62 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Accounts payable to related companies Current: Tax ID Company Country of origin Ref. Relationship Transaction Currency As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ 96,919,980-7 Cervecería Austral S.A. Chile (1) Joint venture Purchase of products CLP 288,652 696,707 96,919,980-7 Cervecería Austral S.A. Chile (1) Joint venture Royalty paid CLP 119,071 36,649 77,755,610-K Comercial Patagona Ltda. Chile (1) Subsidary of joint venture Marketing services CLP 37,171 52,134 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile (1) Joint venture Purchase of products CLP 574,402 445,799 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile (1) Joint venture Trucker discounts CLP 42,374 101,532 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile (1) Joint venture Consignation sales CLP 558,880 555,608 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limari Ltda. Chile (4) Subsidary shareholders Interests CLP - 2,556 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limari Ltda. Chile (1) Subsidary shareholders Purchase of products CLP 1,089,590 - 77,051,330-8 Cervecería Kunstmann Ltda. Chile (1) Subsidary shareholders Purchase of products CLP 6,205 7,660 O-E Heineken Brouwerijen B.V. Netherland (3) Shareholder of the parent License and technical assistance Euros 3,721,131 4,746,235 76,718,803-5 Viña Tabalí S.A. Chile (1) Related to controller Recaudation for division CLP - 180,271 76,718,803-5 Viña Tabalí S.A. Chile (1) Related to controller Recaudation for customers CLP 27,116 - 78,105,4607 Alimentos Nutrabien S.A. Chile (1) Parent company related Purchase of products CLP 1,502 3,519 87,938,700-0 Agroproductos Bauza y Cía Ltda. Chile (1) Related associate Purchase of products CLP 222 557,862 76,029,691-0 Comarca S.A. Chile (6) Related subsidary Access Fee U.F. - 408,575 84,898,000-5 Alusa S.A. Chile (1) Related to controller Purchase of products CLP 468,675 195,701 97,004,000-5 Banco de Chile Chile (1) Related to controller Billing services CLP 2,528 1,260 76,115,132-0 Canal 13 S.P.A. Chile (1) Related to controller Adversiting CLP 278,460 6,659 96,689,310-9 Transbank S.A. Chile (1) Related to controller Comission of sale CLP 54 4,902 90,160,000-7 Compañía Sud Americana de Vapores S.A. Chile (1) Related to controller Purchase of products CLP 280 7,477 96,908,430-9 Telefónica del Sur Servicios Intermedios S.A. Chile (1) Parent company related Telephony services CLP - 2,259 O-E Amstel Brouwerijen BV Netherland (3) Shareholder of the parent License and technical assistance Euros 69,660 - 99,505,690-9 Blue Two Chile S.A. Chile (1) Parent company related Telephony services CLP 91 180 Total Non Current: Tax ID Company Country of origin Ref. Relationship Transaction Currency As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limari Ltda. Chile (4) Subsidary shareholders Purchase of products CLP - 6,521 76,029,691-0 Comarca S.A. Chile (6) Related subsidary Access Fee U.F. - 881,637 76,173,468-7 Fondo de Inversión Privado Mallorca Chile (7) Related subsidary Remaining amount of shares U.F. - 1,503,652 0-E Bebidas del Paraguay S.A. Paraguay (3) Subsidary Distribution USD 377,020 - Total F- 63 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Most significant transactions and effects on results: The following are the most significant transactions with related entities that are not subsidiaries of the Company and their effect on the Consolidated Statement of Income: Tax ID Company Country of origin Relationship Transaction For the years ended as of December 31, Amounts (Charges)/Credits (Effect on Income) Amounts (Charges)/Credits (Effect on Income) Amounts (Charges)/Credits (Effect on Income) ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ 0-E Heineken Brouwerijen B.V. Netherland Parent company related Billed services 58,343 (58,343) 53,538 (53,538) 55,993 (55,993) 0-E Heineken Brouwerijen B.V. Netherland Parent company related Purchase of products 225,145 - 191,321 - - - 0-E Heineken Brouwerijen B.V. Netherland Parent company related Sales of products 244,804 93,026 917,456 345,633 1,206,474 458,460 0-E Heineken Brouwerijen B.V. Netherland Parent company related Licenses and technical assistance 6,990,715 (6,990,715) 7,733,364 (7,733,364) 2,042,868 (2,042,868) 0-E Heineken Italia Spa Italy Parent company related Adversiting - 16,689 16,689 0-E Heineken Italia Spa Italy Parent company related Purchase of products 40,025 - 38,978 - 90,266 - 0-E Amstel Brouwerijen BV Netherland Parent company related Licenses and technical assistance 69,660 (69,660) - 0-E Nestle Waters Argentina S.A. Argentina Subsidary shareholders Licenses and technical assinstance 1,350 (1,350) 45,564 (45,564) 30,497 (30,497) 0-E Nestle Waters S.A. Italy Subsidary shareholders Royalty paid 155,839 (155,839) 135,930 (135,930) 67,137 (67,137) 90,703,000-8 Nestle Chile S.A. Chile Subsidary shareholders Dividends paid 2,442,310 - 3,253,214 - 2,829,774 - 77,051,330-8 Cervecería Kunstmann Ltda. Chile Subsidary shareholders Sales of products 265,054 212,043 201,828 161,462 216,971 161,919 77,051,330-8 Cervecería Kunstmann Ltda. Chile Subsidary shareholders Billed services 174,871 174,871 39,793 39,793 83,672 83,672 79,985,340-K Cervecera Valdivia S.A. Chile Subsidary shareholders Dividend paid 523,063 - 449,557 - 384,960 - 77,755,610-K Comercial Patagona Ltda. Chile Subsidary of joint venture Marketing services 208,191 (208,191) 182,773 (182,773) 147,493 (147,493) 77,755,610-K Comercial Patagona Ltda. Chile Subsidary of joint venture Sales of products 1,998,700 819,468 1,310,486 537,299 1,338,141 548,638 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limari Ltda. Chile Subsidary shareholders Loan 26,200 8,092 13,180 2,165 23,684 9,056 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limari Ltda. Chile Subsidary shareholders Supply contract 67,784 12,456 34,169 5,614 - - 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limari Ltda. Chile Subsidary shareholders Purchase grape 8,251,401 - 5,521,250 - 4,922,212 - 81,805,700-8 Cooperativa Agrícola Control Pisquero de Elqui y Limari Ltda. Chile Subsidary shareholders Dividens paid 774,087 - 772,631 - 740,121 - 90,081,000-8 Compañía Chilena de Fosforo S.A. Chile Subsidary shareholders Dividens paid 1,134,431 - 1,998,104 - 3,000,006 - 96,427,000-7 Inversiones y Rentas S.A. Chile Parent company related DIvidend paid 35,285,513 - 37,850,647 - 34,134,370 - 96,427,000-7 Inversiones y Rentas S.A. Chile Parent company related Office rental 10,174 10,174 9,984 9,984 9,624 9,624 96,919,980-7 Cervecería Austral S.A. Chile Joint venture Sales of products 293,194 117,278 251,203 123,089 235,539 223,762 96,919,980-7 Cervecería Austral S.A. Chile Joint venture Royalty paid 340,706 (340,706) 258,836 (258,836) 216,856 (216,856) 96,919,980-7 Cervecería Austral S.A. Chile Joint venture Royalty collected 47,265 47,265 47,436 47,436 192,628 192,628 96,919,980-7 Cervecería Austral S.A. Chile Joint venture Purchase of products 2,703,252 - 2,171,939 - 2,293,195 - 96,919,980-7 Cervecería Austral S.A. Chile Joint venture Billed services 205,076 205,076 189,029 189,029 - - 97,004,000-5 Banco de Chile Chile Related the controller Transport of securities 72,005 (72,005) 36,235 (36,235) 119,388 (119,388) 97,004,000-5 Banco de Chile Chile Related the controller Sales of products 30,865 10,803 36,495 12,773 37,984 15,574 97,004,000-5 Banco de Chile Chile Related the controller Derivatives 9,358,500 3,158 13,524,375 (42,668) 35,101,844 (87,148) 97,004,000-5 Banco de Chile Chile Related the controller Investmentes 111,695,000 366,198 52,990,501 394,676 143,679,043 935,070 97,004,000-5 Banco de Chile Chile Related the controller Interests 258,196 (258,196) 264,723 (264,723) - - 97,004,000-5 Banco de Chile Chile Related the controller Leasing paid 140,033 (24,680) 355,095 (36,027) 343,386 (49,424) 99,531,920-9 Viña Valles de Chile S.A. Chile Joint venture at dec 2011 Billing services - 157,332 - 99,531,920-9 Viña Valles de Chile S.A. Chile Joint venture at dec 2011 Sales of products - 21,935 21,935 99,531,920-9 Viña Valles de Chile S.A. Chile Joint venture at dec 2011 Purchase of products - 89,744 13,862 99,531,920-9 Viña Valles de Chile S.A. Chile Joint venture at dec 2011 Remittance paids - 5,241,975 - 99,531,920-9 Viña Valles de Chile S.A. Chile Joint venture at dec 2011 Remittance received - 2,722,942 - 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile Joint venture Interests 334,899 334,899 359,433 359,433 344,180 344,180 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile Joint venture Remittance paids 22,938,115 - 20,993,817 - 17,956,780 - 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile Joint venture Remittance received 24,353,351 - 20,846,549 - 19,770,757 - 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile Joint venture Billed services 4,901,800 4,901,800 3,734,008 3,734,008 3,227,744 3,227,744 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile Joint venture Purchase of products 345,267 (345,267) 276,500 (276,500) 68,058 (68,058) 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile Joint venture Consignation sales 13,523,940 - 12,178,770 - 10,302,926 - 99,542,980-2 Foods Compañía de Alimentos CCU.S.A. Chile Joint venture Sales of products 16,926 12,981 15,729 7,325 822 376 84,898,000-5 Alusa S.A. Chile Related the controller Purchase of products 1,427,550 - 1,225,555 - 757,722 - 76,115,132-0 Canal 13 S.P.A. Chile Related the controller Adversiting 4,397,642 (2,078,401) 3,980,772 (2,367,794) 3,004,581 (2,765,844) 96,657,690-7 Inversiones Punta Brava S.A. Chile Parent company related Pay services - 8,491 (8,491) 99,571,220-8 Banchile Corredores de Bolsa S.A. Chile Parent company related Investments 205,902,500 368,684 278,110,000 440,160 11,880,000 19,486 99,571,220-8 Banchile Corredores de Bolsa S.A. Chile Parent company related Comissions 337,628 (337,628) - 79,903,790-4 Soc. Agrícola y Ganadera Río Negro Ltda. Chile Related the controller Purchase of products 162,772 - 1,427 - - - 76,178,803-5 Viña Tabalí S.A. Chile Related the controller Recaudation for division - - 243,728 - 1,753,549 - 76,178,803-5 Viña Tabalí S.A. Chile Related the controller Recaudation for division - 1,127,054 - 76,178,803-5 Viña Tabalí S.A. Chile Related the controller Billed Services 47,440 47,440 94,644 94,644 83,878 83,878 76,029,691-0 Comarca S.A. Chile Related subsidary Access fees 1,313,475 - 409,460 - - - 2,011,044-9 Lorenzo Bauza Alvarez Chile Related subsidary Purchase of shares - 15,421 - 76,024,758-8 Inversiones y Asesorías Monterroso Ltda. Chile Related subsidary Purchase of shares - 2,966 - 76,024,756-1 Inversiones y Asesorías El Salto Ltda. Chile Related subsidary Purchase of shares - 2,966 - 76,024,774-K Inversiones y Asesorías La Abadesa Ltda. Chile Related subsidary Purchase of shares - 2,966 - 76,023,031-6 Inversiones y Asesorías Buena Esperanza Ltda. Chile Related subsidary Purchase of shares - 2,966 - 76,024,767-7 Inversiones y Asesorías Capital y Rentas Ltda. Chile Related subsidary Purchase of shares - 2,966 - 76,173,468-7 Fondo de Inversión Privado Mallorca Chile Related subsidary Dividends paid 60,053 - 76,173,468-7 Fondo de Inversión Privado Mallorca Chile Related subsidary Remaining amount of shares 1,529,715 - - - 1,437,410 - F- 64 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Remuneration of the Management key employees The Company is managed by a Board of Directors comprised of 9 members , each of whom is in office for a 3-year term and may be re-elected. The Board was appointed at the Ordinary Shareholders´ Meeting held on April 10, 2013, being elected Messrs. Andrónico Luksic Craig, Pablo Granifo Lavín, Carlos Molina Solís, John Nicolson, Manuel José Noguera Eyzaguirre, Philippe Pasquet, Francisco Pérez Mackenna, Jorge Luis Ramos Santos and Vittorio Corbo Lioi, who is independent, according to article 50 bis of Law Nº 18,046. The Chairman and the Vice Chairman, as well as the members of the Audit Committee were designated at the Board of Directors´ meeting held on April 10, 2013. In the same meeting, and according to article 50 bis of Law N° 18,046, the independent Director Mr. Vittorio Corbo Lioi appointed the other members of the Directors Committee, which is comprised of Directors Messrs. Pérez, Pasquet and Corbo. Additionally, Messrs. Corbo and Pasquet were designated as members of the Audit Committee, both meeting the independence criteria under the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002 and the New York Stock Exchange Rules. The Board of Directors also resolved that Directors Messrs. Pérez and Ramos shall participate in the Audit Committee´s meetings as observers. As agreed to at the Ordinary Shareholders´ Meeting referred to above, the Directors’ remuneration consists of a per diem for their attendance at each meeting of UF 100 per Director, and UF 200 for the Chairman, plus an amount equivalent to 3% of the distributed dividends, for the whole Board, at a rate of one-ninth for each Director and in proportion to the time each one served as such during the year 2013. If the distributed dividends exceed 50% of the net profits, the Board of Directors’ share shall be calculated over a maximum 50% of such profits. Those Directors that are members of the Directors Committee receive a remuneration per diem of UF 34 for each meeting they attend, plus the amount that, as the percentage of the dividends, is required to complete one third of the total remuneration a Director is entitled to, pursuant to article 50 bis of Law Nº 18,046 and Circular Letter N° 1956 of the SVS. On the other hand, Directors that are members of the Business Committee receive a remuneration per diem of UF 17, for each meeting they attend. Directors that are members of the Audit Committee receive a monthly remuneration of UF 25. According to the above, as of December 31 , 2013, the Directors received ThCh$ 2,461,403 (ThCh$ 2,533,225 in 2012) in per diems and shares. In addition, ThCh$ 109.981 (ThCh$ 114,529 in 2012) were paid in compensation for gains sharing to the main executives of the Parent Company. The following is the total remuneration received by the top officers of the Parent Company during the years ended as of December 31 , 2013 and 2012: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Salaries 5,464,562 4,964,004 Employees’ short-term benefits 2,198,595 1,774,650 Employments termination benefits 129,229 223,734 Total The Company grants annual discretionary and variable bonuses, to the top officers, which are not subject to an agreement and are decided on the basis of the compliance with individual and corporate goals and depending on the year results. F- 65 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 17 Inventories The inventory balances were as follows: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Finished products 39,817,511 41,370,659 In process products 4,416,816 1,554,265 Agricultural exploitation 6,130,652 6,708,096 Raw material 96,107,993 84,933,883 In transit raw material 2,864,938 3,943,443 Materials and products 5,034,630 4,654,938 Realizable net value estimate and obsolescence (1,286,695) (1,254,312) Total The Company wrote off a total of ThCh$ 1,495,381, ThCh$ 1,038,364 and ThCh$ 398,673 relating to inventory shrinkage and obsolescence for the year ended December 31 , 2013, 2012 and 2011, respectively. Additionally, an estimate for obsolescence inventories include amounts related to low turnover, technical obsolescence and product recalls from the market. Movement of Realizable net value and obsolescence estimate is as follows: As of December 31, 2013 As of December 31, 2012 As of December 31, 2011 ThCh$ ThCh$ ThCh$ Initial balance (1,254,312) (1,873,003) (1,174,334) Inventories write-down estimation (1,533,745) (749,880) (956,163) Inventories recognised as an expense - - (304,037) Business combination effect 276 4,659 - Inventories recognised as an expense 1,501,086 1,363,912 561,531 Total As of December 31 , 2013 and 2012, the Company does not have any inventory pledged as guarantee against financial obligations. F- 66 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 18 Other non-financial assets The Company maintained the following other non-financial assets: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Insurance paid 2,437,657 2,215,419 Advertising 6,024,985 4,917,892 Advances to suppliers 13,613,214 9,490,281 Guarantees paid 236,244 209,874 Consumables 440,314 415,341 Dividends receivable 64,777 13,806 Recoverable taxes 1,434,219 1,141,762 Cost of subsidiaries acquired (1) 11,254,656 20,019,207 Other 1,270,443 1,192,193 Total Current 21,495,398 16,376,293 Non current 15,281,111 23,239,482 Total (1) See Note 8 . Note 19 Investments accounted for by the equity method Joint ventures As of December 31 , 2013 and 2012, the Company recorded investments qualifying as joint venture, in accordance with IFRS 11. The share value of the investments in joint ventures is as follows: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Cervecería Austral S.A. (1) 4,851,052 4,701,516 Foods Compañía de Alimentos CCU S.A. (2) 12,711,976 12,624,875 Total The above mentioned values include the goodwill generated through the acquisition of the following joint ventures, which are presented net of any impairment loss: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Cervecería Austral S.A. 1,894,770 1,894,770 Total F- 67 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The results accrued in joint ventures are as follows: For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Cervecería Austral S.A. 221,662 47,856 130,255 Foods Compañía de Alimentos CCU S.A. 87,100 (224,963) (190,810) Viña Valles de Chile S.A. (3) - - (637,698) Total Changes in investments in joint ventures during such periods are as follows: For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Balance at the beginning of year 17,326,391 17,518,920 24,913,262 Business combination effect (1) - - (6,626,514) Participation in the joint ventures (loss) 308,762 (177,107) (698,253) Dividends received (66,949) (14,966) (69,899) Other changes (5,176) (456) 324 Total This amount relates to the acquisition of Viña Valles de Chile S.A., in which this company ceased to be a joint venture and became a subsidiary of VSPT. Following are the significant matters regarding the investments accounted by the equity method: (1) Cervecería Austral S.A. A closed stock company that operates a beer manufacturing facility in the southern end of Chile, being the southernmost brewery in the world. (2) Foods Compañía de Alimentos CCU S.A . A closed stock company devoted to the production and marketing of food products such as like cookies and other baked goods, caramels, candy and cereal, among others. (3) Viña Valles de Chile S.A. A closed stock company devoted to the production of Premium wines of the Tabalí and Leyda vineyards. On September 6, 2011, at the Board Meeting of Viña San Pedro Tarapacá S.A. (VSPT), it was agreed to divide Viña Valles de Chile S.A. (VDC) whose owners were VSPT and Agrícola y Ganadero Río Negro Limitada (ARN), by equal parts. VDC had two major vineyards: Viña Tabalí and Viña Leyda, each located in unique valleys, prominent within the national wine industry and recognized internationally. Viña Tabalí has a winery and vineyards located in the Limarí Valley; and, Viña Leyda has vineyards and its operations in of Leyda Valley. Through this agreement, VSPT remains the 100% owner of Viña Leyda (whose net assets remain within VDC) and ARN remains the 100% owner of Viña Tabalí. This transaction concluded on December 29, 2011, through a stock swap contract, and therefore from this date VDC became a subsidiary of VSPT with a percentage of direct and indirect participation of a 100%. From the month of December, 2011, it is included in the consolidation of these Financial Statements. The summarized financial information of these companies as of December 31 , 2013 and 2012, appears in detail in Note 7 . The Company does not have any contingent liabilities related to joint ventures and associates as of December 31 , 2013. F- 68 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 20 Intangible Assets (net) The intangible assets movement during the years ended as of December 31, 2012 and 2013 was as follows: Trademarks Software programs Water rights Distribution rights Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ As of January 1, 2012 Historic cost 56,066,010 16,909,883 704,968 519,200 74,200,061 Accumulated amortization - (11,806,537) - (129,801) (11,936,338) Book Value As of December 31, 2012 Additions 5,105 2,246,204 181,178 169,664 2,602,151 Additions by business combination 403,805 - - - 403,805 Amortization - (1,313,253) - (245,989) (1,559,242) Conversion effect - 32,849 - - 32,849 Effect of conversion amortization (2,636,012) (148,984) - - (2,784,996) Foreign currency exchange differences - - - (26,252) (26,252) Book Value As of December 31, 2012 Historic cost 53,838,908 19,007,103 886,146 649,620 74,381,777 Accumulated amortization - (13,086,941) - (362,798) (13,449,739) Book Value As of December 31, 2013 Additions - 2,364,684 - 377,020 2,741,704 Additions by business combination 4,100,212 3,826 39,210 - 4,143,248 Divestitures (cost) - (2,083,146) - - (2,083,146) Divestitures (amortization) - 2,083,146 - - 2,083,146 Amortization - (1,643,424) - (174,696) (1,818,120) Effect of conversion amortization - 47,162 - 497 47,659 Conversion effect (1,851,072) (132,765) - (29,803) (2,013,640) Foreign currency exchange differences - - - 1,042 1,042 Book Value As of December 31, 2013 Historic cost 56,088,048 19,199,598 925,356 1,024,457 77,237,459 Accumulated amortization - (12,639,953) - (563,575) (13,203,528) Book Value There are no restriction or any pledge against on intangible assets. F- 69 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The detail of the Trademarks appears below: Segment Cash Generating Unit As of December 31, 2013 As of December 31, 2012 (CGU) ThCh$ ThCh$ Chile Embotelladoras Chilenas Unidas S.A. and subsidaries 19,280,007 18,114,007 Compañía Pisquera de Chile S.A. 4,630,114 4,630,114 Compañía Cerveceria Kunstmann S.A. 286,518 286,519 Subtotal Río de la Plata CCU Argentina S.A. and subsidiaries 9,115,987 11,059,196 Marzurel S.A., Coralina S.A. and Milotur S.A. 3,028,478 - Subtotal Wines Viña San Pedro Tarapacá S.A. 19,746,944 19,749,072 Subtotal Total Management has not identified any evidence of impairment of intangible assets. Respect to trademarks with indefinite useful life, used the same methodology which is designated in Note 21 . Note 21 Goodwill The goodwill movements during the years ended as of December 31, 2012 and 2013 was as follows: Goodwill ThCh$ As of January 1 2012 Historic cost 73,816,817 Book Value As of December 31, 2012 Conversion effect (3,761,448) Book Value As of December 31, 2012 Historic cost 70,055,369 Book Value As of December 31, 2013 Additions by business combintation 14,616,297 Conversion effect (2,798,819) Book Value As of December 31, 2013 Historic cost 81,872,847 Book Value There are no restrictions or pledges against on goodwill. F- 70 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Goodwill from investments acquired in business combinations is assigned as of the acquisition date to the Cash Generating Units (CGU), or group of CGUs that it is expected will benefit from the business combination synergies. The book value of the goodwill of the investments assigned to the CGUs inside the Company segments are: Segment Cash Generating Unit As of December 31, 2013 As of December 31, 2012 (CGU) ThCh$ ThCh$ Chile Embotelladoras Chilenas Unidas S.A. 9,083,766 9,083,766 Manantial S.A. 8,879,245 - Compañía Pisquera de Chile S.A. 12,664,795 12,664,795 Los Huemules S.R.L. 47,443 - Subtotal Río de la Plata CCU Argentina S.A. and subsidiaries 13,107,723 15,906,542 Marzurel S.A., Coralina S.A. and Milotur S.A. 5,689,609 - Subtotal Wines Viña San Pedro Tarapacá S.A. 32,400,266 32,400,266 Subtotal Total Goodwill assigned to the CGU is submitted to impairment tests annually or with a higher frequency in case there are indications that any of the CGU could experience impairment. The recoverable amount of each CGU is determined as the higher of value in use or fair value less costs to sell. To determine the value in use, the Company has used cash flow projections over a 5-year span, based on the budgets and projections reviewed by the Management for the same term. The rates used to discount the projected cash flows reflect the market assessment of the specific risks related to the corresponding CGU. The discount rates used range from a 9.4% to 14.7%. Given the materiality of the amounts involved, it was not considered relevant to describe additional information in this Note. A reasonable change in assumptions would not result in an impairment to goodwill. The Company has not identified any evidence of impairment of goodwill F- 71 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 22 Property, plant and equipment The movement of Property, plant and equipment as of December 31, 2012 and 2013, is as follows: Land, buildings and contruction Machinery and equipment Bottles and containers Other Equipment Assets under contruction Furniture, accesories and vehicles Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ As of January 1, 2012 Historic cost 389,954,196 314,689,832 218,150,451 81,945,267 68,585,886 40,107,349 1,113,432,981 Accumulated depreciation (104,217,805) (207,366,274) (153,567,302) (62,294,696) - (29,037,794) (556,483,871) Book Value As of December 31, 2012 Additions - 121,137,075 - 121,137,075 Transfers 49,887,286 30,216,194 21,083,821 10,471,882 (120,193,483) 8,534,300 - Conversion effect historic cost (5,810,365) (7,712,101) (5,090,326) (2,008,854) (270,283) (313,338) (21,205,267) Write off (cost) (71,137) (1,107,960) (32,227,938) (580,359) - (302,267) (34,289,661) Write off (depreciation) 48,956 945,234 31,727,772 111,977 - 281,107 33,115,046 Depreciation (11,261,939) (15,940,607) (14,186,201) (4,797,347) - (4,862,452) (51,048,546) Conversion effect depreciation 627,942 3,083,294 1,921,757 1,318,908 - 256,184 7,208,085 Others increase (decreased (64,038) (160,944) (198) - 505,291 (8,449) 271,662 Divestitures (cost) (53,503) (60,643) (60,288,170) (99,728) - (276,675) (60,778,719) Divestitures (depreciation) 41,226 78,566 60,297,753 356,927 - 195,404 60,969,876 Book Value As of December 31, 2012 Historic cost 432,775,457 326,588,382 136,425,774 89,315,579 69,764,486 46,695,394 1,101,565,072 Accumulated depreciation (113,694,638) (209,923,791) (68,604,355) (64,891,602) - (32,122,025) (489,236,411) Book Value As of December 31, 2013 Additions - 126,936,889 - 126,936,889 Additions of historic cost by business combintation 9,508,826 4,705,515 2,596,541 1,240,456 (667,055) 925,057 18,309,340 Additions of acumulated depreciation by business combintation (343,596) (1,425,710) (1,382,700) (556,672) - (504,529) (4,213,207) Transfers 31,377,878 33,449,473 27,408,964 10,772,291 (107,022,783) 4,014,177 - Conversion effect historic cost (4,639,869) (6,646,895) (5,573,110) (2,063,872) (1,519,083) (239,855) (20,682,684) Write off (cost) (305,532) (2,977,948) (1,158,045) (564,261) - (543,730) (5,549,516) Write off (depreciation) - 2,962,066 1,154,048 563,071 - 401,674 5,080,859 Depreciation (11,847,858) (16,002,734) (17,651,783) (6,064,360) - (5,680,609) (57,247,344) Conversion effect depreciation 582,674 2,969,134 2,051,084 1,267,746 - 211,925 7,082,563 Transfers to Investment Property (cost) (1,459,953) - (1,459,953) Transfers to Investment Property (depreciation) 542,013 - 542,013 Others increase (decreased (41,941) (123,845) (6,965) - 498,237 (21,347) 304,139 Divestitures (cost) (887,734) (1,606,975) (273,849) (1,186,069) - (3,488,317) (7,442,944) Divestitures (depreciation) 603,068 1,593,986 213,908 1,179,515 - 3,415,128 7,005,605 Book Value As of December 31, 2013 Historic cost 465,714,737 354,953,101 161,171,873 97,514,125 84,020,263 46,778,515 1,210,152,614 Accumulated depreciation (123,545,942) (221,392,443) (85,972,361) (68,502,303) 3,970,428 (33,715,572) (529,158,193) Book Value F- 72 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The balance of the land at the end of each year is as follows: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Land 162,013,374 159,540,967 Total Capitalized interest as of December 31, 2013, amount to ThCh$ 1,190,770 (ThCh$ 109,533 in 2012). Due to the nature of the Company’s businesses, the asset values do not consider an estimate for the cost of dismantling, withdrawal or rehabilitation. The Company does not maintain pledges or restrictions over property, plant and equipment items, except for the land and building under finance lease. Management has not seen any evidence of impairment of Property, plant and equipment in 2013. Assets under finance lease: The book value of land and buildings relates to finance lease agreements for the Parent Company and its subsidiaries. Such assets will not be owned by the Company until the corresponding purchase options are exercised. As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Land 2,234,946 2,334,256 Buildings 9,667,010 9,879,018 Machinery and equipment 2,463,088 938,508 Total Note 27, letter b ) includes the detail of the lease agreements, and it also reconciles the total amount of the future minimum lease payments and their current value as regards such assets, the purchase options originated at CCU S.A., Compañía Cervecera Kunstmann S.A. and Manantial S.A. F- 73 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 23 Investment Property Changes in the movement of the investment property during the years ended of December 31, 2012 and 2013 is as follows: Lands Buildings Total ThCh$ ThCh$ ThCh$ As of January 1, 2012 Historic cost 7,059,899 713,568 7,773,467 Depreciation - (52,892) (52,892) Book Value As of December 31, 2012 Additions - 16,874 16,874 Divestitures (417,977) - (417,977) Depreciation - (41,546) (41,546) Conversion effect (602,927) (114,953) (717,880) Book Value As of December 31, 2012 Historic cost 6,038,995 608,015 6,647,010 Depreciation - (86,964) (86,964) Book Value As of December 31, 2013 Transfers from PPE (cost) - 1,459,954 1,459,954 Transfers from PPE (acumuleted depreciation) - (542,013) (542,013) Depreciation - (46,257) (46,257) Convertion effect (depreciation) (448,626) (94,764) (543,390) Conversion effect - 13,121 13,121 Book Value As of December 31, 2013 Historic cost 5,590,369 1,964,783 7,555,152 Depreciation - (653,691) (653,691) Book Value Investment property includes nineteen lands properties, two offices and one apartment, situated in Chile, which are maintained for appreciation purposes, with three of them being leased and generating ThCh$ 110,333 revenue during year 2013 (ThCh$ 4,071 in 2012). Additionally, there are three lands in Argentina, which are leased and generated an income for ThCh$ 134,103 for year 2013 (ThCh$ 141,292 in 2012). In addition, the expenses associated with such investment properties amount to ThCh$ 161,915 for the year ended as of December 31, 2013 (ThCh$ 139,190 in 2012). The values associated to the investment properties maintained by the Company are valued at market value for properties with the same characteristics. Management has not seen any evidence of impairment of Investment property. The Company does not maintain any pledge or restriction over investment property items. F- 74 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 24 Assets of disposal group held for sale During the last quarter of 2009, the Board of Tamarí S.A. ( merged with Finca la Celia S.A. as of April 1, 2011) authorized the sale of fixed assets which includes the winery with facilities for processing and storage of wines as well as of acres that surround it and the guest house. This decision is based primarily on the advantage of consolidating the operations of processing and packaging of wines from the Wine Group subsidiaries VSPT facilities in Finca La Celia, generating significant synergies for the Group. During 2010, the Company hired a specialist broker for such assets. Subsequently, on December 13, 2011, a sales reservation contract was signed for all of the assets, which expected to occur during 2014. As described in Note 2.17 , non-current assets held for sale have been recorded at the lower of book value and estimated sale value December 31 , 2013. At December 31 , 2013 and 2012, the items of assets held for sale are the following: Assets of disposal group held for sale As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Land 83,824 101,686 Contructions 154,242 187,110 Machinerys 101,835 123,536 Total Note 25 Biological Assets The Company, through its subsidiaries Viña San Pedro Tarapacá S.A., has biological assets corresponding to vines that produce grapes. The vines are segmented into those under formation and those under production, and they are grown both on leased and owned land. The grapes harvested from these vines are used in the manufacturing of wine, which is marketed both in the domestic market and abroad. As of December 31 , 2013, the Company maintained approximately 4,362, of which 3,706 hectares are for vines in production stage. Of the total hectares mentioned above, 3,391 correspond to own land and 315 to leased land. The vines under formation are recorded at historic cost, and only start being depreciated when they are transferred to the production phase, which occurs in the majority of cases in the third year after plantation, when they start producing grapes commercially (in volumes that justify their production-oriented handling and later harvest). During 2013, the production plant vines yield approximately 54.1 million kilos of grapes (49.1 million kilos of grapes in 2012). As part of the risk administration activities, the subsidiaries use insurance agreements for the damage caused by nature or other to their biological assets. In addition, either productive or under formation vines are not affected by title restrictions of any kind, nor have they been pledged as a guarantee for financial liabilities. For production vines depreciation is carried out on a linear basis and it is based on the 25-years estimated production useful life, which is periodically assessed. Vines under formation are not depreciated until they start production. The costs incurred for acquiring and planting new vines are capitalized. The Company uses the amortized historical cost to value its biological assets, the basis that management considers that it represents a reasonable approximation to fair value. There is no evidence of impairment on the biological assets held by the Company. F- 75 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The movement of biological assets during the years ended December 31, 2012 and 2013 is as follows: Biological Assets Under Production Vines Training vines Total ThCh$ ThCh$ ThCh$ As of January 1, 2012 Historic cost 27,199,489 2,527,420 29,726,909 Accumulated depreciation (11,406,361) - (11,406,361) Book Value As of December 31, 2012 Additions - 1,276,099 1,276,099 Transfers 2,150,541 (2,150,541) - Historic cost conversion effects (218,127) 262 (217,865) Divestitures (Cost) (762,000) - (762,000) Divestitures (Depreciation) 505,134 - 505,134 Depreciation (1,100,077) - (1,100,077) Depreciation conversion effect 83,374 - 83,374 Book Value As of December 31, 2012 Historic cost 28,369,903 1,653,240 30,023,143 Accumulated depreciation (11,917,930) - (11,917,930) Book Value As of December 31, 2013 Additions - 927,115 927,115 Transfers 770,597 (770,597) - Historic cost conversion effects (135,973) - (135,973) Depreciation (1,155,197) - (1,155,197) Depreciation conversion effect 68,987 - 68,987 Divestitures (cost) (340,230) - (340,230) Divestitures (depreciation) 192,093 - 192,093 Book Value As of December 31, 2013 Historic cost 28,664,297 1,809,758 30,474,055 Accumulated depreciation (12,812,047) - (12,812,047) Book Value F- 76 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 26 Income taxes Tax accounts receivable The detail of the taxes receivables is the following: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Refundable tax previous year 103,186 695,685 Taxes under claim 2,288,108 6,766,969 Argentinean tax credits 3,652,539 2,461,371 Monthly provisions 1,299,344 7,492,831 Payment of absorbed profit provision - 33,037 Other credits 1,796,229 1,837,937 Total Taxes accounts payable The detail of taxes payable taxes is as follows: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Chilean income taxes 8,848,026 3,580,692 Monthly provisional payments 1,539,101 2,909,521 Chilean unique taxes 114,060 65,343 Estimated Argentine minimum gain subsidiaries taxes 415,678 495,328 Other - 45,838 Total F- 77 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Tax expense The detail of the income tax and deferred tax expense for the years ended as of December 31 , 2013, 2012 and 2011, is as follows: For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Income as per deferred tax related to the origin and reversal of temporary differences 101,216 (8,752,061) (5,348,630) Prior year adjustments (2) 7,857,107 165,671 (598,915) Effect of change in tax rates (1) - (5,265,298) 647,857 Tax benefits (loss) (2,225,971) 2,590,142 (168,424) Total deferred tax expense Current tax expense (35,137,106) (25,317,317) (33,995,595) Prior period adjustments (2) (5,300,153) (554,467) (5,732,039) (Loss) Income from income tax (1) This concept is related to a change in tax rate, based on a modified tax law in Chile. This change in tax rate, which was initially a temporary measure, raised the rate from 17% to 20% for the year 2011 and 18.5% for the year 2012, returning to 17% in 2013. Subsequently, on September 27, 2012, Law N° 20,630, so-called Tax Reform was published, which made permanent the tax rate change from 17% to 20% for First Category Tax beginning in 2012, generating a charge to deferred income tax of ThCh$ 5,265,298. This charge includes ThCh$ 2,512,683 related to deferred tax of the revaluation of land, upon implementation of IFRS, whose origin was adjusted in Equity under Retained earnings. According to instructions from the SVS in its Ordinary Office N° 26160, dated November 7, 2012, in response to our submission dated October 31, 2012, this amount was charged to the result of 2012. (2) Mainly related to a one-time effect caused by a deferred tax provision reversal related to deposits for returns of bottles and containers provision. At December 31, 2011, this amount includes ThCh$ 4,273,112 related to a final settlement of tax ( See Note 35 ). The deferred taxes related to items charged or credited directly to Consolidated Statement of Comprehensive Income are as follows: For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Net income from cash flow hedge (51,304) 189,525 42,580 Actuarial gains and losses deriving from defined benefit plans 105,151 - - Charge to equity F- 78 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Effective Rate The Company’s income tax expense as of December 31 , 2013, 2012 and 2011 represents 20.7%, 23.1 and 25.1%, respectively of income before taxes. The following is reconciliation between such effective tax rate and the statutory tax rate valid in Chile. For the years ended as of December 31, ThCh$ Rate ThCh$ Rate ThCh$ Rate Income before taxes 167,609,458 - 161,110,230 - 179,997,947 - Income tax using the statutory rate (33,521,892) 20.0 (32,222,046) 20.0 (35,999,589) 20.0 Adjustments to reach the effective rate Tax effects reorganizations - 94,319 (0.1) Income not taxable (non-deductible expenses) net (1,307,033) 0.7 3,886,184 (2.4) (622,887) 0.4 Effect of change in tax rate - - (5,265,298) 3.3 647,857 (0.4) Effect of tax rates in Argentina and Uruguay (2,432,936) 1.5 (3,143,374) 2.0 (2,984,492) 1.7 Prior year adjustments 2,556,954 (1.5) (388,796) 0.2 (6,330,954) 3.5 Income tax, as reported 20.7 23.1 25.1 Deferred taxes Deferred tax assets and liabilities included in the Balance Sheet were as follows: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Deferred tax assets Accounts receivable impairment provision 1,176,765 1,193,280 Employee benefits and other non taxable expenses 4,399,300 3,888,543 Inventory impairment provision 300,166 242,161 Severance indemnity 3,440,514 2,682,314 Inventory valuation 2,445,158 1,808,015 Derivative agreements 65 148,039 Amortization of intangibles 932,056 1,223,554 Other assets 6,119,299 4,671,004 Tax loss carryforwards 5,712,038 7,938,009 Total assets from deferred taxes Deferred taxes liabilities Fixed assets depreciation 32,736,097 32,834,507 Deposit for bottles and containers 429,698 4,486,052 Capitalized software expense 1,189,887 1,010,358 Agricultural operation expense 3,262,103 2,992,253 Derivative agreements - 34,954 Manufacturing indirect activation costs 2,459,863 2,768,651 Intangibles 7,379,376 7,056,912 Land 25,124,736 25,004,586 Other liabilities 451,654 569,739 Total liabilities from deferred taxes Total No deferred taxes have been recorded for the temporary differences between the taxes and accounting value generated by investments in subsidiaries; consequently deferred tax is not recognized for the Translation Adjustments or investments in Joint Ventures. F- 79 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 In accordance with current tax laws in Chile, taxable losses do not expire and can be applied indefinitely. Regarding Argentina, taxable losses expire after 5 years. Analisys of the deferred tax movement during the year Deferred Taxes As of January 1, 2012 (41,111,913) Deferred taxes for business combination (2,262,071) Deferred taxes from tax loss carryforwards absortion (11,261,415) Conversion effect 1,447,799 Deferred taxes against equity 189,525 Other deferred movements taxes 34,982 Charge (11,851,180) As of December 31, 2012 As of January 1, 2013 Deferred taxes for business combination (1,824,913) Deferred taxes from tax loss carryforwards absortion 5,732,352 Conversion effect 420,582 Deferred taxes against equity 53,847 Other deferred movements taxes 73,172 Charge 4,455,040 As of December 31, 2013 Note 27 Other financial liabilities Debts and financial liabilities classified based on the type of obligation and their classification in the consolidated balance sheet are as follows: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Bank borrowings (*) 80,971,892 81,963,852 Bonds payable (*) 153,032,487 152,835,990 Financial leases obligations (*) 16,932,430 16,479,152 Deposits for return of bottles and containers 11,451,873 11,861,158 Derivatives (**) 661,473 495,012 Liability coverage (**) 201,063 361,838 Total Current 120,488,188 54,874,267 Non current 142,763,030 209,122,735 Total (*) See Note 5 . (**) See Note 6 . F- 80 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The maturities and interest rates of such obligations are as follows: As of December 31 , 2013: Undiscounting amounts according to maturity Debtor Tax ID Company Debtor country Lending party Tax ID Creditor name Creditor country Currency 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total Amortization rate Interest Rate ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ % Bank borrowings O-E Finca La Celia S.A. Argentina O-E Banco Santander Rio Argentina USD 474,529 - 474,529 At maturity 2.00 O-E Finca La Celia S.A. Argentina O-E Banco Santander Rio Argentina USD 105,450 - 105,450 At maturity 2.00 O-E Finca La Celia S.A. Argentina O-E Banco Supervielle Argentina USD - 131,486 - - - 131,486 At maturity 3.75 O-E Finca La Celia S.A. Argentina O-E Banco Supervielle Argentina USD - 26,351 - - - 26,351 At maturity 2.75 O-E Finca La Celia S.A. Argentina O-E Banco Supervielle Argentina USD - 105,167 - - - 105,167 At maturity 2.75 O-E Finca La Celia S.A. Argentina O-E Fondo para la Transformación y Crec. Argentina $ARG - 4,662 2,828 - - 7,490 Semestral 6.00 O-E Finca La Celia S.A. Argentina O-E Banco Patagonia Argentina $ARG 772,294 - 772,294 At maturity 26.00 O-E Finca La Celia S.A. Argentina O-E Banco Patagonia Argentina $ARG 196,226 - 196,226 At maturity 24.00 O-E Finca La Celia S.A. Argentina O-E Banco Patagonia Argentina $ARG 178,430 - 178,430 At maturity 26.00 O-E Finca La Celia S.A. Argentina O-E Banco Patagonia Argentina $ARG 72,218 - 72,218 At maturity 24.00 O-E Finca La Celia S.A. Argentina O-E Banco Patagonia Argentina $ARG 184,282 - 184,282 At maturity 24.00 O-E Finca La Celia S.A. Argentina O-E Banco Patagonia Argentina $ARG - 12,883 14,627 14,627 - 42,137 At maturity 15.25 O-E Finca La Celia S.A. Argentina O-E Banco Patagonia Argentina $ARG 65,968 - 65,968 At maturity 26.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 37,982 - 37,982 At maturity 19.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 37,982 - 37,982 At maturity 19.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 37,982 - 37,982 At maturity 19.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 37,982 - 37,982 At maturity 19.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 37,982 - 37,982 At maturity 19.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 37,982 - 37,982 At maturity 19.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 37,982 - 37,982 At maturity 19.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 37,982 - 37,982 At maturity 19.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG - 32,822 - - - 32,822 At maturity 23.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 33,585 - 33,585 At maturity 19.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 33,444 - 33,444 At maturity 23.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 33,444 - 33,444 At maturity 23.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG - 32,822 - - - 32,822 At maturity 23.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG - 32,822 - - - 32,822 At maturity 23.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG - 32,822 - - - 32,822 At maturity 23.50 O-E Finca La Celia S.A. Argentina O-E Banco BBVA Argentina $ARG 375,229 - 375,229 At maturity 22.75 91,041,000-8 Viña San Pedro De Tarapaca S.A. (1) Chile 97,004,000-5 Banco de Chile Chile USD 20,846 - 2,327,223 - - 2,348,069 At maturity 1.86 91,041,000-8 Viña San Pedro De Tarapaca S.A. (2) Chile 97,004,000-5 Banco de Chile Chile USD 47,971 - 5,246,100 - - 5,294,071 At maturity 1.87 91,041,000-8 Viña San Pedro De Tarapaca S.A. Chile 97,015,000-5 Banco Santander Chile Chile USD - 4,198,419 - - - 4,198,419 At maturity 0.88 91,041,000-8 Viña San Pedro De Tarapaca S.A. Chile 97,015,000-5 Banco Santander Chile Chile EUR - 4,492,063 - - - 4,492,063 At maturity 0.75 91,041,000-8 Viña San Pedro De Tarapaca S.A. (2) Chile 97,018,000-1 Scotiabank Chile USD 1,097 - 4,196,880 - - 4,197,977 At maturity 1.18 96,981,310-6 Compañía Cervecera Kunstmann S.A. Chile 97,030,000-7 Banco del Estado de Chile Chile CLP - 520,292 - - - 520,292 At maturity 5.84 96,981,310-6 Compañía Cervecera Kunstmann S.A. Chile 97,030,000-7 Banco del Estado de Chile Chile CLP - 624,350 - - - 624,350 At maturity 5.84 99,586,280-8 Compañía Pisquera De Chile S.A. Chile 97,030,000-7 Banco del Estado de Chile Chile CLP 471,136 - - 15,900,089 - 16,371,225 At maturity 6.86 O-E Compañía Industrial Cervecera S.A Argentina O-E Banco BBVA Argentina $ARG 1,679,820 3,352,055 8,380,136 - - 13,412,011 Monthly 15.00 O-E Compañía Industrial Cervecera S.A Argentina O-E Banco BNA Argentina $ARG 255,326 1,522,014 3,044,028 3,044,028 3,044,028 10,909,424 Monthly 15.00 O-E Compañía Industrial Cervecera S.A Argentina O-E Banco Macro Argentina $ARG 59,417 89,388 536,329 111,735 - 796,869 Monthly 15.25 O-E Compañía Industrial Cervecera S.A Argentina O-E Banco Citibank Argentina $ARG - 6,144,870 - - - 6,144,870 At maturity 21.60 O-E Compañía Industrial Cervecera S.A Argentina O-E Banco Hipotecario Argentina $ARG - 1,641,872 - - - 1,641,872 At maturity 22.00 O-E Sidra La Victoria S.A. Argentina O-E Banco Hipotecario Argentina $ARG - 409,118 - - - 409,118 At maturity 22.00 O-E Saenz Briones & Cia. S.A.C.I. Argentina O-E Banco HSBC Argentina $ARG 80,449 - 80,449 At maturity 17.00 O-E Saenz Briones & Cia. S.A.C.I. Argentina O-E Banco HSBC Argentina $ARG - 60,314 - - - 60,314 At maturity 20.00 O-E Saenz Briones & Cia. S.A.C.I. Argentina O-E Banco Citibank Argentina $ARG - 108,329 628,800 - - 737,129 At maturity 15.25 O-E Saenz Briones & Cia. S.A.C.I. Argentina O-E Banco BBVA Argentina $ARG 479,195 - 479,195 At maturity 21.75 O-E Saenz Briones & Cia. S.A.C.I. Argentina O-E Banco Patagonia Argentina $ARG 405,519 - 405,519 At maturity 31.00 O-E Saenz Briones & Cia. S.A.C.I. Argentina O-E Banco Hipotecario Argentina $ARG - 1,233,671 - - - 1,233,671 At maturity 22.00 O-E Milotur S.A. Uruguay O-E Nuevo Banco Comercial Uruguay USD 1,595 - 1,595 Monthly 6.50 O-E Milotur S.A. Uruguay O-E Nuevo Banco Comercial Uruguay USD 17,251 53,159 145,959 - - 216,369 Monthly 5.00 O-E Milotur S.A. Uruguay O-E Nuevo Banco Comercial Uruguay UYU 135,213 - 135,213 Monthly 17.30 O-E Milotur S.A. Uruguay O-E Nuevo Banco Comercial Uruguay UYU 271,453 - 271,453 At maturity 10.00 O-E Milotur S.A. Uruguay O-E Banco Citibank Argentina UYU 516,074 - 516,074 At maturity 14.50 O-E Milotur S.A. Uruguay O-E Nuevo Banco Comercial Uruguay UYU 524,597 - 524,597 At maturity 17.30 96,711,590-8 Manantial S.A. Chile 97,000,600-6 Banco de Crédito e inversiones Chile CLP 5,925 10,216 - - - 16,141 Monthly 9.84 96,711,590-8 Manantial S.A. Chile 97,004,000-5 Banco de Chile Chile CLP 1,497 4,165 5,000 - - 10,662 Monthly 9.12 96,711,590-8 Manantial S.A. Chile 97,004,000-5 Banco de Chile Chile CLP 1,785 - 1,785 Monthly 12.12 96,711,590-8 Manantial S.A. Chile 97,004,000-5 Banco de Chile Chile CLP 19,000 57,000 152,000 95,000 - 323,000 Monthly 7.60 96,711,590-8 Manantial S.A. Chile 97,030,000-7 Banco del Estado de Chile Chile CLP 5,361 16,739 21,797 - - 43,897 Monthly 7.56 96,711,590-8 Manantial S.A. Chile 97,030,000-7 Banco del Estado de Chile Chile CLP 41,462 96,942 220,977 - - 359,381 Monthly 6.52 96,711,590-8 Manantial S.A. Chile 76,645,030-K Banco Itaú Chile CLP 8,490 26,474 15,352 - - 50,316 Monthly 7.32 96,711,590-8 Manantial S.A. Chile 76,645,030-K Banco Itaú Chile CLP 6,823 21,303 27,743 - - 55,869 Monthly 7.56 96,711,590-8 Manantial S.A. Chile 76,645,030-K Banco Itaú Chile CLP 20,603 63,930 178,709 - - 263,242 Monthly 6.66 96,711,590-8 Manantial S.A. Chile 97,004,000-5 Banco de Chile Chile UF 12,364 38,110 108,570 104,095 - 263,139 Monthly 4.80 96,711,590-8 Manantial S.A. Chile 97,004,000-5 Banco de Chile Chile UF 6,864 21,256 61,120 68,302 18,297 175,839 Monthly 5.48 96,711,590-8 Manantial S.A. Chile 97,004,000-5 Banco de Chile Chile UF 5,659 17,488 50,228 13,433 - 86,808 Monthly 5.36 96,711,590-8 Manantial S.A. Chile 76,645,030-K Banco Itaú Chile USD 26,731 - 26,731 Monthly 2.00 Sub-total F- 81 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Undiscounting amounts according to maturity Debtor Tax ID Company Debtor country Registration or ID No. Instrument Creditor country Currency 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total Amortization rate Interest Rate ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ % Bonds payable 91,041,000-8 Viña San Pedro De Tarapaca S.A. Chile 415 13/06/2 Chile UF 610,793 428,096 1,726,876 1,730,745 5,830,231 10,326,741 Semiannual 3.80 90,413,00-1 CCU S.A. Chile 388 18/10/2 Chile UF - 2,309,671 4,470,092 4,505,563 13,958,093 25,243,419 Semiannual 4.00 90,413,00-1 CCU S.A. Chile 573 23/03/2 Chile UF 575,064 - - - 46,378,801 46,953,865 Semiannual 4.25 90,413,00-1 CCU S.A. Chile 572 23/03/2 Chile UF 70,508,462 - 70,508,462 At maturity 3.00 Sub-total Undiscounting amounts according to maturity Debtor Tax ID Company Debtor country Lending party Tax ID Creditor name Creditor country Currency 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total Amortization rate Interest Rate ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ % Financial leases obligations 90,413,000-1 CCU S.A. Chile 99,012,000-5 Consorcio Nacional de Seguros S.A. Chile UF 20,266 62,917 105,060 103,461 15,329,071 15,620,775 Monthly 7.07 96,981,310-6 Compañía Cervecera Kunstmann S.A. Chile 97,004,000-5 Banco de Chile Chile UF 34,772 90,112 193,188 11,641 - 329,713 Monthly 6.43 96,981,310-6 Compañía Cervecera Kunstmann S.A. Chile 97,030,000-7 Banco del Estado de Chile Chile UF 19,817 60,727 171,693 178,764 - 431,001 Monthly 4.33 96,981,310-6 Compañía Cervecera Kunstmann S.A. Chile 97,015,000-5 Banco Santander de Chile Chile UF 17,486 - 17,486 Monthly 7.20 76,077,848-6 Cervecera Belga De La Patagonia S.A. Chile 97,015,000-5 Banco Santander de Chile Chile UF 1,168 3,615 10,512 11,911 5,420 32,626 Monthly 6.27 96,711,590-8 Manantial S.A. Chile 97,000,600-6 Banco de Crédito e Inversiones Chile UF 12,343 8,523 1,955 - - 22,821 Monthly 6.30 96,711,590-8 Manantial S.A. Chile 97,004,000-5 Banco de Chile Chile UF 17,069 47,893 48,694 - - 113,656 Monthly 6.07 96,711,590-8 Manantial S.A. Chile 97,053,000-5 Banco Security Chile UF 31,202 93,739 128,056 - - 252,997 Monthly 6.78 96,711,590-8 Manantial S.A. Chile 97,000,600-6 Banco de Crédito e Inversiones Chile UF 848 896 - - - 1,744 Monthly 22.31 96,711,590-8 Manantial S.A. Chile 97,004,000-5 Banco de Chile Chile UF 5,087 9,832 - - - 14,919 Monthly 12.62 96,711,590-8 Manantial S.A. Chile 97,030,000-7 Banco del Estado de Chile Chile UF 17,603 40,651 20,513 - - 78,767 Monthly 16.04 96,711,590-8 Manantial S.A. Chile 97,053,000-5 Banco Security Chile UF 4,243 11,682 - - - 15,925 Monthly 6.99 Sub-total Total (1) This obligation is hedged by a Cross Currency Interest Rate Swap agreement (Note 6 ) . (2) This obligation is hedged by a Cross Interest Rate Swap ( Note 6 ) . . F- 82 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 As of December 31, 2012: Undiscounting amounts according to maturity Debtor Tax ID Company Debtor country Lending party Tax ID Creditor name Creditor country Currency 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total Amortization rate Interest Rate ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ % Bank borrowings O-E Finca La Celia S.A. Argentina O-E Banco Patagonia Argentina USD - 579,621 - - - 579,621 At maturity 7.50 O-E Finca La Celia S.A. Argentina O-E Banco Supervielle Argentina USD - 122,591 - - - 122,591 At maturity 7.25 O-E Finca La Celia S.A. Argentina O-E Banco Santander Rio Argentina USD 122,597 - 122,597 At maturity 6.50 O-E Finca La Celia S.A. Argentina O-E Banco Santander Rio Argentina USD 122,597 - 122,597 At maturity 6.50 O-E Finca La Celia S.A. Argentina O-E Banco Santander Rio Argentina USD 97,383 - 97,383 At maturity 5.75 O-E Finca La Celia S.A. Argentina O-E Banco Supervielle Argentina USD - 119,990 - - - 119,990 At maturity 7.75 O-E Finca La Celia S.A. Argentina O-E Fondo para la Transformación y Crec. Argentina $ARG - 5,713 9,149 - - 14,862 Semiannual 6.00 O-E Finca La Celia S.A. Argentina O-E Banco Patagonia Argentina $ARG 229,645 - 229,645 At maturity 17.75 O-E Finca La Celia S.A. Argentina O-E Banco Patagonia Argentina $ARG 233,071 - 233,071 At maturity 18.00 O-E Finca La Celia S.A. Argentina O-E Banco Patagonia Argentina $ARG 232,938 - 232,938 At maturity 18.50 O-E Finca La Celia S.A. Argentina O-E Banco Patagonia Argentina $ARG 232,736 - 232,736 At maturity 18.00 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 46,092 - 46,092 At maturity 15.00 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 45,458 - 45,458 At maturity 15.00 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 46,302 - 46,302 At maturity 16.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 45,994 - 45,994 At maturity 16.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 45,598 - 45,598 At maturity 16.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 45,500 - 45,500 At maturity 16.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 45,744 - 45,744 At maturity 16.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 45,376 - 45,376 At maturity 16.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 45,376 - 45,376 At maturity 16.50 O-E Finca La Celia S.A. Argentina O-E Banco San Juan Argentina $ARG 45,583 - 45,583 At maturity 16.50 O-E Finca La Celia S.A. Argentina O-E Banco Industrial Argentina $ARG - 131,535 - - - 131,535 At maturity 22.00 O-E Finca La Celia S.A. Argentina O-E Banco BBVA Argentina $ARG 303,385 - 303,385 At maturity 7.00 91,041,000-8 Viña San Pedro Tarapacá (1) Chile 97,004,000-5 Banco de Chile Chile USD 22,453 - - 2,129,151 - 2,151,604 At maturity 2.19 91,041,000-8 Viña San Pedro Tarapacá (2) Chile 97,004,000-5 Banco de Chile Chile USD 51,245 - - 4,799,600 - 4,850,845 At maturity 2.20 91,041,000-8 Viña San Pedro Tarapacá (1) Chile 97,018,000-1 Scotiabank Chile USD - 1,871,695 - - - 1,871,695 At maturity 1.47 91,041,000-8 Viña San Pedro Tarapacá Chile 97,018,000-1 Scotiabank Chile USD - 5,282,264 - - - 5,282,264 At maturity 1.42 91,041,000-8 Viña San Pedro Tarapacá Chile 97,030,000-7 Banco del Estado de Chile Chile CLP 3,004,800 - 3,004,800 At maturity 5.76 96,981,310-6 Viña San Pedro Tarapacá Chile 97,030,000-7 Banco del Estado de Chile Chile CLP 1,001,600 - 1,001,600 At maturity 5.76 O-E Compañía Industrial Cervecera S.A. Argentina O-E Banco Citibank Chile $ARG 2,216,090 - 2,216,090 At maturity 14.00 O-E Compañía Industrial Cervecera S.A. Argentina O-E Banco Itaú Chile $ARG 689,925 - 689,925 At maturity 17.50 O-E Compañía Industrial Cervecera S.A. Argentina O-E Banco Patagonia Chile $ARG 2,184,829 - 2,184,829 At maturity 15.00 O-E Compañía Industrial Cervecera S.A. Argentina O-E Banco Hipotecario Chile $ARG 1,946,559 - 1,946,559 At maturity 15.00 O-E Compañía Industrial Cervecera S.A. Argentina O-E Banco Santander Rio Chile $ARG 4,090 - 4,090 At maturity 15.00 O-E Compañía Industrial Cervecera S.A. Argentina O-E Banco BBVA Argentina $ARG 6,591,095 - 6,591,095 At maturity 16.50 O-E Compañía Industrial Cervecera S.A. Argentina O-E Banco HSBC Argentina $ARG 2,455,725 - 2,455,725 At maturity 16.50 O-E Compañía Industrial Cervecera S.A. Argentina O-E Banco BBVA Argentina $ARG - 1,977,222 16,265,419 - - 18,242,641 At maturity 15.00 O-E Compañia Industrial Cervecera S.A. Argentina O-E Banco BNA Argentina $ARG - 131,186 1,772,491 1,772,491 1,772,491 5,448,659 At maturity 15.00 96,981,310-6 Compañía Cervecera Kunstmann S.A. Chile 97,030,000-7 Banco del Estado de Chile Chile CLP - 523,750 - - - 523,750 At maturity 5.70 99,586,280-8 Compañía Pisquera de Chile S.A. Chile 97,030,000-7 Banco del Estado de Chile Chile CLP 450,064 - - 15,892,549 - 16,342,613 At maturity 6.86 O-E Sidra La Victoria S.A. Argentina O-E Banco HSBC Argentina $ARG - 11,934 - - - 11,934 At maturity 17.00 O-E Sidra La Victoria S.A. Argentina O-E Banco Citibank Argentina $ARG 383,116 - 383,116 At maturity 14.25 O-E Sidra La Victoria S.A. Argentina O-E Banco Hipotecario Argentina $ARG 484,291 - 484,291 At maturity 15.00 O-E Sidra La Victoria S.A. Argentina O-E Banco Patagonia Argentina $ARG 1,009 - 1,009 At maturity 15.50 O-E Sidra La Victoria S.A. Argentina O-E Banco BBVA Argentina $ARG 30,635 - 30,635 At maturity 16.00 O-E Saenz Briones & CIA S.A.C.I. Argentina O-E Banco HSBC Argentina $ARG - 36,429 - - - 36,429 At maturity 17.00 O-E Saenz Briones & CIA S.A.C.I. Argentina O-E Banco HSBC Argentina $ARG - - 23,773 - - 23,773 At maturity 20.00 O-E Saenz Briones & CIA S.A.C.I. Argentina O-E Banco Citibank Argentina $ARG 973,347 - 973,347 At maturity 14.25 O-E Saenz Briones & CIA S.A.C.I. Argentina O-E Banco HSBC Argentina $ARG 751,970 - 751,970 At maturity 16.75 O-E Saenz Briones & CIA S.A.C.I. Argentina O-E Banco Hipotecario Argentina $ARG 1,458,590 - 1,458,590 At maturity 15.00 Sub-total F- 83 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Registration or ID No. Instrument Undiscounting amounts according to maturity Debtor Tax ID Company Debtor country Creditor country Currency 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total Amortization rate Interest Rate ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ % Bonds payable 91,041,000-8 Viña San Pedro Tarapacá S.A. Chile 415 13/06/2 Chile UF 613,108 418,853 1,690,358 1,694,003 6,561,431 10,977,753 Semiannual 3.80 90,413,000-1 CCU S.A. Chile 388 18/10/2 Chile UF - 2,262,859 6,648,016 4,397,177 13,605,302 26,913,354 Semiannual 4.00 90,413,000-1 CCU S.A. Chile 573 23/03/2 Chile UF 550,695 - - - 45,441,625 45,992,320 Semiannual 4.25 90,413,000-1 CCU S.A. Chile 572 23/03/2 Chile UF 569,210 - 68,383,353 - - 68,952,563 At maturity 3.00 Sub-total Undiscounting amounts according to maturity Debtor Tax ID Company Debtor country Lending party Tax ID Creditor name Creditor country Currency 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total Amortization rate Interest Rate ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ % Financial leases obligations 90,413,000-1 CCU S.A. Chile 99,012,000-5 Consorcio Nacional de Seguros S.A. Chile UF 18,547 57,578 138,734 94,682 15,073,188 15,382,729 Monthly 7.07 96,981,310-6 COMPAÑÍA CERVECERA KUNSTMANN S.A. Chile 97,004,000-5 Banco de Chile Chile UF 32,231 82,580 252,851 70,231 - 437,893 Monthly 5.80 96,981,310-6 COMPAÑÍA CERVECERA KUNSTMANN S.A. Chile 97,015,000-5 Banco Santander de Chile Chile UF 23,991 74,613 17,134 - - 115,738 Monthly 7.20 96,981,310-6 COMPAÑÍA CERVECERA KUNSTMANN S.A. Chile 97,030,000-7 Banco del Estado de Chile Chile UF 18,613 57,038 161,263 175,518 85,551 497,983 Monthly 4.33 79,077,848-6 CERVECERA BELGA DE LA PATAGONIA S.A. Chile 97,015,000-5 Banco Santander de Chile Chile UF 1,639 4,918 13,115 13,115 12,022 44,809 Monthly 6.27 Sub-total Total (1) This obligation is hedged by a Cross Currency Interest Rate Swap agreement (Note 6 ) . (2) This obligation is hedged by a Cross Currency Rate Swap ( Note 6 ) . . F- 84 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Details of the fair value of bank borrowings, financial leases obligations and bonds payable are described in Note 6 . The effective rates of bond obligations are as follows: Bonds Serie A 3.96% Bonds Serie E 4.52% Bonds Serie H 4.26% Bonds Serie I 3.18% The debts and financial liabilities are stated in several currencies and they accrue fixed and variable interest rates. The details of such obligations classified as per currency and interest type (excluding the effect of cross currency interest rate swap agreements) are as follows: As of December 31, 2013 As of December 31, 2012 Fixed Interest Rate Variable Interest Rate Fixed Interest Rate Variable Interest Rate ThCh$ ThCh$ ThCh$ ThCh$ US Dollar 5,286,097 11,840,117 1,164,778 14,156,408 Chilean Pesos 18,640,160 - 20,872,674 - Argentine Pesos 38,740,332 - 45,769,902 - Unidades de Fomento 170,490,703 - 169,315,142 - Euros 4,492,063 - - - Uruguayan Pesos 1,447,337 - - - Total The terms and conditions of the main interest accruing obligations as of December 31, 2013, were as follows: a) Bank Borrowings BBVA New York – Bank Loans On November 23, 2007, the Company obtained, through its Cayman Islands agency, a bank loan from the Cayman Islands branch of BBVA bank, for a total 70 million US Dollars at a 5 year term, maturiting on November 23, 2012. Subsequently, BBVA ceded that contract to the Banco del Estado de Chile, according to letter dated August 28, 2012 and notified to the Agency of the Company in Cayman Islands, dated October 1, 2012. On November 23, 2012, this loan was payed. Raboinvestment Chile S.A. (Raboinvestment) – Bank Loans On August 12, 2010, the subsidiary Compañía Pisquera de Chile S.A. (CPCh) renegotiated a syndicated loan with banks BCI, BBVA and Raboinvestment Chile S.A. (Raboinvestment) where BCI and BBVA ceded and transferred their respective shares of the credit to Raboinvestment. On the same date CPCh and Raboinvestment signed an agreement acknowledging the debt and rescheduling of the total outstanding debt, for the capital of that syndicated loan for an amount of ThCh$ 9,961,114, which was payed in a single quota, maturity on August 12, 2012. This loan accrued interest at an annual fixed rate of 5.75%. The Company amortizes interests semi-annually and were paid on August 12 and February 12, of each year. Banco Estado – Bank Loans On July 27, 2012, the subsidiary Compañía Pisquera Chile S.A. (CPCh) signed a bank loan with the Banco Estado for a total of ThCh$ 16,000,000, for a period of 5 years, with maturity on July 27, 2017. This loan accrues interest at an annual fixed rate of 6.86% and an effective rate of 7.17%. The Company amortizes interest semi-annually, and the capital amortization consists of a single payment at the end of the established term. This obligation is subject to certain reporting obligations in addition to complying with the following financial ratios, which will be measured on the half-yearly financial statements of CPCh : F- 85 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 (a) Maintain a Financial Expense Coverage not less than 3, calculated as the relationship between Gross Margin less Marketing costs, Distribution and Administration expenses, plus Other income by function, less Other expenses by function, plus Depreciation and Amortization, divided by Financial costs. (b) Maintain a debt ratio of no more than 2.5, measured as Total liabilities divided by Equity. (c) Maintain an Equity higher than UF 770,000. In addition, this loan obliges CPCh to comply with certain restrictions of affirmative nature, including maintaining insurance, maintaining the ownership of essential assets, and also to comply with certain restrictions, such as not to pledge, mortgage or grant any kind of encumbrance or real right over any fixed asset with an individual accounting value higher than UF 10,000, except under the terms established by the agreement, among other. As of December 31, 2013, the Company was in compliance with the financial covenants and specific requirements of this loan. Banco de Chile – Bank Loans a) On July 11, 2011, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco de Chile for a total of US$ 4,436,100, maturing on July 11, 2012. This loan accrued interest at a compound floating rate Libor plus 180 days plus a fixed margin. The subsidiary amortized interest semi-annually, and capital amortization consists of a single payment at the end of the established term. This debt was changed to Euros and a fixed interest rate through a currency and interest rate swap agreements (Cross Currency Interest Rate Swap). On July 11, 2012, this loan was paid. b) On July 11, 2011, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco de Chile for a total of US$ 4,436,100, maturing on July 11, 2016. This loan accrues interest at a compound floating rate Libor plus 180 days plus a fixed margin. The subsidiary amortizes interest semi-annually, and capital amortization consists of a single payment at the end of the established term. This debt was changed to Euros and a fixed interest rate through a currency US$-Euro and interest rate swap agreements (Cross Currency Interest Rate Swap). For details of the Company`s hedge strategies see Note 6 . c) On July 7, 2011, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco de Chile for a total of US$ 10,000,000, maturing on July 7, 2016. This loan accrues interest at a compound floating rate Libor plus 180 days plus a fixed margin. The subsidiary amortizes interest semi-annually, and capital amortization consists of a single payment at the end of the established term. The interest rate risk to which the subsidiary is exposed as result of this loan is mitigated by the use of cross interest rate swap agreements (interest rate fixed). For details of the Company`s hedge strategies see Note 6 . The aforementioned loans oblige the Company to comply with the same covenants as the Series A Bond as indicated in letter c) obligations with the public in this Note. Banco Estado – Bank Loans a) On July 18, 2011, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco Estado for a total of US$ 11,000,000, maturing on July 18, 2012. This loan accrued interest at a compound floating rate Libor plus 180 days plus a fixed margin. The subsidiary amortized interest semi-annually and capital amortization consists of a single payment at the end of the established term. F- 86 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 This loan required to comply with the same covenants as the Series A Bond as indicated in letter c) obligations with the public in this Note. On July 18, 2012, this loan was paid. b) On April 23, 2012, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco Estado for a total of ThCh$ 3,000,000, maturing on July 19, 2012. On July 19, 2012 the previous loan was renewed for a period of 71 days, maturing on September 28, 2012. Subsequently, on the same time this loan was renewed for a period of 84 days, maturing on December 21, 2012. On December 21, 2012, this loan was renewed for 60 days, maturating on February 19, 2013, renewed again for 94 days, maturing on May 24, 2013. This loan accrued interest at an annual rate. The subsidiary amortized interest and capital amortization consists of a single payment at the end of the established term. On May 24, 2013, this loan was paid. c) On July 19, 2012, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco Estado for a total of ThCh$ 1,000,000, maturing on September 28, 2012. Subsequently this loan was renewed for a period of 84 days, maturing on December 21, 2012. It was renewed for 60 days, maturing in February 19, 2013, renewed again for 94 days, maturing on May 24, 2013. This loan accrued a fixed interest at an annual rate. The subsidiary amortized interest and capital amortization consists of a single payment at the end of the established term. On May 24, 2013, this loan was paid. d) On April 25, 2012, the subsidiary Compañía Cervecera Kunstmann S.A. signed a bank loan with Banco Estado for a total of ThCh$ 500,000, maturing on April 25, 2013. Subsequently this loan was renewed for one year, maturing on April 25, 2014. This loan accrues a fixed interest at an annual rate. The subsidiary amortizes interest and capital amortization consists of a single payment at the end of the established term. e) On April 25, 2013, the subsidiary Compañía Cervecera Kunstmann S.A. signed a bank loan with Banco Estado for a total of ThCh$ 600,000, maturing on April 25, 2014. This loan accrues a fixed interest at an annual rate. The subsidiary amortizes interest and capital amortization consists of a single payment at the end of the established term. Banco Scotiabank – Bank Loans a) On June 21, 2012, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco Scotiabank for a total of US$ 3,897,940, maturing on June 20, 2013. This loan accrued interest at a compound floating rate Libor plus 180 days plus a fixed margin. The subsidiary amortized interest quarterly and capital amortization consists of a single payment at the end of the established term. This debt was changed to Euros and a fixed interest rate through a currency US$-Euro and interest rate swap agreements (Cross Currency Interest Rate Swap). On June 20, 2013, this loan was paid. b) On June 21, 2012, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco Scotiabank for a total of US$ 11,000,000, maturing on June 21, 2013. This loan accrued interest at a compound floating rate Libor plus 180 days plus a fixed margin. The subsidiary amortized interest semi-annually and capital amortization consists of a single payment at the end of the established term. F- 87 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 On June 21, 2013, this loan was paid. c) On June 21, 2013, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco Scotiabank for a total of US$ 8,000,000, maturing on June 22, 2015. This loan accrues interest at a compound floating rate Libor plus 90 days plus a fixed margin. The subsidiary amortizes interest quarterly and capital amortization consists of a single payment at the end of the established term. The interest rate risk to which the subsidiary is exposed as result of this loan is mitigated by the use of cross interest rate swap agreements (interest rate fixed). For details of the Company`s hedge strategies see Note 6 . Banco Santander Chile – Bank Loans a) On June 17, 2013, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco Santander Chile for a total of US$ 8,000,000, maturing on June 17, 2014. This loan accrues a fixed interest at an annual rate. The subsidiary amortizes interest and capital amortization consists of a single payment at the end of the established term. b) On June 17, 2013, the subsidiary Viña San Pedro Tarapacá S.A. signed a bank loan with Banco Santander Chile for a total of 6,200,000 Euros, maturing on June 17, 2014. This loan accrues a fixed interest at an annual rate. The subsidiary amortizes interest and capital amortization consists of a single payment at the end of the established term. BBVA Banco Francés S.A.; HSBC Bank Argentina S.A.; Banco de Galicia y Buenos Aires S.A.; La Sucursal de Citibank NA established in Argentinian Republic; Banco de La Provincia de Buenos Aires – Syndicated Bank Loan with Compañía Industrial Cervecera S.A. (CICSA) On October 5, 2012, the subsidiary CICSA signed a syndicated bank loan for a total of 187.5 million Argentine Pesos, maturating on October 5, 2015. The proportional participation of banks lenders is as follows: a) BBVA Bank French S.A., with 55 million Argentine Pesos of pro rata participation. b) Banco de la Provincia de Buenos Aires, with 54 million Argentine Pesos. c) HSBC Bank Argentina S.A., with 43.5 million Argentine Pesos of pro rata participation. d) Banco de Galicia y Buenos Aires S.A., with 20 million Argentine Pesos of pro rata participation. e) Citibank NA established in Argentinian Republic, with 15 million Argentine Pesos of pro rata participation. This loan accrues interest at an annual rate of 15.01% whose payment is made monthly. The subsidiary amortizes capital in 9 consecutive and equal quarterly quotes, once the grace period of 12 months from the date of disbursement. This loan obliges the subsidiary to meet specific requirements and financial covenants related to their Consolidated Financial Statements, which according to agreement of the parties are as follows: a) Maintain a capability of repayment measure at the end of each quarter less than or equal to 3, calculated as the financial debt over Adjusted EBITDA 4 . Adjusted EBITDA means EBITDA as calculated by the Company in accordance with particular debt instruments in order to measure such instruments’ financial covenants and is defined as: Operating result before Interest, Income taxes, Depreciation and Amortization for the period of 12 months immediately prior to the date of calculation. 4 EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization). F- 88 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 b) Maintain a Financial Expense Coverage measured at the end of each quarter and retroactively for periods of 12 months, not less than 2.5, calculated as the ratio of Adjusted EBITDA (as defined in paragraph (a)) and Financial Costs account. c) Maintain at the end of each quarter an indebtedness ratio not higher than 1.5, defined as the ratio Financial Liabilities over the Equity meaning the Equity at the time of calculation, as it arises from their Financial Statements and in accordance with generally accepted accounting principles in the Argentinian Republic. d) Maintain at the end of each quarter a minimum Equity of 600 million of Argentine Pesos. As of December 31, 2013, the Company was in compliance with the financial covenants and specific requirements of this loan. Banco de la Nación Argentina – Bank Loan with Compañía Industrial Cervecera S.A. (CICSA) On December 28, 2012, CICSA signed a bank loan for a total of 140 million of Argentine pesos for a period of 7 years, maturing on November 26, 2019, and whose loan is delivered in two stages, where the first was carried out on December 28, 2012, for a total of 56 million Argentine pesos and the second on June 28, 2013, for a total of 84 million of Argentine pesos. This loan accrues interest at an annual rate of 15% fixed by first 36 months. Having completed that term, accrues interest at a compound floating rate BADLAR in pesos plus a fixed spread of 400 basis points and to this effect will be taken BADLAR rate published by the Central Bank of the Argentina Republic, corresponding to five working days prior to the start of the period, subject to the condition that does not exceed the lending rate of portfolio general of Banco de la Nación Argentina, in whose case shall apply this. The subsidiary amortizes capital in 74 consecutive and equal, once the grace period of 10 months from the date of disbursement. b) Financial Lease Obligations The most significant financial lease agreements are as follows: CCU S.A. In December, 2004, the Company sold a piece of land previously classified as investment property. As part of the transaction, the Company leased eleven floors of a building under construction on the mentioned piece of land. The building was completed during 2007, and on June 28, 2007, the Company entered into a 25-years lease agreement with Compañía de Seguros de Vida Consorcio Nacional de Seguros S.A., for a total amount of UF 688,635.63, with an annual interest rate of 7.07%. The current value of the agreement amounted to ThCh$ 10,403,632 as of December 31, 2007. The agreement also grants CCU the right or option to acquire the assets contained in the agreement (real estate, furniture and facilities) as from month 68 of the lease. The lease rentals committed are according to the conditions prevailing in the market. For Chilean GAAP purposes, in 2004 the Company recognized a ThCh$ 3,108,950 gain for the building portion not leased by the Company, and a ThCh$ 2,260,851 liability deferred through completion of the building, when the Company recorded the transaction as financial lease. F- 89 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Compañía Cervecera Kunstmann S.A and Manantial S.A.: Other lease agreements are as follows: Type Institution Contract Date Amount (UF) Number of quotas Anual Interest Purchase option (UF) Compañía Cervecera Kunstmann S.A. Production plant Banco de Chile 04-19-2005 20,489 168 8.30% 302 Land Lote 2 C Banco de Chile 06-26-2007 7,716 121 5.80% 85 Land Lote 2 D Banco de Chile 03-25-2008 15,000 97 4.30% 183 Inspector level of filling, capping, pasteurization and packaging line Banco Santander Chile 01-12-2009 14,077 61 7.16% 276 Rinser-Filler-Capping Machine Banco Santander Chile 02-03-2009 5,203 61 7.34% 102 Land Lote 13F1 Banco Estado Chile 10-10-2012 22,341 72 4.33% 348 Manantial S.A. Dispensers Banco de Crédito e Inversiones 12-22-2010 6,294 37 6.30% 170 Vehicles Banco de Crédito e Inversiones 04-19-2011 493 36 22.31% 13 Dispensers Banco de Chile 09-22-2010 11,600 37 5.97% 279 Vehicles Banco de Chile 04-02-2012 1,974 25 12.62% 79 Vehicles Banco del Estado de Chile 02-12-2011 7,601 25 16.04% 299 Computers Banco Security 08-23-2011 2,387 37 6.99% 65 Dispensers Banco Security 08-09-2011 18,743 36 7.00% 507 The following is a detail of future payments and the current value of the financial lease obligations as of December 31 , 2013: Lease Minimum Future Payments As of December 31, 2013 Gross Amount Interest Current Value ThCh$ ThCh$ ThCh$ Less than one years 1,744,243 1,131,752 612,491 Between one and five year 5,271,866 4,286,418 985,448 Over five years 28,476,487 13,141,996 15,334,491 Total c) Bonds Payable Series A Bonds – Subsidiary Viña San Pedro Tarapacá S.A. On June 13, 2005, the subsidiary Viña San Pedro Tarapacá S.A. recorded in the Securities Record a bond issue for a total UF 1,500,000 at a 20-years term maturiting on July 15, 2025. Such issue was placed in the local market on July 20, 2005, with a premium amounting to ThCh$ 227,378. This obligation accrues interest at a fixed annual rate of 3.8% and amortizes interest and capital semi-annually. On December 17, 2010, took place the Board of Bondholders Serie A, which decided to modify the issued Contract of such bonds in order to update certain references and adapt it to the new IFRS accounting standards. The amendment of the issued Contract is dated December 21, 2010 and has the repertory No. 35739-2010 in the Notary of Ricardo San Martín Urrejola. Because of these changes, the commitment of this subsidiary is to comply with certain financial ratios that will be calculated only on the Consolidated Financial Statements. These financial ratios and other conditions are as follows: (a) Control over subsidiaries representing at least 30% of the consolidated Adjusted EBITDA of the issuer. Adjusted EBITDA. Adjusted EBITDA means EBITDA as calculated by the Company in accordance with particular debt instruments in order to measure such instruments’ financial covenants and is defined as: (i) the sum of Gross Margin and Other income by function accounts; (ii) less (absolute numbers) Distribution costs, Administrative expenses and Other expenses by function accounts; and (iii) plus (absolute numbers) Depreciation and Amortization recorded in the Note Nature of the costs and expenses. F- 90 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 (b) Not to enter into investments in instruments issued by related parties different from its subsidiaries. (c) Neither sells nor transfers essential assets that jeopardize the continuance of its current purpose. (d) Maintain at the end of each quarter an indebtedness ratio measured over the consolidated financial statements not higher than 1.2, defined as the ratio of Total Adjusted Liabilities and Total Adjusted Equity. The Total Adjusted Liabilities is defined as Total Liabilities less Dividends provisioned, according to policy contained in the Statement of Changes in Equity, plus the amount of all guarantees, debts or obligations of third parties not within the liabilities and outside the Issuer or its subsidiaries that are cautioned by real guarantees granted by the Issuer or its subsidiaries. Total Adjusted Equity is defined as Total Equity plus Dividends provisioned, according to policy contained in the Statement of Changes in Equity. (e) Maintain a Financial Expense Coverage measured at the end of each quarter and retroactively for periods of 12 months, not less than 3, calculated as the ratio of Adjusted EBITDA (as defined in paragraph (a)) and Financial Costs account. (f) Maintain at the end of each quarter a minimum equity of ThCh$ 83,337,800, meaning Equity Attributable to Equity Holders of the Parent plus the Dividends provisioned account, according to policy included in the Statement of Changes in Equity. This requirement will increase in the amount resulting from each revaluation of property, plant and equipment to be performed by the Issuer. On July 21, 2011 the subsidiary made a partial prepayment for 750 Series A Bonds (of the 1,500 issued) equivalent to UF 513,750, according to Section Twelve of Clause Four for the Issue Contract Bond issued by public deed dated April 28, 2005. Additionally, the subsidiary recognized in the Consolidated Income Statement of that date an expenditure of ThCh$ 103,735, for expenses associated with the issuance of this debt. As of December 31 , 2013 and 2012, the Company was in compliance with the financial covenants required for this public issue. Series E Bonds – CCU S.A. On October 18, 2004, under number 388 the Company recorded in the Securities Record the issue of 20-year term public bonds for a total UF 2,000,000 maturiting on December 1, 2024. This issue was placed in the local market on December 1, 2004, with a discount amounting to ThCh$ 897,857. This obligation accrues interests at a fixed annual rate of 4.0%, and it amortizes interest and capital semi-annually. On December 17, 2010, took place the Board of Bondholders Serie E, which decided to modify the issued Contract of those bonds in order to update certain references and adapt it to the new IFRS accounting standards. The amendment of the issued Contract is dated December 21, 2010 and has the repertory No. 35738-2010 in the Notary of Ricardo San Martín Urrejola. Because of these changes, the commitment of the Company is to comply with certain financial ratios that will be calculated only on the Consolidated Financial Statements. These financial ratios and other conditions are as follows: (a) Maintain at the end of each quarter an indebtedness ratio measured over the consolidated financial statements not higher than 1.5, defined as the ratio of Total Adjusted Liabilities and Total Adjusted Equity. Total Adjusted Liabilities is defined as Total Liabilities less Dividends provisioned, according to policy included in the Statement of Changes in Equity, plus the amount of all guarantees granted by the Issuer or its subsidiaries that are cautioned by real guarantees, except as noted in the contract. Total Adjusted Equity is defined as Total Equity plus Dividends provisioned, according to policy included in the Statement of Changes in Equity. (b) Maintain a Financial Expense Coverage measured at the end of each quarter and retroactively for periods of 12 months, not less than 3, calculated as the ratio of Adjusted EBITDA and Financial Costs account. Adjusted EBITDA means EBITDA as calculated by the Company in accordance with particular debt instruments in order to measure such instruments’ financial covenants and is defined as: (i) the sum of Gross Margin and Other income by function accounts; (ii) less (absolute numbers) Distribution costs, Administrative expenses and Other expenses by function accounts; and (iii) plus (absolute numbers) Depreciation and Amortization recorded on the Note Nature of the costs and expenses. (c) Maintain at the end of each quarter, assets free of liens for an amount equal to at least 1.2, defined as the ratio of Total Assets free of lien and Total Adjusted Liabilities free of lien. Is defined as Total Assets free of lien are defined as Total Assets less assets pledged as collateral for cautioned obligations of third parties. Total Adjusted Liabilities free of lien are defined as Total Liabilities less Dividends provisioned according to policy contained in the Statement of Changes in Equity. F- 91 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 (d) Maintain at the end of each quarter a minimum equity of ThCh$ 312,516,750, meaning Equity Attributable to Equity Holders of the Parent plus the Dividends provisioned account, according to policy contained in the Statement of Changes in Equity. This requirement will increase in the amount resulting from each revaluation of property, plant and equipment to be performed by the Issuer. (e) To maintain, either directly or indirectly, ownership over more than 50% of the subscribed and paid-up shares and over the voting rights of the following companies: Cervecera CCU Chile Limitada, Embotelladoras Chilenas Unidas S.A. and Viña San Pedro Tarapacá S.A., except in the cases and under the terms established in the agreement. (f) To maintain, either directly or through a subsidiary, ownership of the trademark "CRISTAL", denominative for beer class 32 of the international classifier, and not to transfer its use, except to its subsidiaries. (g) Not to make investments in facilities issued by related parties, except in the cases and under the terms established in the agreement. (h) Neither sells nor transfer assets from the issuer and its subsidiaries representing over 25% of the assets total of the consolidated financial statements. As of December 31 , 2013 and December 31, 2012, the Company was in compliance with the financial covenants required for this public issue. F- 92 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Series H and I Bonds – CCU S.A. On March 23, 2009, the Company recorded in the Securities Record the issue of bonds Series H and I for a combined total of UF 5 million, with 5 and 21 years terms, respectively. Emissions of both series were placed in the local market on April 2, 2009. The issuance of the Bond I was UF 3 million with maturity on March 15, 2014, with a discount amounting to ThCh$ 413,181, and accrues interest at an annual fixed rate of 3.0%, with amortize interest semi-annually and excluding the capital (bullet). The issuance of the Bond H was UF 2 million with maturity on March 15, 2030, with a discount amounting to ThCh$ 156,952, and accrues interest at an annual fixed rate of 4.25%, with amortizes interest and capital semi-annually. By deed dated December 27, 2010 issued in the Notary of Ricardo San Martín Urrejola, under repertoires No. 36446-2010 and 36447-2010, were amended Issue Contract Series H and I, respectively, in order to update certain references and to adapt to the new IFRS accounting rules. The current issue was subscribed with Banco Santander Chile as representative of the bond holders and as paying bank, and it requires that the Company complies with the following financial covenants on its Consolidated Financial Statements and other specific requirements: (a) Maintain at the end of each quarter an indebtedness ratio measured over the consolidated financial statements not higher than 1.5, defined as the ratio of Total Adjusted Liabilities and Total Adjusted Equity. The Total Adjusted Liabilities are defined as Total Liabilities less Dividends provisioned, according to policy included in the Statement of Changes in Equity, plus the amount of all guarantees, debts or obligations of third parties not within the liability and outside the Issuer or its subsidiaries that are cautioned by real guarantees granted by the Issuer or its subsidiaries. Total Adjusted Equity is defined as Total Equity plus Dividends provisioned account, according to policy included in the Statement of Changes in Equity. (b) Maintain a Financial Expense Coverage measured at the end of each quarter and retroactively for periods of 12 months, not less than 3, calculated as the ratio of Adjusted EBITDA and Financial Costs account. Adjusted EBITDA means EBITDA as calculated by the Company in accordance with particular debt instruments in order to measure such instruments’ financial covenants and is defined as: (i) the sum of Gross Margin and Other income by function accounts; (ii) less (absolute numbers) Distribution costs, Administrative expenses and Other expenses by function accounts; and (iii) plus (absolute numbers) Depreciation and Amortization recorded on the Note Nature of the cost and expenses. (c) Maintain at the end of each quarter, assets free of liens for an amount equal to, at least, 1.2, defined as the ratio of Total Assets free of lien and Financial Debt free of lien. Total Assets free of lien are defined as Total Assets less assets pledged as collateral for cautioned obligations of third parties. Financial Debt free of lien is defined as the sum of lines Bank Loans, Bonds payable and Finance lease obligations contained in Note Other financial liabilities of the Consolidated Financial Statements. (d) Maintain at the end of each quarter a minimum equity of ThCh$ 312,516,750, meaning Equity Attributable to Equity Holders of the Parent plus the Dividends provisioned account, according to policy included in the Statement of Changes in Equity. This requirement will increase in the amount resulting from each revaluation of property, plant and equipment to be performed by the Issuer. (e) To maintain, either directly or indirectly, ownership over more than 50% of the subscribed and paid-up shares and over the voting rights of the following companies: Cervecera CCU Chile Limitada and Embotelladoras Chilenas Unidas S.A. (f) Maintain a nominal installed capacity for the production manufacturing of beer and soft drinks, equal or higher altogether than 15.9 million hectolitres a year, except in the cases and under the terms of the contract. (g) To maintain, either directly or through a subsidiary, ownership of the trademark "CRISTAL", denominative for beer class 32 of the international classifier, and not to transfer its use, except to its subsidiaries. (h) Not to make investments in facilities issued by related parties, except in the cases and under the terms established in the agreement. The inflation related to interest rate risk to which the Company is exposed as result of the Serie I Bond is mitigated by the use of cross interest rate swap agreements (fixed interest rate). For details of the Company`s hedge strategies see Note 6 . F- 93 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 As of December 31 , 2013 and December 31, 2012, the Company was in compliance with the financial covenants required for this public issue. Note 28 Accounts payable – trade and other payables As of December 31 , 2013 and 2012, the total Accounts payable-trade and other payables are as follows: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Suppliers 149,900,984 135,588,879 Notes payable 2,875,895 1,156,777 Withholdings payable 31,573,106 29,371,722 Total Current 183,508,115 165,392,448 Non-current 841,870 724,930 Total Note 29 Provisions As of December 31 , 2013 and 2012, the total provisions recorded in the consolidated statement of financial position are as follows: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Litigation 1,294,570 984,466 Others 1,673,910 910,663 Total Current 833,358 401,849 Non-current 2,135,122 1,493,280 Total F- 94 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The following was the change in provisions during the years ended December 31, 2012 and 2013: Litigation Others Total ThCh$ ThCh$ ThCh$ As of January 1, 2012 As of December 31, 2012 Incorporated 1,064,601 125,568 1,190,169 Used (1,076,435) (100,567) (1,177,002) Released (418,035) (295,461) (713,496) Conversion effect (210,144) (278,837) (488,981) As of December 31, 2012 As of December 31, 2013 Additions by Business Combination 149,365 1,094,095 1,243,460 Incorporated 767,854 17,953 785,807 Used (364,102) (108,349) (472,451) Released (64,635) (96,378) (161,013) Conversion effect (178,378) (144,074) (322,452) As of December 31, 2013 (1) 1,294,570 (2) 1,673,910 Note 35 Correspond mainly to provisions originated in business combination related to Uruguay´s companies. The maturities of provisions at December 31, 2013, were as follows: Litigation Others Total ThCh$ ThCh$ ThCh$ Less than one year 833,358 - 833,358 Between two and five years 375,027 1,656,200 2,031,227 Over five years 86,185 17,710 103,895 Total Litigation The detail of significant litigation proceedings to which the Company is exposed at a consolidated level is described in Note 35 . Management believes based on the development of such proceedings to date, the provisions established on a case by basis are adequate to cover the eventual adverse effects that could arise from these proceedings. F- 95 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Note 30 Other non-financial liabilities As of December 31 , 2013 and 2012, the total Other non-financial liabilities are as follows: As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Parent dividend provisioned by the board 23,278,681 20,065,681 Parent dividend provisioned according to policy 38,239,323 37,150,689 Outstanding parent dividends 532,120 505,162 Subsidiaries dividends according to policy 3,666,451 5,084,143 Others 162,003 43,579 Total Current 65,878,578 62,849,254 Total Note 31 Employee Benefits The Company grants short term and employment termination benefits as part of its compensation policies. The Parent Company and its subsidiaries maintain collective agreements with their employees, which establish the compensation and/or short–term and long-term benefits for their staff, the main features of which are described below: i. Short-term benefits are generally based on combined plans or agreements, designed to compensate benefits received, such as paid vacation, annual performance bonuses and compensation through annuities. ii. Long-term benefits are plans or agreements mainly intended to cover the post-employment benefits generated at the end of the labour relationship, be it by voluntary resignation or death of personnel hired. The cost of such benefits is charged against income, in the “Staff Expense” item. As of December 31 , 2013 and 2012, the total staff benefits recorded in the Consolidated Statement of Financial Position is as follows: Employees’ Benefits As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Short term benefits 18,839,547 15,901,409 Employment termination benefits 16,574,806 13,171,264 Total Current 20,217,733 15,901,531 Non-current 15,196,620 13,171,142 Total F- 96 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Employees’ Bonuses Short-term benefits are mainly comprised of recorded vacation (on accruals basis), bonuses and share compensation. Such benefits are recorded when the obligation is accrued and are usually paid within a 12-month periods, consequently, they are not discounted. As of December 31 , 2013 and 2012, the total short-term benefits recorded in the Consolidated Statement of Financial Position are as follows: Short-Term Employees’ Benefits As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Vacation 7,085,786 6,231,487 Bonus and compensation 11,753,761 9,669,922 Total The Company records the staff vacation cost on an accrual basis. Severance Indemnity The Company records a liability for the payment of an irrevocable severance indemnity, originated by collective and individual agreements entered into with certain groups of employees. Such obligation is determined by means of the current value of the benefit accrued cost, a method that considers several factors for the calculation such as estimates of future continuance, mortality rates, future salary increases and discount rates. The Company periodically evaluates the above-mentioned factors based on historical data and future projections, making adjustments that apply when checking changes sustained trend. As a result of this process, the discount and rotation rate were updated, and whose consequence was that the liability for the payment of severance indemnity decrease in ThCh$ 3,083,336, effect which was registered in the Consolidated Statement of Income during 2012. The so-determined value is presented at the current value by using the severance benefits accrued method. The discount rate is determined by reference to market interest rates curves for high quality entrepreneurial bonds. The discount rate in Chile was 6.85% (6.8% in 2012) and in Argentina 31.88% (26.6% in 2012). As of December 31 , 2013 and 2012, the obligation recorded for severance indemnity are as follows: Severance Indemnity As of December 31, 2013 As of December 31, 2012 ThCh$ ThCh$ Current 1,378,186 122 Non-current 15,196,620 13,171,142 Total F- 97 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 The change in the severance indemnity during the year ended as of December 31, 2012 and 2013 was as follows: Severance Indemnity Severance Indemnity ThCh$ Balance as of January 1, 2012 Current cost of service 523,159 Interest cost 1,274,978 Actuarial loss (3,492,211) Paid-up benefits (721,945) Past service cost 304,355 Others (248,590) As of December 31, 2012 Current cost of service 607,443 Interest cost 1,105,511 Actuarial loss 469,987 Paid-up benefits (384,186) Past service cost 430,120 Others 1,174,667 Movements of the year As of December 31, 2013 The figures recorded in the Consolidated Statement of Income as of December 31 , 2013, 2012 and 2011, are as follows: Expense recognized for severance indemnity For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Current cost of service 607,443 523,159 615,619 Interest cost - 1,274,978 1,212,321 Past service cost 430,120 304,355 407,893 Actuarial (Gain) loss - (3,492,211) 610,428 Non-provided paid benefits 2,860,262 2,158,029 2,013,319 Other 1,333,466 213,499 (393,603) Total expense recognized in Consolidated Statement of Income F- 98 Compañía Cervecerías Unidas S.A. Notes to the Consolidated Financial Statements December 31, 2013 Actuarial Assumptions As mentioned in Note 2.19 – Employees’ Benefits , the severance payment obligation is recorded at its actuarial value. The main actuarial assumptions used for the calculation of the severance indemnity obligation as of December 31 , 2013 and 2012, are as follows: Actuarial Assumptions Chile Argentina As of December 31, As of December 31, Mortality table RV-2004 RV-2004 Gam'83 Gam'83 Annual interest rate 6.85% 6.
